Exhibit 10.1
 
EXECUTION VERSION
 



--------------------------------------------------------------------------------





AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
dated as of March 29, 2017
 
among
 
UNITED AIRLINES, INC.,
 
as Borrower,


UNITED CONTINENTAL HOLDINGS, INC.,
 
as Parent and a Guarantor,


THE SUBSIDIARIES OF THE PARENT PARTY HERETO
OTHER THAN THE BORROWER,
 
as Guarantors,




THE LENDERS PARTY HERETO,




JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent,


BANK OF AMERICA, N.A.,
BARCLAYS BANK PLC
and
CITIGROUP GLOBAL MARKETS INC.,
 
as Syndication Agents,


CREDIT SUISSE SECURITIES (USA) LLC,
DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS BANK USA
and
MORGAN STANLEY SENIOR FUNDING INC.,
 
as Documentation Agents,


JPMORGAN CHASE BANK, N.A.,
BARCLAYS BANK PLC,
BNP PARIBAS SECURITIES CORP.
CITIGROUP GLOBAL MARKETS INC.,
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
CREDIT SUISSE SECURITIES (USA) LLC,
DEUTSCHE BANK SECURITIES INC.,
 
 
 
 

--------------------------------------------------------------------------------

 
 
GOLDMAN SACHS BANK USA,
INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
MORGAN STANLEY SENIOR FUNDING INC.,
STANDARD CHARTERED BANK
and
WELLS FARGO SECURITIES, LLC,
 
as Joint Lead Arrangers


 



--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
 

 


 
2

--------------------------------------------------------------------------------

 




Table of Contents
 
 
Page
 
 

SECTION 1. DEFINITIONS  2   Section 1.01.  Defined Terms   2   Section 1.02.
 Terms Generally  48   Section 1.03.  Accounting Terms; GAAP  48         SECTION
2. AMOUNT AND TERMS OF CREDIT 49   Section 2.01. Commitments of the Lenders;
Term Loans 49   Section 2.02. Letters of Credit  50   Section 2.03. Requests for
Loans  56   Section 2.04. Funding of Loans 57   Section 2.05.  Interest
Elections  58  
Section 2.06.
Limitation on Eurodollar Tranches  59  
Section 2.07.
Interest on Loans  59  
Section 2.08.
Default Interest  59  
Section 2.09.
Alternate Rate of Interest  60  
Section 2.10.
Amortization of Term Loans; Repayment of Loans; Evidence of Debt  60   Section
2.11. Optional Termination or Reduction of Revolving Commitments  61   Section
2.12. Mandatory Prepayment of Loans; Commitment Termination  61   Section 2.13.
Optional Prepayment of Loans  63   Section 2.14.  Increased Costs  64   Section
2.15.  Break Funding Payments  66   Section 2.16. Taxes  67   Section 2.17. 
Payments Generally; Pro Rata Treatment  70   Section 2.18. Mitigation
Obligations; Replacement of Lenders  71   Section 2.19.  Certain Fees  72  
Section 2.20.  Commitment Fee and Upfront Fee  72   Section 2.21. Letter of
Credit Fees  72   Section 2.22.  Nature of Fees  73   Section 2.23.  Right of
Set-Off  73   Section 2.24.
Security Interest in Letter of Credit Account
74   Section 2.25. Payment of Obligations  74   Section 2.26. Defaulting
Lenders  74   Section 2.27.  Increase in Commitment  78   Section 2.28.
Extension of Term Loans; Extension of the Revolving Facility  81         SECTION
3. REPRESENTATIONS AND WARRANTIES  85   Section 3.01.  Organization and
Authority  85   Section 3.02.  Air Carrier Status  85   Section 3.03.  Due
Execution  85

 
 
i

--------------------------------------------------------------------------------

 
 
 

  Section 3.04. Statements Made  86   Section 3.05. Financial Statements;
Material Adverse Change  86   Section 3.06. Ownership of Subsidiaries  87  
Section 3.07. Liens  87   Section 3.08. Use of Proceeds  87   Section 3.09.
Litigation and Compliance with Laws  87   Section 3.10. FAA Slot Utilization  87
  Section 3.11. Foreign Slot Utilization  88   Section 3.12. Routes  88  
Section 3.13. Margin Regulations; Investment Company Act  88   Section 3.14.
Ownership of Collateral  89   Section 3.15. Perfected Security Interests  89  
Section 3.16. Payment of Taxes  89   Section 3.17. Anti-Corruption Laws and
Sanctions  89         SECTION 4. CONDITIONS OF LENDING  90   Section 4.01.
Conditions Precedent to Closing  90   Section 4.02. Conditions Precedent to Each
Loan and Each Letter of Credit  92         SECTION 5. AFFIRMATIVE COVENANTS  93
  Section 5.01. Financial Statements, Reports, etc.  93   Section 5.02. Taxes
 95   Section 5.03. Stay, Extension and Usury Laws  95   Section 5.04. Corporate
Existence  95   Section 5.05. Compliance with Laws  96   Section 5.06.
Designation of Restricted and Unrestricted Subsidiaries  96   Section 5.07.
Delivery of Appraisals  96   Section 5.08. Regulatory Cooperation  97   Section
5.09. Regulatory Matters; Citizenship; Utilization; Collateral Requirements  97
  Section 5.10. Collateral Ownership  99   Section 5.11. [Intentionally Omitted]
 99   Section 5.12. Additional Guarantors; Grantors; Collateral  99   Section
5.13. Access to Books and Records 100   Section 5.14. Further Assurances  101  
      SECTION 6. NEGATIVE COVENANTS  101   Section 6.01. Restricted Payments
 101   Section 6.02. [Intentionally Omitted]  106   Section 6.03. [Intentionally
Omitted]  106   Section 6.04. Disposition of Collateral  106   Section 6.05.
Transactions with Affiliates  107   Section 6.06. Liens  109   Section 6.07.
Business Activities  109   Section 6.08. Liquidity  109   Section 6.09.
Collateral Coverage Ratio  109

 
 
ii

--------------------------------------------------------------------------------

 
 

  Section 6.10. Merger, Consolidation, or Sale of Assets  110   Section 6.11.
Use of Proceeds  112         SECTION 7. EVENTS OF DEFAULT  112   Section 7.01.
Events of Default  112         SECTION 8. THE AGENTS    115   Section 8.01.
Administration by Agents  115   Section 8.02. Rights of Administrative Agent 
 116   Section 8.03. Liability of Agents  116   Section 8.04. Reimbursement and
Indemnification  117   Section 8.05. Successor Agents  117   Section 8.06.
Independent Lenders  118   Section 8.07. Advances and Payments  118   Section
8.08. Sharing of Setoffs  119   Section 8.09. Withholding Taxes  119   Section
8.10. Appointment by Secured Parties  120         SECTION 9. GUARANTY    120  
Section 9.01. Guaranty  120   Section 9.02. No Impairment of Guaranty  121  
Section 9.03. Continuation and Reinstatement, etc.  121   Section 9.04.
Subrogation  121   Section 9.05. Discharge of Guaranty  122         SECTION 10.
MISCELLANEOUS    122   Section 10.01. Notices  122   Section 10.02. Successors
and Assigns  123   Section 10.03. Confidentiality  129   Section 10.04.
Expenses; Indemnity; Damage Waiver  130   Section 10.05. Governing Law;
Jurisdiction; Consent to Service of Process  132   Section 10.06. No Waiver  132
  Section 10.07. Extension of Maturity  133   Section 10.08.  Amendments, etc.
 133   Section 10.09.  Severability  136   Section 10.10.  Headings  136  
Section 10.11.  Survival  136   Section 10.12.  Execution in Counterparts;
Integration; Effectiveness  136   Section 10.13.  USA Patriot Act  136   Section
10.14.  New Value  137   Section 10.15.  WAIVER OF JURY TRIAL  137   Section
10.16.  No Fiduciary Duty  137   Section 10.17.  [Intentionally Omitted]  138  
Section 10.18.  Intercreditor Agreements  138   Section 10.19.  Acknowledgement
and Consent to Bail-In of EEA Financial Institutions  138

 
 
iii

--------------------------------------------------------------------------------

 

INDEX OF APPENDICES
ANNEX A                                –      Lenders and Commitments
ANNEX B                                –      List of Aircraft Appraisers
EXHIBIT A                              –      [Intentionally Omitted]
EXHIBIT B                              –      Form of Instrument of Assumption
and Joinder
EXHIBIT C                              –      Form of Assignment and Acceptance
EXHIBIT D                              –      Form of Loan Request


SCHEDULE 3.06                    –      Subsidiaries


 
 
iv

--------------------------------------------------------------------------------

 


 
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of March 29, 2017,
among UNITED AIRLINES, INC., a Delaware corporation (the “Borrower”), United
Continental Holdings, Inc., a Delaware corporation (“Parent”), the direct and
indirect Domestic Subsidiaries of the Parent from time to time party hereto
other than the Borrower, each of the several banks and other financial
institutions or entities from time to time party hereto as a lender (the
“Lenders”), JPMorgan Chase Bank, N.A. (“JPMCB”), as administrative agent for the
Lenders (together with its permitted successors in such capacity, the
“Administrative Agent”), and JPMCB, Barclays Bank PLC, BNP Paribas Securities
Corp., Citigroup Global Markets Inc., Crédit Agricole Corporate and Investment
Bank, Credit Suisse Securities (USA) LLC, Deutsche Bank Securities Inc., Goldman
Sachs Bank USA, Industrial and Commercial Bank of China Limited, New York
Branch, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Morgan Stanley
Senior Funding, Inc., Standard Chartered Bank and Wells Fargo Securities, LLC,
as joint lead arrangers (in such capacities, the “Joint Lead Arrangers”).
 
INTRODUCTORY STATEMENT
 
This Agreement amends and restates in its entirety that certain Credit and
Guaranty Agreement, dated as of March 27, 2013 (together with all amendments,
modifications and supplements thereto, the “Existing Facility”) among the
Borrower, the Parent, the Administrative Agent and the lenders (the “Existing
Lenders”) party thereto.
 
The Borrower has applied to the Lenders for a loan facility of up to
$3,500,000,000 comprised of (a) a revolving credit and revolving letter of
credit facility in an aggregate principal amount not to exceed $2,000,000,000 as
set forth herein and (b) a term loan facility in an aggregate principal amount
of $1,500,000,000 as set forth herein.
 
The proceeds of the Loans will be used to repay outstanding term loans under the
Existing Facility, to pay related transaction costs, fees and expenses, and for
working capital and other general corporate purposes of the Parent and its
Subsidiaries.
 
To provide guarantees and security for the repayment of the Loans, the
reimbursement of any draft drawn under a Letter of Credit and the payment of the
other obligations of the Borrower and the Guarantors hereunder and under the
other Loan Documents, the Borrower and the Guarantors will, among other things,
provide to the Administrative Agent and the Lenders the following (each as more
fully described herein):
 
(a)           a guaranty from each Guarantor of the due and punctual payment and
performance of the Obligations of the Borrower pursuant to Section 9 hereof; and
 
(b)           a security interest in or mortgages (or comparable Liens) with
respect to the Collateral from the Borrower and each other Grantor (if any)
pursuant to the Collateral Documents.
 
Accordingly, the parties hereto hereby agree that the Existing Facility is
amended and restated as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 1.
 
DEFINITIONS
 
Section 1.01. Defined Terms.
 
 “ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Account” shall mean all “accounts” as defined in the UCC, and all rights to
payment for interest (other than with respect to debt and credit card
receivables).
 
“Account Control Agreements” shall mean each three-party security and control
agreement entered into by any Grantor, the Administrative Agent and a financial
institution which maintains one or more deposit accounts or securities accounts
that have been pledged to the Administrative Agent as Collateral hereunder or
under any other Loan Document, in each case giving the Administrative Agent
exclusive control over the applicable account and in form and substance
reasonably satisfactory to the Administrative Agent and as the same may be
amended, restated, modified, supplemented, extended or amended and restated from
time to time.
 
“Account Debtor” shall mean the Person obligated on an Account.
 
“Additional Collateral” shall mean (a) cash and Cash Equivalents pledged to the
Administrative Agent (and subject to an Account Control Agreement), (b) any
airframes, aircraft, engines and spare parts of the Borrower or any Grantor that
are eligible for the benefits of Section 1110, (c) Eligible Accounts of the
Borrower or any Grantor, (d) Slots of the Borrower at any Eligible Airport
(which shall include any Gate Leaseholds necessary for servicing the scheduled
air carrier service utilizing such Slots) or Routes of the Borrower (which shall
include any Slots and Gate Leaseholds necessary for servicing the scheduled air
carrier service authorized by such Routes), (e) Ground Support Equipment, Real
Property Assets, QEC Kits, Tooling and Flight Simulators which shall be
reasonably acceptable to the Administrative Agent and (f) any other assets
acceptable to the Required Lenders, and all of which assets shall (i) (other
than Additional Collateral of the type described in clause (a) above) be valued
by a new Appraisal at the time the Parent designates such assets as Additional
Collateral and (ii) as of any date of addition of such assets as Collateral, be
subject, to the extent purported to be created by the applicable Collateral
Document, to a perfected first priority Lien and/or mortgage (or comparable
Lien), in favor of the Administrative Agent and otherwise subject only to
Permitted Liens (excluding those referred to in clauses (5) and (11) of the
definition of “Permitted Lien” and, until the time such assets actually become
subject to such Lien on such date, clause (2) of the definition of “Permitted
Liens”).
 
“Administrative Agent” shall have the meaning set forth in the first paragraph
of this Agreement.
 
“Administrative Agent Fee Letter” shall have the meaning given to such term in
Section 2.19.
 
 
 
2

--------------------------------------------------------------------------------

 
 
“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, a Person (a “Controlled Person”)
shall be deemed to be “controlled by” another Person (a “Controlling Person”) if
the Controlling Person possesses, directly or indirectly, power to direct or
cause the direction of the management and policies of the Controlled Person
whether by contract or otherwise; provided that (i) the PBGC shall not be an
Affiliate of the Borrower or any Guarantor and (ii) Republic Airways Holdings
Inc. and its Subsidiaries (collectively, “Republic”) shall not be deemed to be
Affiliates of Parent or any of its Subsidiaries by virtue of the transactions
contemplated by Republic’s Second Amended Plan of Reorganization (as filed with
the U.S. Bankruptcy Court for the Southern District of New York on December 19,
2016) in Republic’s Chapter 11 bankruptcy cases pending as of the Closing Date
in the U.S. Bankruptcy Court for the Southern District of New York.
 
“Affiliate Transaction” shall have the meaning given such term in Section
6.05(a).
 
“Agreement” shall mean this Amended and Restated Credit and Guaranty Agreement,
as the same may be amended, restated, modified, supplemented, extended or
amended and restated from time to time.
 
“Aggregate Exposure” shall mean, with respect to any Lender at any time, an
amount equal to (a) until the Closing Date, the aggregate amount of such
Lender’s Commitments at such time and (b) thereafter, the sum of (i) the
aggregate then outstanding principal amount of such Lender’s Term Loans, (ii)
the amount of such Lender’s Revolving Commitment then in effect or, if the
Revolving Commitments of such Lender have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding and (iii) the aggregate
amount of such Lender’s Commitments with respect to each Class of Term Loans (if
any) then in effect.
 
“Aggregate Exposure Percentage” shall mean, with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.
 
“Aircraft Appraiser” shall mean (i) AVITAS, (ii) any appraisal firm listed on
Annex B hereof or (iii) any other independent appraisal firm appointed by the
Borrower and satisfactory to the Administrative Agent.
 
“Airline/Parent Merger” means the merger or consolidation, if any, of the
Borrower and Parent.
 
“Airlines Merger” means the merger or consolidation of Continental and United.
 
“Airport Authority” shall mean any city or any public or private board or other
body or organization chartered or otherwise established for the purpose of
administering, operating or managing airports or related facilities, which in
each case is an owner, administrator, operator or manager of one or more
airports or related facilities.
 
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the sum of the Federal
Funds Effective Rate in effect on such day plus ½ of 1% and (c) the sum of the
One-Month LIBOR in effect on
 
 
3

--------------------------------------------------------------------------------

 
 
such day plus 1%.  Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the One-Month LIBOR shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the One-Month LIBOR, respectively.
 
 
“Anti-Corruption Laws” means all laws, rules and regulations of the United
States applicable to Parent or its Subsidiaries from time to time intended to
prevent or restrict bribery or corruption.
 
“Applicable Margin” shall mean the rate per annum determined pursuant to the
following:


Class of Loans
Applicable Margin
Eurodollar Loans
Applicable Margin
ABR Loans
Class B Term Loans
2.25%
1.25%
Revolving Loans
2.25%
1.25%

 


 
 “Appraisal” means (i) the Initial Appraisals and (ii) any other appraisal,
dated the date of delivery thereof, prepared by, in the case of aircraft,
airframes, or engines, an Aircraft Appraiser or, in the case of other assets
MBA, ICF or another independent appraisal firm appointed by the Borrower and
reasonably satisfactory to the Administrative Agent, which certifies, at the
time of determination, in reasonable detail the Appraised Value of Collateral
and, (x) in the case of aircraft, airframes or engines, is a “desk-top”
appraisal assuming half-life condition, except that any such equipment that is
Stored shall have an assumed value of zero, (y) in the case of Routes or FAA
Slots, whose methodology and form of presentation are consistent in all material
respects with the methodology and form of presentation of the Initial Appraisal
applicable to such type of Collateral and (z) in the case of assets other than
aircraft, airframes, engines, Routes and FAA Slots, which is in form and
substance reasonably satisfactory to the Administrative Agent.
 
“Appraised Value” shall mean, as of any date of determination, the sum of (a)
the aggregate fair market value of all Collateral (other than cash and Cash
Equivalents pledged as Collateral) of the Borrower or any of the Grantors as of
such date, as reflected in the most recent Appraisal delivered to the
Administrative Agent in respect of such Collateral in accordance with this
Agreement as of that date (for the avoidance of doubt, calculated after giving
effect to any additions to or eliminations from the Collateral since the date of
delivery of such Appraisal), (b) 160% of the amount of cash and Cash Equivalents
of the type described in clause (1) of the definition thereof pledged at such
time as Collateral and (c) 100% of the amount of Cash Equivalents of the type
described in clauses (2) through (11) of the definition thereof pledged at such
time as Collateral; provided that (i) in the case of any Appraisal of aircraft,
airframes and engines delivered after the Closing Date, (x) such Appraisal
shall, at the Borrower’s expense, be prepared by the Aircraft Appraiser listed
in clause (i) of the definition of “Aircraft Appraiser” (or, if such Aircraft
Appraiser is not willing or able to provide such Appraisal on a timely basis,
such other Aircraft Appraiser approved by the Administrative Agent, which
approval shall not be unreasonably withheld or delayed) and (y) the Borrower
shall have the right to obtain a second Appraisal from an Aircraft Appraiser
referred to in either clause (ii) or (iii) of the definition of
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
“Aircraft Appraiser” no later than 30 days after the Appraisal referred to in
the preceding clause (x) shall have been delivered to the Administrative Agent,
in which case the Appraised Value of the applicable aircraft, airframes or
engines shall be the average of the Appraisals provided by such two Aircraft
Appraisers and (ii) if any Pledged Slots at an airport have been added to or
eliminated from the Collateral since the most recent Appraisal of the Pledged
Slots at such airport and such Appraisal assigned differing Appraised Values to
Pledged Slots at such airport based on criteria set forth therein, such added or
eliminated Pledged Slots at such airport shall be assigned an Appraised Value in
accordance with such criteria set forth in such Appraisal for purposes of
determining the Appraised Value of all remaining Pledged Slots; provided,
further, that when used in reference to any particular item of Collateral,
“Appraised Value” shall mean the fair market value of such item of Collateral as
reflected in such most recent Appraisal of such Collateral.
 
“Approved Fund” shall have the meaning given such term in Section 10.02(b).
 
“ARB Indebtedness” shall mean, with respect to Parent or any of its
Subsidiaries, without duplication, all Indebtedness or obligations of Parent or
such Subsidiary created or arising with respect to any limited recourse revenue
bonds issued for the purpose of financing or refinancing improvements to, or the
construction or acquisition of, airport and other related facilities and
equipment, the use or construction of which qualifies and renders interest on
such bonds exempt from certain federal or state taxes.
 
“Arranger Fee Letters” shall have the meaning given to such term in Section
2.19.
 
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.02), and accepted by the Administrative Agent,
substantially in the form of Exhibit C.
 
“AVITAS” means AVITAS, Inc.
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
“Banking Product Obligations” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of any
treasury, depository and cash management services, netting services and
automated clearing house transfers of funds services, including obligations for
the payment of fees, interest, charges, expenses, attorneys’ fees and
disbursements in connection therewith.
 
“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.
 
 
 
5

--------------------------------------------------------------------------------

 
 
“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
“Bankruptcy Law” means the Bankruptcy Code or any similar federal or state law
for the relief of debtors.
 
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time.  The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.
 
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
 
“Board of Directors” means:
 
(1)           with respect to a corporation, the board of directors of the
corporation or any committee thereof duly authorized to act on behalf of such
board;
 
(2)           with respect to a partnership, the Board of Directors of the
general partner of the partnership;
 
(3)           with respect to a limited liability company, the managing member
or members, manager or managers or any controlling committee of managing members
or managers thereof; and
 
(4)           with respect to any other Person, the board or committee of such
Person serving a similar function.
 
“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.
 
 
 
6

--------------------------------------------------------------------------------

 
 
“Borrowing” shall mean the incurrence, conversion or continuation of Loans of a
single Type made from all the Revolving Lenders or the Term Lenders, as the case
may be, on a single date and having, in the case of Eurodollar Loans, a single
Interest Period.
 
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are required or authorized to remain
closed (and, for a Letter of Credit, other than a day on which the Issuing
Lender issuing such Letter of Credit is closed); provided, however, that when
used in connection with the borrowing or repayment of a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits on the London interbank market.
 
“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized and reflected as a liability on a balance
sheet prepared in accordance with GAAP, and the Stated Maturity thereof shall be
the date of the last payment of rent or any other amount due under such lease
prior to the first date upon which such lease may be prepaid by the lessee
without payment of a penalty.
 
“Capital Markets Offering” means any offering of “securities” (as defined under
the Securities Act) in (a) a public offering registered under the Securities
Act, or (b) an offering not required to be registered under the Securities Act
(including, without limitation, a private placement under Section 4(a)(2) of the
Securities Act, an exempt offering pursuant to Rule 144A and/or Regulation S of
the Securities Act and an offering of exempt securities).
 
“Capital Stock” means:
 
(1)           in the case of a corporation, corporate stock;
 
(2)           in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;
 
(3)           in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
 
(4)           any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person,
 
but excluding from all of the foregoing any debt securities convertible into
Capital Stock, whether or not such debt securities include any right of
participation with Capital Stock.
 
“Cash Collateralization” or “Cash Collateralized” shall have the meaning given
such term in Section 2.02(j).
 
“Cash Equivalents” means:
 
 
 
7

--------------------------------------------------------------------------------

 
 
(1)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States), in each case maturing within one year from the
date of acquisition thereof;
 
(2)           direct obligations of state and local government entities, in each
case maturing within one year from the date of acquisition thereof, which have a
rating of at least A- (or the equivalent thereof) from S&P or A3 (or the
equivalent thereof) from Moody’s;
 
(3)           obligations of domestic or foreign companies and their
subsidiaries (including, without limitation, agencies, sponsored enterprises or
instrumentalities chartered by an Act of Congress, which are not backed by the
full faith and credit of the United States), including, without limitation,
bills, notes, bonds, debentures, and mortgage-backed securities, in each case
maturing within one year from the date of acquisition thereof;
 
(4)           Investments in commercial paper maturing within 365 days from the
date of acquisition thereof and having, at such date of acquisition, a rating of
at least A-2 (or the equivalent thereof) from S&P or P-2 (or the equivalent
thereof) from Moody’s;
 
(5)           Investments in certificates of deposit (including Investments made
through an intermediary, such as the certificated deposit account registry
service), banker’s acceptances, time deposits, eurodollar time deposits and
overnight bank deposits maturing within one year from the date of acquisition
thereof issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any other commercial bank
of recognized standing organized under the laws of the United States or any
State thereof that has a combined capital and surplus and undivided profits of
not less than $100.0 million;
 
(6)           fully collateralized repurchase agreements with a term of not more
than six months for underlying securities that would otherwise be eligible for
investment;
 
(7)           Investments in money in an investment company registered under the
Investment Company Act of 1940, as amended, or in pooled accounts or funds
offered through mutual funds, investment advisors, banks and brokerage houses
which invest its assets in obligations of the type described in clauses (1)
through (6) above.  This could include, but not be limited to, money market
funds or short-term and intermediate bonds funds;
 
(8)           money market funds that (A) comply with the criteria set forth in
SEC Rule 2a-7 under the Investment Company Act of 1940, as amended, (B) are
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
rated AAA (or the equivalent thereof) by S&P and Aaa (or the equivalent thereof)
by Moody’s and (C) have portfolio assets of at least $5.0 billion;
 
(9)           deposits available for withdrawal on demand with commercial banks
organized in the United States (or any foreign jurisdiction in which Parent or
any Restricted Subsidiary operates) having capital and surplus in excess of
$100.0 million;
 
(10)           securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least
A- by S&P or A3 by Moody’s; and
 
(11)           any other securities or pools of securities that are classified
under GAAP as cash equivalents or short-term investments on a balance sheet.
 
“Certificate Delivery Date” shall have the meaning given such term in Section
6.09(a).
 
“Change in Law” shall mean, after the date hereof, (a) the adoption of any law,
rule or regulation after the date of this Agreement (including any request,
rule, regulation, guideline, requirement or directive promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel II or Basel III) or (b) compliance
by any Lender or Issuing Lender (or, for purposes of Section 2.14(b), by any
lending office of such Lender or Issuing Lender  through which Loans and/or
Letters of Credit are issued or maintained or by such Lender’s or Issuing
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.
 
“Change of Control” means the occurrence of any of the following:
 
(1)           the sale, lease, transfer, conveyance or other disposition (other
than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of Parent
and its Subsidiaries taken as a whole to any Person (including any “person” (as
that term is used in Section 13(d)(3) of the Exchange Act)); or
 
(2)           the consummation of any transaction (including, without
limitation, any merger or consolidation), the result of which is that any Person
(including any “person” (as defined above)) becomes the Beneficial Owner,
directly or indirectly, of more than 50% of the Voting Stock of Parent (measured
by voting power rather than number of shares), other than (A) any such
transaction where the Voting Stock of Parent (measured by voting power rather
than number of shares) outstanding immediately prior to such transaction
 
 
 
9

--------------------------------------------------------------------------------

 
 
constitutes or is converted into or exchanged for a majority of the outstanding
shares of the Voting Stock of such Beneficial Owner (measured by voting power
rather than number of shares), or (B) any merger or consolidation of Parent with
or into any Person (including any “person” (as defined above)) which owns or
operates (directly or indirectly through a contractual arrangement) a Permitted
Business (a “Permitted Person”) or a Subsidiary of a Permitted Person, in each
case, if immediately after such transaction no Person (including any “person”
(as defined above)) is the Beneficial Owner, directly or indirectly, of more
than 50% of the total Voting Stock of such Permitted Person (measured by voting
power rather than number of shares); provided that the occurrence of the
Airline/Parent Merger shall not be deemed to constitute a Change of Control.
 
 “Chase Intercreditor Agreement” shall mean that certain Intercreditor
Agreement, dated as of March 27, 2013, among JPMCB, as administrative agent and
collateral agent, Chase Bank USA, N.A., Parent, United and Continental.
 
“Class”, when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Class B
Term Loans or Incremental Term Loans that are not Class B Term Loans and, when
used in reference to any Commitment, refers to whether such Commitment is a
Revolving Commitment or a Term Loan Commitment.
 
 “Class B Term Loans” has the meaning set forth in Section 2.01(b).
 
 “Closing Date” shall mean the date on which this Agreement has been executed
and the conditions precedent set forth in Section 4.01 have been satisfied or
waived.
 
“Closing Date Transactions” shall mean the Transactions other than (x) the
borrowing of Loans after the Closing Date and the use of the proceeds thereof,
and (y) the request for and issuance of Letters of Credit hereunder after the
Closing Date.
 
 “Co-Branded Agreement” means that certain Second Amended and Restated
Co-Branded Card Marketing Services Agreement, dated as of September 11, 2015,
among Parent, the Borrower, Mileage Plus Holdings, LLC, and Chase Bank USA,
N.A., as may be further amended, amended and restated, modified, supplemented,
replaced or extended from time to time.
 
“Co-Branded Secured Obligations” means, as at any date of determination, the
“Full Secured Obligations” (as defined in the Co-Branded Agreement).
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
“Collateral” means (i) the assets and properties of the Grantors upon which
Liens have been granted to the Administrative Agent to secure the Obligations,
including without limitation any Additional Collateral and all of the
“Collateral” as defined in the Collateral Documents, but excluding all such
assets and properties released from such Liens pursuant to the
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
applicable Collateral Document, and (ii) each of the Letter of Credit Account
and the Collateral Proceeds Account, together with all amounts on deposit
therein and all proceeds thereof.
 
“Collateral Coverage Ratio” shall mean, as of any date, the ratio of (i) the
Appraised Value of the Eligible Collateral as of such date to (ii) the sum,
without duplication, of (x) the Total Revolving Extensions of Credit then
outstanding (other than LC Exposure that has been Cash Collateralized in
accordance with Section 2.02(j)), plus (y) the aggregate principal amount of all
Term Loans then outstanding, plus (z) the aggregate amount of all Designated
Hedging Obligations that constitute “Obligations” then outstanding (such sum,
the “Total Obligations”).
 
“Collateral Coverage Ratio Certificate” shall mean an Officer’s Certificate of
the Borrower setting forth in reasonable detail the calculation of the
Collateral Coverage Ratio.
 
“Collateral Documents” shall mean, collectively, the SRG Security Agreement, the
Slot and Gate Security Agreement, the Account Control Agreements and other
agreements, instruments or documents that create or purport to create a Lien in
favor of the Administrative Agent for the benefit of the Secured Parties, in
each case so long as such agreement, instrument or document shall not have been
terminated in accordance with its terms.
 
“Collateral Proceeds Account” shall mean a segregated account or accounts held
by or under the control of the Administrative Agent into which the Net Proceeds
of any Collateral Sale or Recovery Event may be deposited in accordance with the
provisions of this Agreement.
 
“Collateral Sale” shall mean any sale of Collateral or series of related sales
of Collateral having a Fair Market Value in excess of $25,000,000.
 
“Commitment” shall mean, as to any Lender, the sum of the Revolving Commitment,
if any, and the Term Loan Commitment, if any, of such Lender, it being
understood that the Term Loan Commitment of a Lender shall remain in effect
until the applicable Term Loans have been funded in full in accordance with this
Agreement.
 
“Commitment Fee” shall have the meaning given to such term in Section 2.20(a).
 
“Commitment Fee Rate” shall mean 0.75% per annum.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.
 
“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the net income (or loss) of such Person and its
Restricted Subsidiaries for such period, on a consolidated basis (excluding the
net income (loss) of any Unrestricted Subsidiary of such Person), determined in
accordance with GAAP and without any reduction in respect of preferred stock
dividends; provided that:
 
(1)           all net after tax extraordinary, non-recurring or unusual gains or
losses and all gains or losses realized in connection with any Disposition of
assets
 
 
 
11

--------------------------------------------------------------------------------

 
 
of such Person or the disposition of securities by such Person or the early
extinguishment of Indebtedness of such Person, together with any related
provision for taxes on any such gain, will be excluded;
 
(2)           the net income (but not loss) of any Person that is not the
specified Person or a Restricted Subsidiary or that is accounted for by the
equity method of accounting will be included for such period only to the extent
of the amount of dividends or similar distributions paid in cash to the
specified Person or Restricted Subsidiary of the specified Person;
 
(3)           the net income (but not loss) of any Restricted Subsidiary will be
excluded to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that net income is not at the
date of determination permitted without any prior governmental approval (that
has not been obtained) or, directly or indirectly, by operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Restricted Subsidiary or its
stockholders;
 
(4)           the cumulative effect of a change in accounting principles on such
Person will be excluded;
 
(5)           the effect of non-cash gains and losses of such Person resulting
from Hedging Obligations, including attributable to movement in the
mark-to-market valuation of Hedging Obligations pursuant to Financial Accounting
Standards Board Accounting Standards Codification 815 – Derivatives and Hedging
will be excluded;
 
(6)           any non-cash compensation expense recorded from grants by such
Person of stock appreciation or similar rights, stock options or other rights to
officers, directors or employees, will be excluded;
 
(7)           the effect on such Person of any non-cash items resulting from any
amortization, write-up, write-down or write-off of assets (including intangible
assets, goodwill and deferred financing costs) in connection with any
acquisition, disposition, merger, consolidation or similar transaction
(including but not limited to any one or more of the Continental/UAL Merger, the
Airlines Merger and the Airline/Parent Merger) or any other non-cash impairment
charges incurred subsequent to the Closing Date resulting from the application
of Financial Accounting Standards Board Accounting Standards Codifications 205 –
Presentation of Financial Statements, 350 – Intangibles – Goodwill and Other,
360 – Property, Plant and Equipment and 805 – Business Combinations (excluding
any such non-cash item to the extent that it represents an accrual of or reserve
for cash expenditures in any future period except to the extent such item is
subsequently reversed), will be excluded; and
 
(8)           any provision for income tax reflected on such Person’s financial
statements for such period will be excluded to the extent such provision exceeds
 
 
 
12

--------------------------------------------------------------------------------

 
 
the actual amount of taxes paid in cash during such period by such Person and
its consolidated Subsidiaries.
 
“Consolidated Tangible Assets” means, as of any date of
determination,  Consolidated Total Assets of Parent and its consolidated
Restricted Subsidiaries excluding goodwill, patents, trade names, trademarks,
copyrights, franchises and any other assets properly classified as intangible
assets in accordance with GAAP.
 
“Consolidated Total Assets” means, as of any date of determination, the sum of
the amounts that would appear on a consolidated balance sheet of the Parent and
its consolidated Restricted Subsidiaries as the total assets of the Parent and
its consolidated Restricted Subsidiaries in accordance with GAAP.
 
“Continental” means Continental Airlines, Inc., a Delaware corporation, into
which United was merged in the Airlines Merger.
 
“Continental/UAL Merger” means the merger in which Continental became a
Subsidiary of Parent.
 
 “Credit Facilities” means, one or more debt facilities, commercial paper
facilities, reimbursement agreements or other agreements (other than the Loan
Documents) providing for the extension of credit, whether secured or unsecured,
in each case, with banks, insurance companies, financial institutions or other
lenders providing for revolving credit loans, term loans, receivables financing
(including through the sale of receivables to such lenders or to special purpose
entities formed to borrow from such lenders against such receivables), letters
of credit, surety bonds or insurance products, in each case, as amended,
restated, modified, renewed, extended, refunded, replaced in any manner (whether
upon or after termination or otherwise) or refinanced (including by means of
sales of debt securities) in whole or in part from time to time.
 
“Default” means any event that, unless cured or waived, is, or with the passage
of time or the giving of notice or both would be, an Event of Default.
 
“Defaulting Lender” shall mean, at any time, any Lender that (a) in the case of
a Revolving Lender, has failed, within two (2) Business Day of the date required
to be funded or paid by it hereunder, to fund or pay (x) any portion of the
Revolving Loans, (y) any portion of the participations in any Letter of Credit
required to be funded hereunder or (z) any other amount required to be paid by
it hereunder to the Administrative Agent, any Issuing Lender or any other Lender
(or its banking Affiliates), unless, in the case of clause (x) above, such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) in the case of a Revolving Lender,
has notified the Borrower, the Administrative Agent, any Issuing Lender or any
other Lender in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations (i)
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
(ii) generally under other agreements
 
 
 
13

--------------------------------------------------------------------------------

 
 
in which it commits to extend credit, (c) in the case of a Revolving Lender, has
failed, within three (3) Business Days after request by the Administrative
Agent, any Issuing Lender, any other Lender or the Borrower, acting in good
faith, to provide a confirmation in writing from an authorized officer or other
authorized representative of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit under
this Agreement, which request shall only have been made after the conditions
precedent to borrowings have been met, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon the Administrative
Agent’s, such Issuing Lender’s, such other Lender’s or the Borrower’s, as
applicable, receipt of such confirmation in form and substance satisfactory to
it and the Administrative Agent, or (d) in the case of any Lender, has become,
or has had its Parent Company become, the subject of a Bankruptcy Event or a
Bail-In Action.  If the Administrative Agent determines that a Lender is a
Defaulting Lender under any of clauses (a) through (d) above, such Lender will
be deemed to be a Defaulting Lender upon notification of such determination by
the Administrative Agent to the Borrower, the Issuing Lender and the Lenders.
 
“Designated Banking Product Agreement” means any agreement evidencing Designated
Banking Product Obligations entered into by the Parent or the Borrower and any
Person that, at the time such Person entered into such agreement, was a
Revolving Lender or a banking Affiliate of a Revolving Lender, in each case
designated by the relevant Lender and the Parent or the Borrower, by written
notice to the Administrative Agent, as a “Designated Banking Product Agreement”
provided that, so long as any Revolving Lender is a Defaulting Lender, such
Revolving Lender shall not have any rights hereunder with respect to any
Designated Banking Product Agreement entered into while such Revolving Lender
was a Defaulting Lender.
 
“Designated Banking Product Obligations” means any Banking Product Obligations,
in each case as designated by any Revolving Lender (or a banking Affiliate
thereof) and Parent or the Borrower from time to time and agreed to by the
Administrative Agent as constituting “Designated Banking Product Obligations,”
which notice shall include (i) a copy of an agreement providing an agreed-upon
maximum amount of Designated Banking Product Obligations that can be included as
Obligations, and (ii) the acknowledgment of such Lender (or such banking
Affiliate) that its security interest in the Collateral securing such Designated
Banking Product Obligations shall be subject to the Loan Documents; provided
that, after giving effect to such designation, the aggregate agreed-upon maximum
amount of all “Designated Banking Product Obligations” included as Obligations,
together with the aggregate agreed-upon maximum amount of all “Designated
Hedging Obligations” included as Obligations, shall not exceed $100,000,000 in
the aggregate.
 
“Designated Hedging Agreement” means any Hedging Agreement entered into by the
Parent or the Borrower and any Person that, at the time such Person entered into
such Hedging Agreement, was a Revolving Lender or an Affiliate of a Revolving
Lender, as designated by the relevant Lender (or Affiliate of a Lender) and the
Parent or the Borrower, by written notice to the Administrative Agent, as a
“Designated Hedging Agreement,” which notice shall include a copy of an
agreement providing for (i) a methodology agreed to by the Parent or the
Borrower, such Lender or Affiliate of a Lender, and the Administrative Agent for
reporting the outstanding amount of Designated Hedging Obligations under such
Designated Hedging Agreement from time to time, (ii) an agreed-upon maximum
amount of Designated Hedging
 
 
 
14

--------------------------------------------------------------------------------

 
 
Obligations under such Designated Hedging Agreement that can be included as
Obligations, and (iii) the acknowledgment of such Lender or Affiliate of a
Lender that its security interest in the Collateral securing such Designated
Hedging Obligations shall be subject to the Loan Documents; provided that, after
giving effect to such designation, the aggregate agreed-upon maximum amount of
all “Designated Hedging Obligations” included as Obligations, together with the
aggregate agreed-upon maximum amount of all “Designated Banking Product
Obligations” included as Obligations, shall not exceed $100,000,000 in the
aggregate; provided, further, that so long as any Revolving Lender is a
Defaulting Lender, such Revolving Lender shall not have any rights hereunder
with respect to any Designated Hedging Agreement entered into while such
Revolving Lender was a Defaulting Lender.
 
“Designated Hedging Obligations” means, as applied to any Person, all Hedging
Obligations of such Person under Designated Hedging Agreements after taking into
account the effect of any legally enforceable netting arrangements included in
such Designated Hedging Agreements; it being understood and agreed that, on any
date of determination, the amount of such Hedging Obligations under any
Designated Hedging Agreement shall be determined based upon the “settlement
amount” (or similar term) as defined under such Designated Hedging Agreement or,
with respect to a Designated Hedging Agreement that has been terminated in
accordance with its terms, the amount then due and payable (exclusive of
expenses and similar payments but including any termination payments then due
and payable) under such Designated Hedging Agreement.
 
“Disposition” shall mean, with respect to any property, any sale, lease, sale
and leaseback, conveyance, transfer or other disposition thereof.  The terms
“Dispose” and “Disposed of” shall have correlative meanings.  For the avoidance
of doubt, a reduction in frequency of flight operations over a Route shall not
be a “Disposition” with respect to such Route.
 
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise (other than as a result of a change of
control or asset sale), is convertible or exchangeable for Indebtedness or
Disqualified Stock, or is redeemable at the option of the holder of the Capital
Stock, in whole or in part (other than as a result of a change of control or
asset sale), on or prior to the date that is 91 days after the latest Term Loan
Maturity Date then in effect.  Notwithstanding the preceding sentence, any
Capital Stock that would constitute Disqualified Stock solely because the
holders of the Capital Stock have the right to require Parent to repurchase such
Capital Stock upon the occurrence of a change of control or an asset sale will
not constitute Disqualified Stock if the terms of such Capital Stock provide
that Parent may not repurchase or redeem any such Capital Stock pursuant to such
provisions unless such repurchase or redemption complies with Section 6.01
hereof.  The amount of Disqualified Stock deemed to be outstanding at any time
for purposes of this Agreement will be the maximum amount that Parent and its
Restricted Subsidiaries may become obligated to pay upon the maturity of, or
pursuant to any mandatory redemption provisions of, such Disqualified Stock,
exclusive of accrued dividends.
 
“Dollars” and “$” shall mean lawful money of the United States of America.
 
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
“Domestic Subsidiary” shall mean any Restricted Subsidiary of Parent that was
formed under the laws of the United States or any state of the United States or
the District of Columbia or that guarantees, or pledges any property or assets
to secure, any Obligations or Junior Secured Debt.
 
“DOT” shall mean the United States Department of Transportation and any
successor thereto.
 
“Dutch Auction” shall mean an auction of Term Loans conducted pursuant to
Section 10.02(g) to allow the Borrower to purchase Term Loans at a discount to
par value and on a non-pro rata basis, in each case in accordance with the
applicable Dutch Auction Procedures.
 
“Dutch Auction Procedures” shall mean, with respect to a purchase of Term Loans
by the Borrower pursuant to Section 10.02(g), Dutch auction procedures to be
reasonably agreed upon by the Borrower and the Administrative Agent in
connection with any such purchase.
 
“EEA Financial Institution” means (a) any institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Eligible Account” shall mean any Account owned by the Borrower or another
Grantor meeting the criteria and eligibility standards which are agreed upon by
the Borrower and the Administrative Agent at the time of the initial pledge of
Accounts to the Administrative Agent pursuant to the applicable Collateral
Document.
 
“Eligible Airport” means LaGuardia Airport, Ronald Reagan Washington National
Airport or any other airport acceptable to the Administrative Agent.
 
“Eligible Assignee” shall mean (a) a commercial bank having total assets in
excess of $1,000,000,000, (b) a finance company, insurance company or other
financial institution or fund, in each case reasonably acceptable to the
Administrative Agent, which in the ordinary course of business extends credit of
the type contemplated herein or invests therein and has total assets in excess
of $200,000,000 and whose becoming an assignee would not constitute a prohibited
transaction under Section 4975 of the Code or Section 406 of ERISA, (c) any
Lender or any Affiliate of any Lender, provided that, in the case of any
assignment of Revolving Commitments, such Affiliate has total assets in excess
of $200,000,000, (d) an Approved Fund of any Lender, provided that, in the case
of any assignment of Revolving Commitments, such
 
 
 
16

--------------------------------------------------------------------------------

 
 
Approved Fund has total assets in excess of $200,000,000, (e) (i) in the case of
any Revolving Lender, any other financial institution reasonably satisfactory to
the Administrative Agent, provided that such financial institution has total
assets in excess of $200,000,000, and (ii) in the case of any Term Lender, any
other Person (other than a Defaulting Lender or natural Person) reasonably
satisfactory to the Administrative Agent, and (f) solely with respect to
assignments of Term Loans to the extent permitted under Section 10.02(g), the
Borrower; provided, that so long as no Event of Default has occurred and is
continuing, no (i) airline, commercial air freight carrier, air freight
forwarder or entity engaged in the business of parcel transport by air or (ii)
Affiliate of any Person described in clause (i) above (other than any Affiliate
of such Person as a result of common control by a Governmental Authority or
instrumentality thereof, any Affiliate of such Person who becomes a Lender with
the consent of the Borrower in accordance with Section 10.02(b), and any
Affiliate of such Person under common control with such Person which Affiliate
is not actively involved in the management and/or operations of such Person),
shall constitute an Eligible Assignee; provided, further, that, except as
provided in clause (f) above, neither the Borrower nor any Guarantor shall
constitute an Eligible Assignee.
 
“Eligible Collateral” shall mean, on any date of determination, all Collateral
on which the Administrative Agent shall, as of such date, have, to the extent
purported to be created by the applicable Collateral Document, a valid and
perfected first priority Lien and/or mortgage (or comparable Lien) and which is
otherwise subject only to Permitted Liens; provided, with respect to any
Collateral that has an Appraised Value in the aggregate of $815,000,000 or more
on which the Administrative Agent shall have been granted a valid and perfected
first priority Lien and/or mortgage (or comparable Lien) subject only to
Permitted Liens after the Closing Date in any individual transaction or series
of substantially simultaneous transactions, at any time when the Administrative
Agent shall not have received Appraisals, pursuant to Section 5.07 or otherwise
pursuant to this Agreement, with respect to substantially all of the existing
Eligible Collateral within the 180-day period preceding the date on which such
Collateral is pledged (a “180-Day Period”), such Collateral shall not, solely
for purposes of satisfying the conditions set forth in Section 6.09(c) in
connection with any release of Collateral requested by Parent pursuant to
Section 6.09(c), constitute Eligible Collateral until the earlier of (x) the
date on which the Administrative Agent shall have held such Lien and/or mortgage
(or comparable Lien) for at least ninety (90) continuous days from the grant or
perfection thereof prior to its constituting Eligible Collateral or (y) the date
on which the Administrative Agent shall have received Appraisals (including, for
purposes of this clause (y), all Appraisals received during such 180-Day
Period), as applicable, pursuant to Section 5.07 or otherwise pursuant to this
Agreement, with respect to substantially all of the other Collateral.
 
“Environmental Laws” shall mean all applicable laws (including common law),
statutes, rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions or legally binding agreements issued, promulgated or entered into by
or with any Governmental Authority, relating to the environment, preservation or
reclamation of natural resources, the handling, treatment, storage, disposal,
Release or threatened Release of, or the exposure of any Person (including
employees) to, any Hazardous Materials.
 
“Environmental Liability” shall mean any liability (including any liability for
damages, natural resource damage, costs of environmental investigation,
remediation or monitoring or costs, fines or penalties) resulting from or based
upon (a) violation of any
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment, disposal or the arrangement for disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the environment or (e) any contract, agreement,
lease or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
 
“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).
 
 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.
 
“Escrow Accounts” shall mean accounts of Parent or any Subsidiary, solely to the
extent any such accounts hold funds set aside by Parent or any Subsidiary to
manage the collection and payment of amounts collected, withheld or incurred by
Parent or such Subsidiary for the benefit of third parties relating to: (a)
federal income tax withholding and backup withholding tax, employment taxes,
transportation excise taxes and security related charges, (b) any and all state
and local income tax withholding, employment taxes and related charges and fees
and similar taxes, charges and fees, including, but not limited to, state and
local payroll withholding taxes, unemployment and supplemental unemployment
taxes, disability taxes, workman’s or workers’ compensation charges and related
charges and fees, (c) state and local taxes imposed on overall gross receipts,
sales and use taxes, fuel excise taxes and hotel occupancy taxes, (d) passenger
facility fees and charges collected on behalf of and owed to various
administrators, institutions, authorities, agencies and entities, (e) other
similar federal, state or local taxes, charges and fees (including without
limitation any amount required to be withheld or collected under applicable law)
and (f) other funds held in trust for, or otherwise pledged to or segregated for
the benefit of, an identified beneficiary; or (2) accounts, capitalized interest
accounts, debt service reserve accounts, escrow accounts and other similar
accounts or funds established in connection with the ARB Indebtedness.
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the LIBO Rate.
 
“Eurodollar Tranche” shall mean the collective reference to Eurodollar Loans
under a particular Facility the then current Interest Periods with respect to
all of which begin on the same date and end on the same later date (whether or
not such Loans shall originally have been made on the same day).
 
“Event of Default” shall have the meaning given such term in Section 7.01.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
 
 
18

--------------------------------------------------------------------------------

 
 
“Excluded Contributions” means net cash proceeds received by Parent after the
Closing Date from:
 
(1)           contributions to its common equity capital (other than from any
Subsidiary); or
 
(2)           the sale (other than to a Subsidiary or to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement of Parent or any Subsidiary) of Qualifying Equity Interests,
 
in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate executed on or around the date such capital contributions are made
or the date such Equity Interests are sold, as the case may be.  Excluded
Contributions will not be considered to be net proceeds of Qualifying Equity
Interests for purposes of clause (a)(2)(B) of Section 6.01 hereof.
 
“Excluded Subsidiary” means each Subsidiary of the Parent that is a captive
insurance company and is prohibited from becoming a Guarantor pursuant to
applicable rules and regulations.
 
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
 
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Lender or any other recipient of any payment to be made by
or on account of any Obligation of either the Borrower or any Guarantor
hereunder or under any Loan Document, (a) any Taxes based on (or measured by)
its net income, profits or capital, or any franchise taxes, imposed (i) by the
United States of America or any political subdivision thereof or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located or (ii) as a result of a present or former
connection between such recipient and the jurisdiction imposing such Taxes
(other than a connection arising from such recipient’s having executed,
delivered, enforced, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under, or
engaged in any other transaction pursuant to, or enforced, this Agreement or any
Loan Document, or sold or assigned an interest in this Agreement or any Loan
Document), (b) any branch profits Taxes imposed by the United States of America
or any similar Tax imposed by any other jurisdiction in which such recipient is
located, (c) in the case of a Foreign Lender, any withholding Tax or gross
income Tax that is
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office),
except, and then only to the extent that, such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding Tax pursuant to Section 2.16(a), (d) in the case of a Lender,
any withholding Tax that is attributable to such Lender’s failure to deliver the
documentation described in Section 2.16(f) or 2.16(g) and (e) any U.S.
withholding Tax that is imposed by reason of FATCA.
 
“Existing Facility” shall have the meaning given to such term in the
Introductory Statement.
 
“Existing Lenders” shall have the meaning given to such term in the Introductory
Statement.
 
“Existing Non-Extended Revolving Commitments” means any “Revolving Commitments”
under the Existing Facility which the Borrower terminated on or prior to the
Closing Date.
 
“Existing Term Loans” shall have the meaning given to such term in
Section 4.01(l).
 
 “Extended Revolving Commitment” shall have the meaning given to such term in
Section 2.28(b)(ii).
 
“Extended Term Loan” shall have the meaning given to such term in Section
2.28(a)(ii).
 
“Extension” shall mean a Term Loan Extension or a Revolver Extension, as the
case may be.
 
“Extension Amendment” shall have the meaning given to such term in Section
2.28(d).
 
“Extension Offer” shall mean a Term Loan Extension Offer or a Revolver Extension
Offer, as the case may be.
 
“FAA” shall mean the Federal Aviation Administration of the United States of
America and any successor thereto.
 
“FAA Slots” shall mean, in the case of airports in the United States, at any
time, the right and operational authority to conduct one Instrument Flight Rule
(as defined in Title 14) scheduled landing or take-off operation at a specific
time or during a specific time period at any airport at which landings or
take-offs are restricted, including, without limitation, slots and operating
authorizations, whether pursuant to FAA or DOT regulations or orders pursuant to
Title 14, Title 49 or other federal statutes now or hereinafter in effect.
 
“Facility” shall mean each of the Revolving Facility and the Term Loan Facility.
 
 
 
20

--------------------------------------------------------------------------------

 
 
“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by an officer of the Borrower (unless
otherwise provided in this Agreement); provided that any such officer of the
Borrower shall be permitted to consider the circumstances existing at such time
(including, without limitation, economic or other conditions affecting the
United States airline industry generally and any relevant legal compulsion,
judicial proceeding or administrative order or the possibility thereof) in
determining such Fair Market Value in connection with such transaction.
 
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement, any amended or successor provisions that are similar thereto and
not materially more onerous to comply with, any regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code and any intergovernmental agreements implementing any of
the foregoing (together with any Law implementing such agreement involving any
U.S. or non-U.S. regulations or official guidance).
 
“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the Federal Reserve Bank of New York based on such day’s federal funds
transactions by depository institutions (as determined in such manner as the
Federal Reserve Bank of New York shall set forth on its public website from time
to time) and published on the next succeeding Business Day by the Federal
Reserve Bank of New York as the federal funds effective rate; provided, that, if
the Federal Funds Effective Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
 
“Fees” shall collectively mean the Commitment Fees, the Letter of Credit Fees,
the Upfront Fees and other fees referred to in Section 2.19.
 
“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:
 
(1)           the consolidated interest expense (net of interest income) of such
Person and its Restricted Subsidiaries for such period to the extent that such
interest expense is payable in cash (and such interest income is receivable in
cash); plus
 
(2)           the interest component of leases that are capitalized in
accordance with GAAP of such Person and its Restricted Subsidiaries for such
period to the extent that such interest component is related to lease payments
payable in cash; plus
 
(3)           any interest expense actually paid in cash for such period by such
specified Person on Indebtedness of another Person that is guaranteed by such
specified Person or one of its Restricted Subsidiaries or secured by a Lien on
assets of such specified Person or one of its Restricted Subsidiaries; plus
 
(4)           the product of (A) all cash dividends accrued on any series of
preferred stock of such Person or any of its Restricted Subsidiaries for such
period, other than to Parent or a Restricted Subsidiary of Parent, times (B) a
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
fraction, the numerator of which is one and the denominator of which is one
minus the then current combined federal, state and local statutory tax rate of
such Person, expressed as a decimal, in each case, determined on a consolidated
basis in accordance with GAAP; plus
 
(5)           the aircraft rent expense of such Person and its Restricted
Subsidiaries for such period to the extent that such aircraft rent expense is
payable in cash,
 
all as determined on a consolidated basis in accordance with GAAP.
 
“Flight Simulators” shall mean the flight simulators and flight training devices
of the Borrower or any other applicable Grantor (including, without limitation,
any such simulators or training devices located on a Real Property Asset).
 
“Foreign Aviation Authority” shall mean any foreign governmental,
quasi-governmental, regulatory or other agency, public corporation or private
entity that exercises jurisdiction over the authorization (a) to serve any
foreign point on the Pledged Routes that a Grantor is serving at any time and/or
to conduct operations related to the Pledged Routes and related Pledged Gate
Leaseholds and/or (b) to hold and operate any Pledged Foreign Slots.
 
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Foreign Slot” means, in the case of airports outside the United States, at any
time, the right and operational authority to conduct one landing or takeoff at a
specific time or during a specific time period.
 
“Foreign Subsidiary” shall mean any direct or indirect Subsidiary of the Parent
which is not a Domestic Subsidiary.
 
“GAAP” shall mean generally accepted accounting principles in the United States
of America, which are in effect from time to time, including those set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants, statements and
pronouncements of the Financial Accounting Standards Board, such other
statements by such other entity as have been approved by a significant segment
of the accounting profession and the rules and regulations of the SEC governing
the inclusion of financial statements in periodic reports required to be filed
pursuant to Section 13 of the Exchange Act, including opinions and
pronouncements in staff accounting bulletins and similar written statements from
the accounting staff of the SEC.
 
“Gate Leasehold” means, at any time, all of the right, title, privilege,
interest and authority, now held or hereafter acquired, of the Borrower or a
Guarantor in connection with the right to use or occupy space in an airport
terminal at any airport.
 
 
 
22

--------------------------------------------------------------------------------

 
 
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank organization, or other entity exercising executive, legislative,
judicial, taxing or regulatory powers or functions of or pertaining to
government.  Governmental Authority shall not include any Person in its capacity
as an Airport Authority.
 
“Grantor” shall mean the Borrower and any Guarantor that shall at any time
pledge Collateral under a Collateral Document.
 
“Ground Support Equipment” shall mean the equipment owned by the Borrower or, if
applicable, any other Grantor for crew and passenger ground transportation,
cargo, mail and luggage handling, catering, fuel/oil servicing, de-icing,
cleaning, aircraft maintenance and servicing, dispatching, security and motor
vehicles.
 
“Guarantee” means a guarantee (other than (a) by endorsement of negotiable
instruments for collection or (b) customary contractual indemnities, in each
case in the ordinary course of business), direct or indirect, in any manner
including, without limitation, by way of a pledge of assets or through letters
of credit or reimbursement agreements in respect thereof, of all or any part of
any Indebtedness (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services, to
take or pay or to maintain financial statement conditions).
 
“Guaranteed Obligations” shall have the meaning given such term in Section
9.01(a).
 
“Guarantors” shall mean, collectively, the Parent and each Domestic Subsidiary
of the Parent that becomes pursuant to Section 5.12 a party to the Guarantee
contained in Section 9.  As of the Closing Date, Parent is the sole Guarantor.
 
“Guaranty Obligations” shall have the meaning given such term in Section
9.01(a).
 
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature that are regulated pursuant to,
or could reasonably be expected to give rise to liability under any
Environmental Law.
 
“Hedging Agreement” shall mean any agreement evidencing Hedging Obligations.
 
“Hedging Obligations” means, with respect to any Person, all obligations and
liabilities of such Person under:
 
(1) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;
 
 
 
23

--------------------------------------------------------------------------------

 
 
(2) other agreements or arrangements designed to manage interest rates or
interest rate risk; and
 
(3) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates, fuel prices or other commodity prices,
but excluding (x) clauses in purchase agreements and maintenance agreements
pertaining to future prices and (y) fuel purchase agreements and fuel sales that
are for physical delivery of the relevant commodity.
 
“IATA” means the International Air Transport Association and any successor
thereto.
 
“ICF” means ICF International.
 
“Immaterial Subsidiaries” shall mean one or more Subsidiaries, for which (a) the
assets of all such Subsidiaries constitute, in the aggregate, no more than 7.5%
of the total assets of the Parent and its Subsidiaries on a consolidated basis
(determined as of the last day of the most recent fiscal quarter of the Parent
for which financial statements are available to the Administrative Agent
pursuant to Section 5.01), and (b) the revenues of all such Subsidiaries account
for, in the aggregate, no more than 7.5% of the total revenues of the Parent and
its Subsidiaries on a consolidated basis for the twelve-month period ending on
the last day of the most recent fiscal quarter of the Parent for which financial
statements are available to the Administrative Agent pursuant to Section 5.01;
provided that a Subsidiary will not be considered to be an Immaterial Subsidiary
if it (1) directly or indirectly guarantees, or pledges any property or assets
to secure, any Obligations or Junior Secured Debt (other than Co-Branded Secured
Obligations), or (2) owns any properties or assets that constitute Collateral.
 
“Increase Effective Date” shall have the meaning given such term in Section
2.27(a).
 
“Increase Joinder” shall have the meaning given such term in Section 2.27(c).
 
“Incremental Term Loan Commitment” shall have the meaning given such term in
Section 2.27(a).
 
“Incremental Term Loans” shall have the meaning given such term in Section
2.27(c)(i).
 
“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent:
 
(1)           in respect of borrowed money;
 
(2)           evidenced by bonds, notes, debentures or similar instruments or
letters of credit (or reimbursement agreements in respect thereof);
 
(3)           in respect of banker’s acceptances;
 
 
 
24

--------------------------------------------------------------------------------

 
 
(4)           representing Capital Lease Obligations;
 
(5)           representing the balance deferred and unpaid of the purchase price
of any property or services due more than six months after such property is
acquired or such services are completed, but excluding in any event trade
payables arising in the ordinary course of business; or
 
(6)           representing any Hedging Obligations,
 
if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP.  In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) and, to the extent not otherwise included, the Guarantee
by the specified Person of any Indebtedness of any other Person.  Indebtedness
shall be calculated without giving effect to the effects of Financial Accounting
Standards Board Accounting Standards Codification 815 – Derivatives and Hedging
and related interpretations to the extent such effects would otherwise increase
or decrease an amount of Indebtedness for any purpose under this Agreement as a
result of accounting for any embedded derivatives created by the terms of such
Indebtedness.
 
For the avoidance of doubt, Banking Product Obligations do not constitute
Indebtedness.
 
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes imposed on or
with respect to any payments made by the Borrower or any Guarantor under this
Agreement or any other Loan Document.
 
“Indemnitee” shall have the meaning given such term in Section 10.04(b).
 
“Initial Appraisals” shall mean, collectively, the report of (i) MBA setting
forth the Appraised Value of the Pledged FAA Slots and related Pledged Gate
Leaseholds included in the Collateral on the Closing Date and (ii) ICF setting
forth the Appraised Value of the Pledged Routes and related Pledged Foreign
Slots and Pledged Gate Leaseholds included in the Collateral on the Closing
Date, each as delivered to the Administrative Agent by the Borrower pursuant to
Section 4.01.
 
“Installment” shall have the meaning given such term in Section 2.10(b).
 
“Intercreditor Agreement” shall have the meaning given such term in Section
10.18.
 
“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
 
“Interest Payment Date” shall mean (a) as to any Eurodollar Loan having an
Interest Period of one, two or three months, the last day of such Interest
Period, (b) as to any Eurodollar Loan having an Interest Period of more than
three months, each day that is three
 
 
 
25

--------------------------------------------------------------------------------

 
 
months, or a whole multiple thereof, after the first day of such Interest Period
and the last day of such Interest Period and (c) with respect to ABR Loans, the
29th day of each March, June, September and December.
 
“Interest Period” shall mean, as to any Borrowing of Eurodollar Loans, the
period commencing on the date of such Borrowing (including as a result of a
conversion from ABR Loans) or on the last day of the preceding Interest Period
applicable to such Borrowing and ending on (but excluding) the numerically
corresponding day to the date of such Borrowing (or if there is no corresponding
day, the last day) in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect in the related notice delivered pursuant
to Section 2.03 or 2.05; provided that (i) if any Interest Period would end on a
day which shall not be a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, and (ii) no Interest Period shall end later
than the applicable Termination Date.
 
“Investments” means, with respect to any Person, all direct or indirect
investments made from and after the Closing Date by such Person in other Persons
(including Affiliates) in the forms of loans (including Guarantees), capital
contributions or advances (but excluding advance payments and deposits for goods
and services and similar advances to officers, employees and consultants made in
the ordinary course of business), purchases or other acquisitions for
consideration of Indebtedness, Equity Interests or other securities of other
Persons, together with all items that are or would be classified as investments
on a balance sheet prepared in accordance with GAAP.  If Parent or any
Restricted Subsidiary of Parent sells or otherwise disposes of any Equity
Interests of any direct or indirect Restricted Subsidiary of Parent after the
Closing Date such that, after giving effect to any such sale or disposition,
such Person is no longer a Restricted Subsidiary of Parent, Parent will be
deemed to have made an Investment on the date of any such sale or disposition
equal to the Fair Market Value of Parent’s Investments in such Subsidiary that
were not sold or disposed of in an amount determined as provided in Section 6.01
hereof.  Notwithstanding the foregoing, any Equity Interests retained by Parent
or any of its Subsidiaries after a disposition or dividend of assets or Capital
Stock of any Person in connection with any partial “spin-off” of a Subsidiary or
similar transactions shall not be deemed to be an Investment.  The acquisition
by Parent or any Restricted Subsidiary of Parent after the Closing Date of a
Person that holds an Investment in a third Person will be deemed to be an
Investment by Parent or such Restricted Subsidiary in such third Person in an
amount equal to the Fair Market Value of the Investments held by the acquired
Person in such third Person in an amount determined as provided in Section 6.01
hereof.  Except as otherwise provided in this Agreement, the amount of an
Investment will be determined at the time the Investment is made and without
giving effect to subsequent changes in value.
 
“Issuing Lender” shall mean (i) each Revolving Lender listed on Annex A hereto
from time to time as an “Issuing Lender” (or any of its Affiliates reasonably
acceptable to the Borrower), in its capacity as an issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.02(i),
and (ii) any other Lender agreeing to act in such capacity, which other Lender
shall be reasonably satisfactory to the Borrower and the Administrative
Agent.  Each Issuing Lender may, in its reasonable discretion, arrange for one
or more Letters of Credit to be issued by Affiliates of such Issuing Lender
reasonably acceptable to
 
 
 
 26

--------------------------------------------------------------------------------

 
 
the Borrower, which Affiliate shall agree in writing reasonably acceptable to
the Borrower to be bound by the provisions of the Loan Documents applicable to
an Issuing Lender, in which case the term “Issuing Lender” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.
 
“Issuing Lender Commitment” shall mean the commitment of each Issuing Lender to
issue Letters of Credit in face amount not to exceed the amount set forth under
the heading “Issuing Lender Commitment” opposite its name in Annex A hereto as
updated from time to time or in the Assignment and Acceptance pursuant to which
such Issuing Lender became a party hereto or in any other agreement with the
Borrower pursuant to which such Issuing Lender becomes an Issuing Lender or
increases its Issuing Lender Commitment, in each case, as any of the same may be
changed from time to time with the consent of the Borrower and any such Issuing
Lender.
 
“Joint Lead Arrangers” has the meaning set forth in the first paragraph of this
Agreement.
 
“JPMCB” shall have the meaning set forth in the first paragraph of this
Agreement.
 
“Junior Secured Debt” shall mean Indebtedness referred to in clause (2) of the
definition of “Permitted Liens” that is secured by a Lien on Collateral under
Section 6.06 (including, without limitation, the Co-Branded Secured
Obligations).
 
“Junior Secured Debt Documents” shall mean each indenture, credit agreement and
other agreements, instruments and notes evidencing Junior Secured Debt, and each
other agreement executed in connection therewith, as each may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof.
 
“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity date of any Term Loan.
 
“LC Commitment” shall mean $500,000,000.
 
“LC Disbursement” shall mean a payment made by an Issuing Lender pursuant to a
Letter of Credit issued by it.
 
“LC Exposure” shall mean, at any time, the sum of (a) the aggregate maximum
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time; provided, that in the case of any
escalating Letter of Credit where the face amount thereof is subject to
escalation with no conditions, the LC Exposure with respect to such Letter of
Credit shall be determined by referring to the maximum face amount to which such
Letter of Credit may be so escalated.  The LC Exposure of any Revolving Lender
at any time shall be its Revolving Commitment Percentage of the total LC
Exposure at such time.
 
“Lead Arrangers” shall mean JPMCB and Barclays Bank PLC.
 
 
 
27

--------------------------------------------------------------------------------

 
 
“Lenders” shall have the meaning set forth in the first paragraph of this
Agreement.
 
“Letter of Credit” shall mean any irrevocable letter of credit issued pursuant
to Section 2.02, which letter of credit shall be (i) a standby letter of credit,
(ii) issued for general corporate purposes of Parent or any Subsidiary of
Parent; provided that in any case the account party of a Letter of Credit must
be the Borrower, (iii) denominated in Dollars and (iv) otherwise in such form as
may be reasonably approved from time to time by the Administrative Agent and the
applicable Issuing Lender.
 
“Letter of Credit Account” shall mean the account established by the Borrower
under the sole and exclusive control of the Administrative Agent maintained at
the office of the Administrative Agent at 270 Park Avenue, New York, NY 10017,
designated as the “United Airlines L/C Account” that shall be used solely for
the purposes set forth herein.
 
“Letter of Credit Fees” shall mean the fees payable in respect of Letters of
Credit pursuant to Section 2.21.
 
“LIBO Rate” shall mean, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan,  (i) the rate per annum appearing on Reuters
Pages LIBOR01 or LIBOR02 (or on any successor or substitute page(s) of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent in its reasonable discretion from time
to time for purposes of providing quotations of interest rates applicable to
Dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, as the rate for Dollar deposits with a maturity comparable to such
Interest Period or (ii) in the event that the rate identified in the foregoing
clause (i) is not available at such time for any reason (any such Interest
Period, an “Impacted Interest Period”), then such rate shall be the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Rate for the
longest period for which the LIBO Rate is available for Dollars that is shorter
than the Impacted Interest Period; and (b) the LIBO Rate for the shortest period
(for which that LIBO Rate is available for Dollars) that exceeds the Impacted
Interest Period, in each case, at such time; provided that, if negative, the
LIBO Rate shall be deemed to be 0% for the purposes of this Agreement.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or similar encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law (but
excluding any lease, sublease, use or license agreement or swap agreement or
similar arrangement by any Grantor described in clause (e) or (f) of the
definition of “Permitted Disposition”), including any conditional sale or other
title retention agreement, any option or other agreement to sell or give a
security interest in and, except in connection with any Qualified Receivables
Transaction, any agreement to give any financing statement under the UCC (or
equivalent statutes) of any jurisdiction.
 
 
 
28

--------------------------------------------------------------------------------

 
 
“Liquidity” shall mean the sum of (i) all unrestricted cash and Cash Equivalents
of the Parent and its Restricted Subsidiaries (excluding, for the avoidance of
doubt, any cash or Cash Equivalents held in accounts subject to Account Control
Agreements), (ii) the aggregate principal amount committed and available to be
drawn by the Parent and its Restricted Subsidiaries (taking into account all
borrowing base limitations or other restrictions) under all revolving credit
facilities (including the Revolving Facility) of the Parent and its Restricted
Subsidiaries and (iii) the scheduled net proceeds (after giving effect to any
expected repayment of existing Indebtedness using such proceeds) of any Capital
Markets Offering of the Parent or any of its Restricted Subsidiaries that has
priced but has not yet closed (until the earliest of the closing thereof, the
termination thereof without closing or the date that falls five (5) Business
Days after the initial scheduled closing date thereof).
 
“Loan Documents” shall mean this Agreement, the Collateral Documents, any
Intercreditor Agreement, the Administrative Agent Fee Letter, the Arranger Fee
Letters and any other instrument or agreement (which is designated as a Loan
Document therein) executed and delivered by the Borrower or a Guarantor to the
Administrative Agent, any Issuing Lender or any Lender, in each case, as the
same may be amended, restated, modified, supplemented, extended or amended and
restated from time to time in accordance with the terms hereof.
 
“Loan Request” shall mean a request by the Borrower, executed by a Responsible
Officer of the Borrower, for a Loan in accordance with Section 2.03 in
substantially the form of Exhibit D.
 
 “Loans” shall mean, collectively, the Revolving Loans and the Term Loans.
 
 “Margin Stock” shall have the meaning given such term in Section 3.13(a).
 
“Marketing and Service Agreements” shall mean any business, marketing and/or
service agreements among the Borrower (or any Guarantor) and/or any of its
Subsidiaries and such other parties from time to time that include, but are not
limited to, code-sharing, pro-rate, capacity purchase, service, frequent flyer,
ground handling and marketing agreements, in each case that are entered into in
the ordinary course of business.
 
“Material Adverse Change” shall mean any event, development or circumstance that
has had or could reasonably be expected to have a Material Adverse Effect.
 
“Material Adverse Effect” shall mean a material adverse effect on (a) the
consolidated business, operations or financial condition of the Parent and its
Restricted Subsidiaries, taken as a whole, (b) the validity or enforceability of
any of the Loan Documents or the rights or remedies of the Administrative Agent
and the Lenders thereunder or (c) the ability of the Borrower and the
Guarantors, collectively, to pay the Obligations.
 
“Material Indebtedness” shall mean Indebtedness of the Borrower and/or
Guarantors (other than the Loans and obligations relating to Letters of Credit)
outstanding under the same agreement in a principal amount exceeding
$200,000,000.
 
“MBA” means Morten Beyer & Agnew.
 
 
 
29

--------------------------------------------------------------------------------

 
 
“Minimum Extension Condition” shall have the meaning given such term in Section
2.28(c).
 
“MNPI” shall mean any material Nonpublic Information regarding the Parent and
its Subsidiaries or the Loans or securities of any of them. For purposes of this
definition “material Nonpublic Information” shall mean Nonpublic Information
that would reasonably be expected to be material to a decision by any Lender to
participate in any Dutch Auction or assign or acquire any Term Loans or to enter
into any of the transactions contemplated thereby or would otherwise be material
for purposes of United States Federal and state securities laws.
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Net Proceeds” means the aggregate cash and Cash Equivalents received by Parent
or any of its Restricted Subsidiaries in respect of any Collateral Sale
(including, without limitation, any cash or Cash Equivalents received in respect
of or upon the sale or other disposition of any non-cash consideration received
in any Collateral Sale) or Recovery Event, net of:  (a) the direct costs and
expenses relating to such Collateral Sale and incurred by Parent or a Restricted
Subsidiary (including the sale or disposition of such non-cash consideration) or
any such Recovery Event, including, without limitation, legal, accounting and
investment banking fees, and sales commissions, and any relocation expenses
incurred as a result of the Collateral Sale or Recovery Event, taxes paid or
payable as a result of the Collateral Sale or Recovery Event, in each case,
after taking into account any available tax credits or deductions and any tax
sharing arrangements; (b) any reserve for adjustment or indemnification
obligations in respect of the sale price of such asset or assets established in
accordance with GAAP; and (c) any portion of the purchase price from a
Collateral Sale placed in escrow pursuant to the terms of such Collateral Sale
(either as a reserve for adjustment of the purchase price, or for satisfaction
of indemnities in respect of such Collateral Sale) until the termination of such
escrow.
 
“Net Proceeds Amount” shall have the meaning given such term in Section 2.12(a).
 
“New Lender” shall have the meaning given to such term in Section 2.27(a).
 
“No Undisclosed MNPI Representation” by a Person shall mean a representation
that such Person is not in possession of any MNPI (other than MNPI which the
Person in whose favor such representation is made has elected not to receive).
 
“Non-Defaulting Lender” shall mean, at any time, a Revolving Lender that is not
a Defaulting Lender.
 
“Non-Extending Lender” shall have the meaning given such term in Section
10.08(g).
 
“Non-Recourse Debt” shall mean Indebtedness:
 
(1)           as to which neither Parent nor any of its Restricted Subsidiaries
(A) provides credit support of any kind (including any undertaking, agreement or
 
 
 
30

--------------------------------------------------------------------------------

 
 
instrument that would constitute Indebtedness) or (B) is directly or indirectly
liable as a guarantor or otherwise; and
 
(2)           as to which the holders of such Indebtedness do not otherwise have
recourse to the stock or assets of Parent or any of its Restricted Subsidiaries
(other than the Equity Interests of an Unrestricted Subsidiary).
 
“Non-Recourse Financing Subsidiary” shall mean any Subsidiary of Parent that
(a) has no Indebtedness other than Non-Recourse Debt and (b) engages in no
activities other than those relating to the financing of specified assets and
other activities incidental thereto.
 
“Nonpublic Information” shall mean information which has not been disseminated
in a manner making it available to investors generally, within the meaning of
Regulation FD adopted by the SEC.
 
“Obligations” shall mean the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and interest accruing after
the filing of any petition of bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
the Loans, the Designated Hedging Obligations, the Designated Banking Product
Obligations, and all other obligations and liabilities of the Borrower to the
Administrative Agent, any Issuing Lender or any Lender (or (i) in the case of
Designated Hedging Obligations, any obligee with respect to such designated
Hedging Obligations who was a Lender or an Affiliate of a Lender when the
related Designated Hedging Agreement was entered into, or (ii) in the case of
Designated Banking Product Obligations, any obligee with respect to such
Designated Banking Product Obligations who was a Lender or a banking Affiliate
of any Lender at the time the related Designated Banking Product Agreement was
entered into), whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which arise under this
Agreement or any other Loan Document, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, out-of-pocket costs, and expenses
(including all fees, charges and disbursements of counsel to the Administrative
Agent, any Issuing Lender or any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise; provided, however, that the aggregate
amount of all Designated Hedging Obligations and Designated Banking Product
Obligations (in each case valued in accordance with the definitions thereof) at
any time outstanding that shall be included as “Obligations” shall not exceed
$100,000,000; provided, further, that in no event shall the Obligations include
Excluded Swap Obligations.
 
“OID” shall have the meaning given to such term in Section 2.27(c)(iii).
 
“One-Month LIBOR” means, for any day, the rate for deposits in Dollars for a
one-month period appearing on pages LIBOR01 or LIBOR 02 of the Reuters screen as
of 11:00 a.m., London time, on such day; provided that, if such rate shall be
less than zero, the One-Month LIBOR shall be deemed to be zero for purposes of
this Agreement.
 
“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the
 
 
 
31

--------------------------------------------------------------------------------

 
 
Treasurer, any Assistant Treasurer, the Controller, the Secretary or any
Vice-President of such Person.
 
“Officer’s Certificate” shall mean a certificate signed on behalf of the
Borrower or Parent by an Officer of the Borrower or Parent, respectively.
 
“Other Taxes” shall mean any and all present or future court stamp, mortgage,
intangible, recording, filing or documentary taxes or any other similar, charges
or similar levies arising from any payment made hereunder or from the execution,
performance, delivery, registration of or enforcement of this Agreement or any
other Loan Document.
 
“Outstanding Letters of Credit” shall have the meaning given such term in
Section 2.02(j).
 
“Parent” means United Continental Holdings, Inc., a Delaware corporation.
 
“Parent Company” means, with respect to a Revolving Lender, the bank holding
company (as defined in Federal Reserve Board Regulation Y), if any, of such
Revolving Lender, and/or any Person owning, beneficially or of record, directly
or indirectly, a majority of the shares of such Revolving Lender.
 
“Participant” shall have the meaning given such term in Section 10.02(d).
 
“Participant Register” shall have the meaning given such term in Section
10.02(d).
 
“Patriot Act” shall mean the USA Patriot Act, Title III of Pub.  L.  107-56,
signed into law on October 26, 2001 and any subsequent legislation that amends
or supplements such Act or any subsequent legislation that supersedes such Act.
 
“Payroll Accounts” shall mean depository accounts used only for payroll.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor
agency or entity performing substantially the same functions.
 
“Permitted Business” means any business that is the same as, or reasonably
related, ancillary, supportive or complementary to, the business in which Parent
and its Restricted Subsidiaries are engaged on the date of this Agreement.
 
“Permitted Disposition” shall mean any of the following:
 
(a) the Disposition of Collateral permitted under the applicable Collateral
Documents;
 
(b) the Disposition of cash or Cash Equivalents constituting Collateral in
exchange for other cash or Cash Equivalents constituting Collateral and having
reasonably equivalent value therefor; provided that this clause (b) shall not
permit any Disposition of the Letter of Credit Account or any amounts on deposit
therein;
 
 
 
32

--------------------------------------------------------------------------------

 
 
(c) sales or dispositions of surplus, obsolete, negligible or uneconomical
assets no longer used in the business of the Borrower and the other Grantors,
including returns of Slots to the FAA;
 
(d) Dispositions of Collateral among the Grantors (including any Person that
shall become a Grantor simultaneous with such Disposition in the manner
contemplated by Section 5.12); provided that:
 
(i) such Collateral remains at all times subject to a Lien with the same
priority and level of perfection as was the case immediately prior to such
Disposition (and otherwise subject only to Permitted Liens) in favor of the
Administrative Agent for the benefit of the Secured Parties following such
Disposition,
 
(ii) concurrently therewith, the Grantors shall execute any documents and take
any actions reasonably required to create, grant, establish, preserve or perfect
such Lien in accordance with the other provisions of this Agreement or the
Collateral Documents,
 
(iii) concurrently therewith or promptly thereafter, the Administrative Agent,
for the benefit of the Secured Parties, shall receive an Officer’s Certificate,
with respect to the matters described in clauses (i) and (ii) hereof and, if
reasonably requested by the Administrative Agent, an opinion of counsel to the
Borrower (which may be in-house counsel) as to the validity and perfection of
such Lien on the Collateral, in each case in form and substance reasonably
satisfactory to the Administrative Agent,
 
(iv) concurrently with any Disposition of Collateral to any Person that shall
become a Grantor simultaneous with such Disposition in the manner contemplated
by Section 5.12, such Person shall have complied with the requirements of
Section 5.12(b); provided further that this clause (d) shall not permit any
Disposition of the Letter of Credit Account or any amounts on deposit therein,
and
 
(v) the preceding provisions of clauses (i) through (iv) shall not be applicable
to any Disposition resulting from a merger or consolidation permitted by Section
6.10; and
 
(e) (i)  abandonment of Slots and Gate Leaseholds; provided that such
abandonment is (A) in connection with the downsizing of any hub or facility
which does not materially and adversely affect the business of Parent and its
Restricted Subsidiaries, taken as a whole, (B) in the ordinary course of
business consistent with past practices and does not materially and adversely
affect the business of the Parent and its Restricted Subsidiaries, taken as a
whole, (C) reasonably determined by the Borrower to relate to Collateral of de
minimis value or surplus to the Borrower’s needs or (D) required by the DOT, the
FAA, Foreign Aviation Authorities or other Governmental Authority and, in the
case of any such abandonment under this clause (i), does not have a Material
Adverse Effect,
 
(ii) exchange of FAA Slots in the ordinary course of business that in Parent’s
reasonable judgment are of reasonably equivalent value (so long as the FAA Slots
received in such exchange are concurrently pledged as Additional Collateral and
 
 
 
33

--------------------------------------------------------------------------------

 
 
constitute Eligible Collateral, and such exchange would not result in a Material
Adverse Effect),
 
(iii) the termination of leases or subleases or airport use or license
agreements in the ordinary course of business to the extent such terminations do
not have a Material Adverse Effect, or
 
(iv) any other lease or sublease of, or use or license agreements with respect
to, assets and properties that constitute Slots or Gate Leaseholds in the
ordinary course of business and swap agreements or similar arrangements with
respect to Slots in the ordinary course of business and which lease, sublease,
use or license agreement or swap agreement or similar arrangement (A) has a term
of one year or less, or does not extend beyond two comparable IATA traffic
seasons (and contains no option to extend beyond either of such periods), (B)
has a term (including any option period) longer than allowed in clause (A);
provided, however, that (x) in the case of each transaction pursuant to this
clause (B), an Officer’s Certificate is delivered to the Administrative Agent
concurrently with or promptly after the applicable Grantor’s entering into any
such transaction that (i) immediately after giving effect to such transaction
the Collateral Coverage Ratio (excluding, for purposes of calculating such
ratio, the proceeds of such transaction and the intended use thereof) would be
at least 1.6 to 1.0, (ii) the Administrative Agent’s Liens on Collateral subject
to such lease, sublease, use, license agreement or swap or similar arrangement
are not materially adversely affected (it being understood that no Permitted
Lien shall be deemed to have such an effect) and (iii) no Event of Default
exists at the time of such transaction, and (y) immediately after giving effect
to any transaction pursuant to this clause (B), the aggregate Appraised Value of
Collateral subject to transactions covered by this clause (B) shall not exceed
$150,000,000, (C) is for purposes of operations by another airline operating
under a brand associated with the Borrower (such as “United Express”) or
otherwise operating routes at the Borrower’s direction under a code share
agreement, capacity purchase agreement, pro-rate agreement or similar
arrangement between such airline and the Borrower or (D) is subject and
subordinated to the rights (including remedies) of the Administrative Agent
under the applicable Collateral Documents on terms reasonably satisfactory to
the Administrative Agent; and
 
(f) the lease or sublease of assets and properties in the ordinary course of
business; provided that, the rights of the lessee or sublessee shall be
subordinated to the rights (including remedies) of the Administrative Agent
under the applicable Collateral Document on terms reasonably satisfactory to the
Administrative Agent.
 
“Permitted Investments” shall mean:
 
(1)           any Investment in Parent or in a Restricted Subsidiary of Parent;
 
(2)           any Investment in cash, Cash Equivalents and any foreign
equivalents;
 
 
 
34

--------------------------------------------------------------------------------

 
 
(3)           any Investment by Parent or any Restricted Subsidiary of Parent in
a Person, if as a result of such Investment:
 
(A)           such Person becomes a Restricted Subsidiary of Parent; or
 
(B)           such Person, in one transaction or a series of related and
substantially concurrent transactions, is merged, consolidated or amalgamated
with or into, or transfers or conveys substantially all of its assets to, or is
liquidated into, Parent or a Restricted Subsidiary of Parent;
 
(4)           any Investment made as a result of the receipt of non-cash
consideration from a Disposition of assets;
 
(5)           any acquisition of assets or Capital Stock in exchange for the
issuance of Qualifying Equity Interests;
 
(6)           any Investments received in compromise or resolution of
(A) obligations of trade creditors or customers that were incurred in the
ordinary course of business of Parent or any of its Restricted Subsidiaries,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer or (B) litigation,
arbitration or other disputes;
 
(7)           Investments represented by Hedging Obligations;
 
(8)           loans or advances to officers, directors or employees made in the
ordinary course of business of Parent or any Restricted Subsidiary of Parent in
an aggregate principal amount not to exceed $20.0 million at any one time
outstanding;
 
(9)           prepayment of any Loans in accordance with the terms and
conditions of this Agreement;
 
(10)           any guarantee of Indebtedness other than a guarantee of
Indebtedness of an Affiliate of Parent that is not a Restricted Subsidiary of
Parent;
 
(11)           any Investment existing on, or made pursuant to binding
commitments existing on, the Closing Date and any Investment consisting of an
extension, modification or renewal of any Investment existing on, or made
pursuant to a binding commitment existing on, the Closing Date; provided that
the amount of any such Investment may be increased (A) as required by the terms
of such Investment as in existence on the Closing Date or (B) as otherwise
permitted under this Agreement;
 
(12)           Investments acquired after the Closing Date as a result of the
acquisition by Parent or any Restricted Subsidiary of Parent of another Person,
including by way of a merger, amalgamation or consolidation with or into Parent
or any of its Restricted Subsidiaries in a transaction that is not prohibited by
 
 
 
35

--------------------------------------------------------------------------------

 
 
Section 6.10 hereof after the Closing Date to the extent that such Investments
were not made in contemplation of such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;
 
(13)           the acquisition by a Receivables Subsidiary in connection with a
Qualified Receivables Transaction of Equity Interests of a trust or other Person
established by such Receivables Subsidiary to effect such Qualified Receivables
Transaction; and any other Investment by Parent or a Subsidiary of Parent in a
Receivables Subsidiary or any Investment by a Receivables Subsidiary in any
other Person in connection with a Qualified Receivables Transaction;
 
(14)           accounts receivable arising in the ordinary course of business;
 
(15)           Investments in connection with outsourcing initiatives in the
ordinary course of business; and
 
(16)           Investments having an aggregate Fair Market Value (measured on
the date each such Investment was made and without giving effect to subsequent
changes in value other than a reduction for all returns of principal in cash and
capital dividends in cash), when taken together with all Investments made
pursuant to this clause (16) that are at the time outstanding, not to exceed 30%
of the total consolidated assets of the Parent and its Restricted Subsidiaries
at the time of such Investment.
 
“Permitted Liens” means:
 
(1)           Liens held by the Administrative Agent securing the Obligations;
 
(2)           Liens securing Junior Secured Debt, provided that such Liens shall
(x) rank junior to the Liens in favor of the Administrative Agent securing the
Obligations and (y) be subject to an Intercreditor Agreement reasonably
acceptable to the Administrative Agent;
 
(3)           Liens for taxes, assessments or governmental charges or claims
that are not yet delinquent or that are being contested in good faith by
appropriate proceedings promptly instituted and diligently concluded; provided
that any reserve or other appropriate provision as is required in conformity
with GAAP has been made therefor;
 
(4)           Liens imposed by law, including carriers’, warehousemen’s,
landlord’s and mechanics’ Liens, in each case, incurred in the ordinary course
of business;
 
(5)           Liens arising by operation of law in connection with judgments,
attachments or awards which do not constitute an Event of Default hereunder;
 
 
 
36

--------------------------------------------------------------------------------

 
 
(6)           Liens created for the benefit of (or to secure) the Obligations or
any Guaranty Obligations;
 
(7)           (A) any overdrafts and related liabilities arising from treasury,
netting, depository and cash management services or in connection with any
automated clearing house transfers of funds, in each case as it relates to cash
or Cash Equivalents, if any, and (B) Liens arising by operation of law or that
are contractual rights of set-off in favor of the depository bank or securities
intermediary in respect of the Letter of Credit Account or the Collateral
Proceeds Account;
 
(8)           licenses, sublicenses, leases and subleases by any Grantor as they
relate to any aircraft, airframe, engine or any Additional Collateral and to the
extent (A) such licenses, sublicenses, leases or subleases do not interfere in
any material respect with the business of Parent and its Restricted
Subsidiaries, taken as a whole, and in each case, such license, sublicense,
lease or sublease is to be subject and subordinate to the Liens granted to the
Administrative Agent pursuant to the Collateral Documents, and in each case,
would not result in a Material Adverse Effect or (B) otherwise expressly
permitted by the Collateral Documents;
 
(9)           salvage or similar rights of insurers, in each case as it relates
to any aircraft, airframe, engine or any Additional Collateral, if any;
 
(10)           in each case as it relates to any aircraft, Liens on appliances,
parts, components, instruments, appurtenances, furnishings and other equipment
installed on such aircraft and separately financed by a Grantor, to secure such
financing;
 
(11)           Liens incurred in the ordinary course of business of Parent or
any Restricted Subsidiary of Parent with respect to obligations that do not
exceed in the aggregate $10.0 million at any one time outstanding; and
 
(12)           Liens on Collateral permitted under the Collateral Document
granting a Lien on such Collateral.
 
“Permitted Refinancing Indebtedness” shall mean any Indebtedness (or commitments
in respect thereof) of Parent or any of its Restricted Subsidiaries issued in
exchange for, or the net proceeds of which are used to renew, refund, extend,
refinance, replace, defease or discharge other Indebtedness of Parent or any of
its Restricted Subsidiaries (other than intercompany Indebtedness); provided
that:
 
(1)           the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the original principal amount
(or accreted value, if applicable) when initially incurred of the Indebtedness
renewed, refunded, extended, refinanced, replaced, defeased or discharged (plus
all accrued interest on the Indebtedness and the amount of all fees and
expenses, including premiums, incurred in connection therewith); provided that
with respect to any such Permitted Refinancing Indebtedness that is
 
 
 
 
  37

--------------------------------------------------------------------------------

 
 
refinancing secured Indebtedness and is secured by the same collateral, the
principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness shall not exceed the greater of the preceding amount
and the Fair Market Value of the assets securing such Permitted Refinancing
Indebtedness;
 
(2)           if such Permitted Refinancing Indebtedness has a maturity date
that is after the latest Term Loan Maturity Date then in effect (with any
amortization payment comprising such Permitted Refinancing Indebtedness being
treated as maturing on its amortization date), such Permitted Refinancing
Indebtedness has a Weighted Average Life to Maturity that is (A) equal to or
greater than the Weighted Average Life to Maturity of, the Indebtedness being
renewed, refunded, extended, refinanced, replaced, defeased or discharged or (B)
more than 60 days after the latest Term Loan Maturity Date then in effect;
 
(3)           if the Indebtedness being renewed, refunded, extended, refinanced,
replaced, defeased or discharged is subordinated in right of payment to the
Loans, such Permitted Refinancing Indebtedness is subordinated in right of
payment to the Loans on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being renewed,
refunded, extended, refinanced, replaced, defeased or discharged;
 
(4)           no Restricted Subsidiary that is not the Borrower or a Guarantor
shall be an obligor with respect to such Permitted Refinancing Indebtedness
unless such Restricted Subsidiary was an obligor with respect to the
Indebtedness being renewed, refunded, extended, refinanced, replaced, defeased
or discharged; and
 
(5)           notwithstanding that the Indebtedness being renewed, refunded,
refinanced, extended, replaced, defeased or discharged may have been repaid or
discharged by Parent or any of its Restricted Subsidiaries prior to the date on
which the new Indebtedness is incurred, Indebtedness that otherwise satisfies
the requirements of this definition may be designated as Permitted Refinancing
Indebtedness so long as such renewal, refunding, refinancing, extension,
replacement, defeasance or discharge occurred not more than 36 months prior to
the date of such incurrence of Permitted Refinancing Indebtedness.
 
“Person” shall mean any natural person, corporation, division of a corporation,
partnership, limited liability company, trust, joint venture, association,
company, estate, unincorporated organization, Airport Authority or Governmental
Authority or any agency or political subdivision thereof.
 
“Plan” shall mean a Single Employer Plan or a Multiple Employer Plan that is a
pension plan subject to the provisions of Title IV of ERISA, Sections 412 or 430
of the Code or Section 302 of ERISA.
 
“Pledged FAA Slots” means, as of any date, the FAA Slots included in the
Collateral as of such date.
 
 
38

--------------------------------------------------------------------------------

 
 
“Pledged Foreign Slots” means, as of any date, the Foreign Slots included in the
Collateral as of such date.
 
“Pledged Gate Leaseholds” means, as of any date, the Gate Leaseholds included in
the Collateral as of such date.
 
“Pledged Routes” means, as of any date, the Routes included in the Collateral as
of such date.
 
“Pledged Slots” means, as of any date, the Slots included in the Collateral as
of such date.
 
“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMCB, as its prime rate in effect at its principal office in
New York City (the Prime Rate not being intended to be the lowest rate of
interest charged by JPMCB in connection with extensions of credit to debtors);
each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective.
 
“QEC Kits” means the quick engine change kits of any Grantor.
 
“Qualified Receivables Transaction” means any transaction or series of
transactions entered into by Parent or any of its Subsidiaries pursuant to which
Parent or any of its Subsidiaries sells, conveys or otherwise transfers to (a) a
Receivables Subsidiary or any other Person (in the case of a transfer by Parent
or any of its Subsidiaries) and (b) any other Person (in the case of a transfer
by a Receivables Subsidiary), or grants a security interest in, any accounts
receivable (whether now existing or arising in the future) of Parent or any of
its Subsidiaries, and any assets related thereto including, without limitation,
all Equity Interests and other investments in the Receivables Subsidiary, all
collateral securing such accounts receivable, all contracts and all guarantees
or other obligations in respect of such accounts receivable, proceeds of such
accounts receivable and other assets which are customarily transferred or in
respect of which security interests are customarily granted in connection with
asset securitization transactions involving accounts receivable, other than
assets that constitute Collateral or proceeds of Collateral.
 
“Qualified Replacement Assets” means Additional Collateral of any of the types
described in clauses (b), (c), (d), (e) and (f) of the definition of “Additional
Collateral”.
 
“Qualifying Equity Interests” means Equity Interests of Parent other than
Disqualified Stock.
 
“Real Property Assets” shall mean those parcels of real property owned in fee by
the Borrower or any other Grantor designated by Parent and together with, in
each case, all buildings, improvements, facilities, appurtenant fixtures and
equipment, easements and other property and rights incidental or appurtenant to
the ownership of such parcel of real property.
 
“Receivables Subsidiary” means a Subsidiary of Parent which engages in no
activities other than in connection with the financing of accounts receivable
and which is designated by the Board of Directors of Parent (as provided below)
as a Receivables Subsidiary
 
 
 
39

--------------------------------------------------------------------------------

 
 
(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (1) is guaranteed by Parent or any Restricted Subsidiary of
Parent (other than comprising a pledge of the Capital Stock or other interests
in such Receivables Subsidiary (an “incidental pledge”), and excluding any
guarantees of obligations (other than the principal of, and interest on,
Indebtedness) pursuant to representations, warranties, covenants and indemnities
entered into in the ordinary course of business in connection with a Qualified
Receivables Transaction), (2) is recourse to or obligates Parent or any
Restricted Subsidiary of Parent in any way other than through an incidental
pledge or pursuant to representations, warranties, covenants and indemnities
entered into in the ordinary course of business in connection with a Qualified
Receivables Transaction or (3) subjects any property or asset of Parent or any
Subsidiary of Parent (other than accounts receivable and related assets as
provided in the definition of “Qualified Receivables Transaction”), directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to representations, warranties, covenants and indemnities entered into
in the ordinary course of business in connection with a Qualified Receivables
Transaction, (b) with which neither Parent nor any Subsidiary of Parent has any
material contract, agreement, arrangement or understanding (other than pursuant
to the Qualified Receivables Transaction) other than (i) on terms no less
favorable to Parent or such Subsidiary than those that might be obtained at the
time from Persons who are not Affiliates of Parent, and (ii) fees payable in the
ordinary course of business in connection with servicing accounts receivable and
(c) with which neither Parent nor any Subsidiary of Parent has any obligation to
maintain or preserve such Subsidiary’s financial condition, other than a minimum
capitalization in customary amounts, or to cause such Subsidiary to achieve
certain levels of operating results.  Any such designation by the Board of
Directors of a Parent will be evidenced to the Administrative Agent by filing
with the Administrative Agent a certified copy of the resolution of the Board of
Directors of Parent giving effect to such designation and an Officer’s
Certificate certifying that such designation complied with the foregoing
conditions.
 
“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any Collateral or any Event of Loss (as defined in the related Collateral
Document pursuant to which a security interest in such Collateral is granted to
the Administrative Agent, if applicable).
 
“Reference Date” shall have the meaning set forth in Section 6.09(a).
 
“Refinanced Term Loans” shall have the meaning set forth in Section 10.08(e).
 
“Register” shall have the meaning set forth in Section 10.02(b)(iv).
 
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, partners, members,
employees, agents and advisors of such Person and such Person’s Affiliates.
 
“Release” shall have the meaning specified in Section 101(22) of the
Comprehensive Environmental Response Compensation and Liability Act.
 
“Replacement Term Loans” shall have the meaning set forth in Section 10.08(e).
 
 
40

--------------------------------------------------------------------------------

 
 
“Repricing Event” shall mean (a) any prepayment, repayment, refinancing,
substitution or replacement of all or a portion of the Class B Term Loans with
the proceeds of, or any conversion of such Class B Term Loans into, any new or
replacement Class of, or new facility of, syndicated term loans (including
Replacement Term Loans or other term loans under this Agreement) having an
“effective yield” (taking into account interest rate margin and benchmark
floors, recurring fees and all upfront or similar fees or original issue
discount (amortized over the shorter of (A) the weighted average life to
maturity of such term loans and (B) four years) paid to the lenders providing
such Indebtedness, but excluding any arrangement, structuring, syndication or
other fees payable in connection therewith that are not shared ratably with all
lenders or holders of such term loans in their capacities as lenders or holders
of such term loans) less than the “effective yield” applicable to the Class B
Term Loans being prepaid, repaid, refinanced, substituted, replaced or converted
(determined on the same basis as provided in the preceding parenthetical) and
(b) any amendment to this Agreement (including pursuant to a Replacement Term
Loan or other term loans under this Agreement) to the Class B Term Loans or any
tranche thereof which reduces the “effective yield” applicable to such Class B
Term Loans (as determined on the same basis as provided in clause (a)).
 
“Required Class Lenders” shall mean (i) with respect to any Class of Term Loans,
the Term Lenders having more than 50% of all outstanding Term Loans of such
Class and (ii) with respect to the Revolving Loans, the Required Revolving
Lenders.
 
“Required Lenders” shall mean, at any time, Lenders holding more than 50% of (a)
until the Closing Date, the Commitments then in effect and (b) thereafter, the
sum of (i) the aggregate principal amount of all Term Loans outstanding and (ii)
the Total Revolving Commitments then in effect or, if the Revolving Commitments
have been terminated, the Total Revolving Extensions of Credit then
outstanding.  The Revolving Extensions of Credit, outstanding Loans and
Commitments of any Defaulting Lender shall be disregarded in determining the
“Required Lenders” at any time.
 
“Required Revolving Lenders” shall mean, at any time, Lenders holding more than
50% of the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.  The Revolving Extensions of Credit and Commitments of any
Defaulting Lender shall be disregarded in determining the “Required Revolving
Lenders” at any time.
 
“Required Term Lenders” shall mean, at any time, Lenders holding more than 50%
of (a) until the Closing Date, the Term Loan Commitments then in effect and (b)
thereafter, the aggregate principal amount of all Term Loans outstanding.  The
outstanding Loans and Commitments of any Defaulting Lender shall be disregarded
in determining the “Required Term Lenders” at any time.
 
“Responsible Officer” means an Officer.
 
“Restricted Investment” means an Investment other than a Permitted Investment.
 
“Restricted Payments” shall have the meaning set forth in Section 6.01(a).
 
 
 41

--------------------------------------------------------------------------------

 
 
“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary.
 
“Revolver Extension” shall have the meaning set forth in Section 2.28(b).
 
“Revolver Extension Offer” shall have the meaning set forth in Section 2.28(b).
 
“Revolver Extension Offer Date” shall have the meaning set forth in Section
2.28(b)(i).
 
“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the Revolving Facility Termination Date with
respect to the applicable Revolving Commitments.
 
“Revolving Commitment” shall mean the commitment of each Revolving Lender to
make Revolving Loans and participate in Letters of Credit hereunder in an
aggregate principal and/or face amount not to exceed the amount set forth under
the heading “Revolving Commitment” opposite its name in Annex A hereto or in the
Assignment and Acceptance pursuant to which such Revolving Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof.  The original aggregate amount of the Total Revolving Commitments as of
the Closing Date is $2,000,000,000.
 
“Revolving Commitment Percentage” shall mean, at any time, with respect to each
Revolving Lender, the percentage obtained by dividing its Revolving Commitment
at such time by the Total Revolving Commitment or, if the Revolving Commitments
have been terminated, the Revolving Commitment Percentage of each Revolving
Lender that existed immediately prior to such termination.
 
“Revolving Extensions of Credit” shall mean, as to any Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans held by such Lender then outstanding and (b) such Lender’s
Revolving Commitment Percentage of the LC Exposure then outstanding.
 
“Revolving Facility” shall mean the Revolving Commitments and the Revolving
Loans made and Letters of Credit issued thereunder.
 
“Revolving Facility Maturity Date” shall mean, with respect to (a) Revolving
Commitments (other than Existing Non-Extended Revolving Commitments) that have
not been extended pursuant to Section 2.28, April 1, 2022, and (b) any Extended
Revolving Commitments, the final maturity date therefor as specified in the
applicable Extension Offer accepted by the respective Revolving Lender or
Revolving Lenders.
 
“Revolving Facility Termination Date” shall mean the earlier to occur of (a) the
Revolving Facility Maturity Date with respect to the applicable Revolving
Commitments, (b) the acceleration of the Loans (if any) and the termination of
the Commitments in accordance with the terms hereof and (c) the termination of
the applicable Revolving Commitments as a whole pursuant to Section 2.11.
 
 
42

--------------------------------------------------------------------------------

 
 
“Revolving Lender” shall mean each Lender having a Revolving Commitment.
 
“Revolving Loan” shall have the meaning set forth in Section 2.01(a).
 
“Route” means the authority of the Borrower or, if applicable, another Grantor,
pursuant to Title 49 or other applicable law, to operate scheduled service
between a specifically designated pair of terminal points and intermediate
points, if any, including applicable frequencies, exemption and certificate
authorities.
 
“Sale of a Grantor” means, with respect to any Collateral, an issuance, sale,
lease, conveyance, transfer or other disposition of the Capital Stock of the
applicable Grantor that owns such Collateral other than (1) an issuance of
Equity Interests by a Grantor to Parent or another Restricted Subsidiary of
Parent, and (2) an issuance of directors’ qualifying shares.
 
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the United States government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
 
“Sanctioned Country” means, at any time, a country, territory or region which is
itself the subject or target of any Sanctions, which as of the Closing Date
include Crimea, Cuba, Iran, North Korea, Sudan and Syria.
 
“Sanctioned Person” means, at any time, (a) a Person which is subject or target
of any Sanctions or (b) any Person owned or controlled by any such Person or
Persons.
 
“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.
 
“SEC” shall mean the United States Securities and Exchange Commission.
 
“Section 1110” means 11 U.S.C. Section 1110 of the Bankruptcy Code or any
successor or analogous section of the federal bankruptcy law in effect from time
to time.
 
“Secured Parties” shall mean the Administrative Agent, the Issuing Lenders, the
Lenders and all other holders of Obligations.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
 “Significant Subsidiary” means any Restricted Subsidiary of Parent that would
be a “significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation
S-X, promulgated pursuant to the Securities Act, as such Regulation is in effect
on the date of this Agreement.
 
“Slot” means a Foreign Slot or an FAA Slot, as the case may be.
 
“Slot and Gate Security Agreement” shall mean that certain Priority Lien Slot
and Gate Security Agreement, dated as of March 27, 2013, among Continental,
United and JPMCB,
 
 
 
 43

--------------------------------------------------------------------------------

 
 
as the same may be amended, restated, modified, supplemented, extended or
amended and restated from time to time.
 
“SRG Security Agreement” shall mean that certain Priority Lien Security
Agreement (Slots, Routes and Gates), dated as of March 27, 2013, among
Continental, United and JPMCB, as the same may be amended, restated, modified,
supplemented, extended or amended and restated from time to time.
 
“Standard Securitization Undertakings” means all representations, warranties,
covenants, indemnities, performance Guarantees and servicing obligations entered
into by Parent or any Subsidiary (other than a Receivables Subsidiary), which
are customary in connection with any Qualified Receivables Transaction.
 
“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the Closing Date, and will not include any contingent
obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.
 
“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation
D.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in reserve percentage.
 
“Stored” shall mean, as to any aircraft, airframe, or engine, that such
aircraft, airframe or engine has been stored (a) with a low expectation of a
return to service within the one year following commencement of such storage and
(b) in a manner intended to minimize the rate of environmental degradation of
the structure and components of such aircraft, airframe or engine (as the case
may be) during such storage.
 
“Subject Company” shall have the meaning set forth in Section 6.10(a).
 
“Subsidiary” shall mean, with respect to any Person
 
(1)           any corporation, association or other business entity (other than
a partnership, joint venture or limited liability company) of which more than
50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) to vote in the election of directors, managers or trustees of the
corporation, association or other
 
 
  44

--------------------------------------------------------------------------------

 
 
business entity is at the time of determination owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of such
Person (or a combination thereof); and
 
(2)           any partnership, joint venture or limited liability company of
which (A) more than 50% of the capital accounts, distribution rights, total
equity and voting interests or general and limited partnership interests, as
applicable, are owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of such Person or a combination thereof,
whether in the form of membership, general, special or limited partnership
interests or otherwise and (B) such Person or any Subsidiary of such Person is a
controlling general partner or otherwise controls such entity.
 
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
 
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
assessments, fees, deductions, charges or withholdings imposed by any
Governmental Authority including any interest, additions to tax or penalties
applicable thereto.
 
“Termination Date” shall mean (i) with respect to the Revolving Loans, the
Revolving Facility Termination Date applicable to the related Revolving
Commitments and (ii) with respect to any Class of Term Loans, the Term Loan
Termination Date for such Class.
 
“Term B Lender” shall mean each Lender having a Term Loan Commitment for Class B
Term Loans or, as the case may be, an outstanding Class B Term Loan.
 
 “Term Lender” shall mean each Lender having a Term Loan Commitment or, as the
case may be, an outstanding Term Loan.
 
“Term Loan” means the Class B Term Loans and any other Class of Term Loan
hereunder.
 
“Term Loan Commitment” shall mean the commitment of each Term Lender to make
Term Loans hereunder and, in the case of the Class B Term Loans, in an aggregate
principal amount equal to the amount set forth under the heading “Class B Term
Loan Commitment” opposite its name in Annex A hereto or in the Assignment and
Acceptance pursuant to which such Term Lender became a party hereto, as the same
may be changed from time to time pursuant to the terms hereof. The aggregate
amount of the Term Loan Commitments as of the Closing Date is
$1,500,000,000.  The Term Loan Commitments as of the Closing Date are for Class
B Term Loans.
 
“Term Loan Extension” shall have the meaning given to such term in Section
2.28(a).
 
“Term Loan Extension Offer” shall have the meaning given to such term in Section
2.28(a).
 
 
  45

--------------------------------------------------------------------------------

 
 
“Term Loan Extension Offer Date” shall have the meaning given to such term in
Section 2.28(a)(i).
 
“Term Loan Facility” shall mean the Term Loan Commitments and the Term Loans
made thereunder.
 
“Term Loan Maturity Date” shall mean, with respect to (a) Class B Term Loans
that have not been extended pursuant to Section 2.28, April 1, 2024 and
(b)  Extended Term Loans, the final maturity date therefor as specified in the
applicable Extension Offer accepted by the respective Term Lenders (as the same
may be further extended pursuant to Section 2.28).
 
“Term Loan Termination Date” shall mean the earlier to occur of (a) the Term
Loan Maturity Date and (b) the acceleration of the Term Loans in accordance with
the terms hereof.
 
 “Title 14” means Title 14 of the U.S. Code of Federal Regulations, including
Part 93, Subparts K and S thereof, as amended from time to time or any successor
or recodified regulation.
 
“Title 49” shall mean Title 49 of the United States Code, which, among other
things, recodified and replaced the U.S. Federal Aviation Act of 1958, and the
rules and regulations promulgated pursuant thereto, and any subsequent
legislation that amends, supplements or supersedes such provisions.
 
“Tooling” shall mean tooling inventory owned by the Borrower or, if applicable,
any other Grantor, including but not limited to dies, molds, tooling, casting
patterns, gauges, jigs, racks and stands for engines, cowls, radome and wheels,
aircraft jacks, test benches, test equipment, lathes, welders, grinders,
presses, punches and hoists and other similar items (whether or not completed or
fixed or handheld).
 
“Total Obligations” shall have the meaning provided in the definition of
Collateral Coverage Ratio.
 
“Total Revolving Commitment” shall mean, at any time, the sum of the Revolving
Commitments at such time.
 
“Total Revolving Extensions of Credit” shall mean, at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Lenders
outstanding at such time.
 
“Transactions” shall mean the execution, delivery and performance by the
Borrower and Guarantors of this Agreement and the other Loan Documents to which
they may be a party, the creation of the Liens in the Collateral in favor of the
Administrative Agent and/or the Administrative Agent for the benefit of the
Secured Parties, the borrowing of Loans and the use of the proceeds thereof, and
the request for and issuance of Letters of Credit hereunder.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate and when
used in reference to any
 
 
  46

--------------------------------------------------------------------------------

 
 
Commitment, refers to whether such Commitment is a Revolving Commitment or a
Term Loan Commitment.
 
 “UCC” shall mean the Uniform Commercial Code as in effect from time to time in
any applicable jurisdiction.
 
“United” means United Air Lines, Inc., a Delaware corporation, which merged into
Continental in the Airlines Merger.
 
“United States Citizen” shall have the meaning set forth in Section 3.02.
 
“Unrestricted Subsidiary” means any Subsidiary of Parent that is designated by
the Board of Directors of Parent as an Unrestricted Subsidiary in compliance
with Section 5.06 hereof pursuant to a resolution of the Board of Directors, but
only if such Subsidiary:
 
(1)           has no Indebtedness other than Non-Recourse Debt;
 
(2)           except as permitted by Section 6.05 hereof, is not party to any
agreement, contract, arrangement or understanding with Parent or any Restricted
Subsidiary of Parent unless the terms of any such agreement, contract,
arrangement or understanding are no less favorable to Parent or such Restricted
Subsidiary than those that might be obtained at the time from Persons who are
not Affiliates of Parent;
 
(3)           is a Person with respect to which neither Parent nor any of its
Restricted Subsidiaries has any direct or indirect obligation (A) to subscribe
for additional Equity Interests or (B) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results;
 
(4)           has not guaranteed or otherwise directly or indirectly provided
credit support for any Indebtedness of Parent or any of its Restricted
Subsidiaries; and
 
(5)           does not own any assets or properties that constitute Collateral.
 
“Unused Total Revolving Commitment” shall mean, at any time, (a) the Total
Revolving Commitment less (b) the Total Revolving Extensions of Credit.
 
“Upfront Fee” shall have the meaning given to such term in Section 2.20(b).
 
“Use or Lose Rule” shall mean with respect to Slots, the terms of 14 C.F.R.
Section 93.227 or other applicable utilization requirements issued by the FAA,
other Governmental Authorities, any Foreign Aviation Authorities or any Airport
Authorities.
 
“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
 
 
47

--------------------------------------------------------------------------------

 
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:
 
(1)           the sum of the products obtained by multiplying (A) the amount of
each then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect of the
Indebtedness, by (B) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by
 
(2)           the then outstanding principal amount of such Indebtedness.
 
“Withholding Agent” shall mean the Borrower, a Guarantor and the Administrative
Agent.
 
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
Section 1.02. Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented, extended, amended and restated or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s permitted successors and assigns, (c) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, unless expressly provided otherwise, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (f)
“knowledge” or “aware” or words of similar import shall mean, when used in
reference to the Borrower or the Guarantors, the actual knowledge of any
Responsible Officer.
 
Section 1.03. Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of
 
 
48

--------------------------------------------------------------------------------

 
 
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.  Upon any such request for an amendment, the Borrower,
the Required Lenders and the Administrative Agent agree to consider in good
faith any such amendment in order to amend the provisions of this Agreement so
as to reflect equitably such accounting changes so that the criteria for
evaluating the Parent’s consolidated financial condition shall be the same after
such accounting changes as if such accounting changes had not occurred.
 
SECTION 2.

AMOUNT AND TERMS OF CREDIT
 
Section 2.01. Commitments of the Lenders; Term Loans.
 
(a) Revolving Commitments.  (i) Each Revolving Lender severally, and not jointly
with the other Revolving Lenders, agrees, upon the terms and subject to the
conditions herein set forth, to make revolving credit loans denominated in
Dollars (each a “Revolving Loan” and collectively, the “Revolving Loans”) to the
Borrower at any time and from time to time during the Revolving Availability
Period in an aggregate principal amount not to exceed, when added to such
Revolving Lender’s LC Exposure, the Revolving Commitment of such Lender, which
Revolving Loans may be repaid and reborrowed in accordance with the provisions
of this Agreement.  At no time shall the sum of the then outstanding aggregate
principal amount of the Revolving Loans plus the LC Exposure exceed the Total
Revolving Commitment.
 
(ii) Each Borrowing of a Revolving Loan shall be made from the Revolving Lenders
pro rata in accordance with their respective Revolving Commitments; provided,
however, that the failure of any Revolving Lender to make any Revolving Loan
shall not in itself relieve the other Revolving Lenders of their obligations to
lend.
 
(b) Closing Date; Term Loan Commitments.  Each Term B Lender severally, and not
jointly with the other Term B Lenders, agrees, upon the terms and subject to the
conditions herein set forth, to make a term loan denominated in Dollars (each a
“Class B Term Loan” and collectively the “Class B Term Loans”) to the Borrower
on the Closing Date in an aggregate principal amount equal to the Term Loan
Commitment for Class B Term Loans of such Term B Lender, which Class B Term
Loans shall constitute Term Loans for all purposes of this Agreement and shall
be repaid in accordance with the provisions of this Agreement. Any amount
borrowed under this Section 2.01(b) and subsequently repaid or prepaid may not
be reborrowed.  Each Term B Lender’s Term Loan Commitment for Class B Term Loans
shall terminate immediately and without further action on the Closing Date after
giving effect to the funding by such Term B Lender of the Class B Term Loans to
be made by it on such date.
 
(c) Type of Borrowing.  Each Borrowing shall be comprised entirely of ABR Loans
or Eurodollar Loans as the Borrower may request in accordance herewith.  Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the
 
 
  49

--------------------------------------------------------------------------------

 
 
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.  There may be multiple Borrowings incurred, converted or
continued on the same day.
 
(d) Amount of Borrowing.  At the commencement of each Interest Period for any
Eurodollar Borrowing, such Borrowing shall be in an aggregate amount that is in
an integral multiple of $1,000,000 and not less than $1,000,000.  At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $1,000,000; provided
that an ABR Borrowing may be in an aggregate amount that is equal to the entire
Unused Total Revolving Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section
2.02(e).  Borrowings of more than one Type may be outstanding at the same time.
 
(e) Limitation on Interest Period.  Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, (i) any Borrowing of a Revolving Loan if the Interest Period
requested with respect thereto would end after the Revolving Facility Maturity
Date with respect to the applicable Revolving Commitments or (ii)  any Borrowing
of a Term Loan if the Interest Period requested with respect thereto would end
after the applicable Term Loan Maturity Date.
 
Section 2.02. Letters of Credit.
 
(a) General.  Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of (and, subject to the penultimate sentence of clause
(b) below, the applicable Issuing Lender shall issue) Letters of Credit in
Dollars, at any time and from time to time during the Revolving Availability
Period, in each case, for the Borrower’s own account or the account of any other
Subsidiary of Parent, in a form reasonably acceptable to the Administrative
Agent, such Issuing Lender and the Borrower.  In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, an Issuing Lender relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
 
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall either provide
(i) telephonic notice promptly followed by written notice or (ii) hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Lender (which approval shall not
be unreasonably withheld, delayed or conditioned)) to the applicable Issuing
Lender and the Administrative Agent (at least two (2) Business Days in advance
of the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying (1) the date of
issuance, amendment, renewal or extension (which shall be a Business Day), (2)
the date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), (3) the amount of such Letter of Credit, (4) the
name and address of the beneficiary thereof and (5) such other information as
shall be necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by the applicable Issuing Lender, the Borrower also shall submit a
letter of credit application on such Issuing Lender’s standard form
 
 
50

--------------------------------------------------------------------------------

 
 
in connection with any request for a Letter of Credit; provided that, to the
extent such standard form (and/or any related reimbursement agreement) is
inconsistent with the Loan Documents, the Loan Documents shall control.  A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension, (x) the LC Exposure shall not exceed
the LC Commitment, (y) the aggregate amount of the Unused Total Revolving
Commitment shall not be less than zero and (z) the LC Exposure with respect to
all Letters of Credit issued by the applicable Issuing Lender with respect to
such Letter of Credit shall not exceed the Issuing Lender Commitment with
respect to such Issuing Lender.  No Issuing Lender (other than an Affiliate of
the Administrative Agent) shall permit any such issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written confirmation from the Administrative Agent
that it is then permitted under this Agreement.
 
(c) Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is one (1) Business Day prior to the earliest Revolving Facility Maturity
Date with respect to the applicable Revolving Commitments (provided that, to the
extent that all of the participations in such Letter of Credit held by the
holders of such Revolving Commitments have been re-allocated or Cash
Collateralized pursuant to the terms of any Extension Amendment, such Revolving
Commitments shall be disregarded for purposes of this clause (ii)).
 
(d) Participations.  By the issuance of a Letter of Credit (or an amendment,
renewal or extension of a Letter of Credit, including any amendment increasing
the amount thereof), and without any further action on the part of the
applicable Issuing Lender or the Revolving Lenders, such Issuing Lender hereby
grants to each Revolving Lender, and each Revolving Lender hereby acquires from
such Issuing Lender, a participation in such Letter of Credit equal to such
Revolving Lender’s Revolving Commitment Percentage of the amount available to be
drawn under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of such Issuing Lender, such
Revolving Lender’s Revolving Commitment Percentage of the amount of each LC
Disbursement made by such Issuing Lender and not reimbursed by the Borrower on
the date due as provided in Section 2.02(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason.  Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence of an
Event of Default or reduction or termination of the Revolving Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
 
(e) Reimbursement.  (i) If an Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to the amount of such LC
Disbursement not later than
 
 
51

--------------------------------------------------------------------------------

 
 
the first Business Day following the date the Borrower receives notice from the
Issuing Lender of such LC Disbursement; provided that, in the case of any LC
Disbursement, to the extent not reimbursed and, subject to the satisfaction (or
waiver) of the conditions to borrowing set forth herein, including, without
limitation, making a request in accordance with Section 2.03(a) that such
payment shall be financed with an ABR Revolving Borrowing, as the case may be,
in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing.
 
(ii)           If the Borrower fails to make any payment due under the preceding
paragraph (i) with respect to a Letter of Credit when due (including by a
Borrowing), the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Revolving Lender’s Revolving Commitment Percentage
thereof.  Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Revolving Commitment Percentage of the
payment then due from the Borrower, in the same manner as provided in Section
2.04 with respect to Revolving Loans made by such Revolving Lender (and Section
2.04 shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders), and the Administrative Agent shall promptly pay to the Issuing Lender
the amounts so received by it from the Revolving Lenders.  Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this Section 2.02(e) with respect to any LC Disbursement, the Administrative
Agent shall distribute such payment to the applicable Issuing Lender or, to the
extent that Revolving Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Lender, then to such Revolving Lenders and such Issuing
Lender as their interests may appear.  Any payment made by a Revolving Lender
pursuant to this paragraph to reimburse the applicable Issuing Lender for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Revolving Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.
 
(f) Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.02(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein or herein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by the applicable Issuing Lender under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.02, constitute a legal or equitable discharge
of, or provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Revolving Lenders, nor the
applicable Issuing Lender, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes
 
 
52

--------------------------------------------------------------------------------

 
 
beyond the control of the applicable Issuing Lender; provided that the foregoing
shall not be construed to excuse an Issuing Lender from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Lender’s failure to exercise care when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree that, in the absence of gross
negligence, bad faith or willful misconduct on the part of the applicable
Issuing Lender (as finally determined by a court of competent jurisdiction), the
applicable Issuing Lender shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Lender may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
 
(g) Disbursement Procedures.  The applicable Issuing Lender shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The applicable Issuing Lender
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment, whether the applicable
Issuing Lender has made or will make an LC Disbursement thereunder and the
amount of such LC Disbursement; provided that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the applicable Issuing Lender and the Revolving Lenders with respect to any such
LC Disbursement in accordance with the terms herein.
 
(h) Interim Interest.  If the applicable Issuing Lender shall make any LC
Disbursement, then, unless the Borrower shall reimburse (including by a
Borrowing) such LC Disbursement in full not later than the first Business Day
following the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburse such LC Disbursement,
at the rate per annum then applicable to ABR Revolving Loans; provided that, if
the Borrower fails to reimburse (including by a Borrowing) such LC Disbursement
when due pursuant to Section 2.02(e), then Section 2.08 shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Lender, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to Section 2.02(e) to reimburse the applicable
Issuing Lender shall be for the account of such Lender to the extent of such
payment.
 
(i) Replacement of the Issuing Lender.  Any Issuing Lender may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender.  The Administrative
Agent shall notify the Revolving Lenders of any such replacement of the Issuing
Lender.  At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Lender
pursuant to Section 2.21.  From and after the effective date of any such
replacement, (i) the successor Issuing Lender shall have all the rights and
obligations of the
 
 
53

--------------------------------------------------------------------------------

 
 
Issuing Lender under this Agreement with respect to Letters of Credit to be
issued thereafter and (ii) references herein to the term “Issuing Lender” shall
be deemed to refer to such successor or to any previous Issuing Lender, or to
such successor and all previous Issuing Lenders, as the context shall
require.  After the replacement of an Issuing Lender hereunder, the replaced
Issuing Lender shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Lender under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
 
(j) Replacement of Letters of Credit; Cash Collateralization.  The Borrower
shall (i) upon or prior to the occurrence of the earlier of (A) the Revolving
Facility Maturity Date with respect to all Revolving Commitments and (B) the
acceleration of the Revolving Loans (if any) and the termination of the
Revolving Commitments in accordance with the terms hereof, (x) cause all Letters
of Credit which expire after the earlier to occur of (A) the Revolving Facility
Maturity Date with respect to all Revolving Commitments and (B) the acceleration
of the Revolving Loans (if any) and the termination of the Revolving Commitments
in accordance with the terms hereof (the “Outstanding Letters of Credit”) to be
returned to the applicable Issuing Lender undrawn and marked “cancelled” or (y)
if the Borrower does not do so in whole or in part either (A) provide one or
more “back-to-back” letters of credit to each applicable Issuing Lender with
respect to any such Outstanding Letters of Credit in a form reasonably
satisfactory to each such Issuing Lender and the Administrative Agent, issued by
a bank reasonably satisfactory to each such Issuing Lender and the
Administrative Agent, and/or (B) deposit cash in the Letter of Credit Account,
as collateral security for the Borrower’s reimbursement obligations in
connection with any such Outstanding Letters of Credit, such cash (or any
applicable portion thereof) to be promptly remitted to the Borrower (provided no
Default or Event of Default has occurred and is continuing) upon the expiration,
cancellation or other termination or satisfaction of the Borrower’s
reimbursement obligations with respect to such Outstanding Letters of Credit, in
whole or in part, in an aggregate principal amount for all such “back-to-back”
letters of credit and any such Cash Collateralization equal to 102% of the then
outstanding amount of all LC Exposure (less the amount, if any, on deposit in
the Letter of Credit Account prior to taking any action pursuant to clauses (A)
or (B) above), and (ii) if required pursuant to Section 2.02(m), 2.12(c),
2.12(d), 2.12(e), 2.12(g), 2.26(d)(ii), 2.26(e)(ii), 2.26(f) or 7.01 or pursuant
to any Extension Amendment, deposit in the Letter of Credit Account an amount
required pursuant to Section 2.02(m), 2.12(c), 2.12(d), 2.12(e), 2.12(g),
2.26(d)(ii), 2.26(e)(ii), 2.26(f) or 7.01, or pursuant to any such Extension
Amendment, as applicable (any such deposit or provision of “back-to-back”
letters of credit described in the preceding clause (i) or clause (ii), “Cash
Collateralization” (it being understood that any LC Exposure shall be deemed to
be “Cash Collateralized” only to the extent a deposit or provision of
“back-to-back” letters of credit as described above is made in an amount equal
to 102% of the amount of such LC Exposure)).  The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over the Letter of Credit Account.  Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent (in accordance with its
usual and customary practices for investments of this type) and at the
Borrower’s risk and reasonable expense, such deposits shall not bear
interest.  Interest or profits, if any, on such investments shall accumulate in
such account and shall be paid to the Borrower on its request provided no
Default or Event of Default has occurred and is continuing.  Moneys in such
account shall be applied by the Administrative Agent to reimburse the applicable
Issuing Lender for LC Disbursements for which it has not been
 
 
54

--------------------------------------------------------------------------------

 
 
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time.  If the Borrower is required to provide Cash Collateralization hereunder
pursuant to Section 2.02(m), 2.12(c), 2.12(d), 2.12(e), 2.12(g), 2.26(d)(ii),
2.26(e)(ii) or 2.26(f), or the terms of any Extension Amendment, such Cash
Collateralization (to the extent not applied as contemplated by the applicable
section) shall be returned to the Borrower within three (3) Business Days after
the applicable section (or Extension Amendment) no longer requires the provision
of such Cash Collateralization.
 
(k) Issuing Lender Agreements.  Unless otherwise requested by the Administrative
Agent, each Issuing Lender shall report in writing to the Administrative Agent
(i) on the first Business Day of each week, the daily activity (set forth by
day) in respect of Letters of Credit during the immediately preceding week,
including all issuances, extensions, amendments and renewals, all expirations
and cancellations and all disbursements and reimbursements, (ii) on or prior to
each Business Day on which such Issuing Lender expects to issue, amend, renew or
extend any Letter of Credit, the date of such issuance, amendment, renewal or
extension, the aggregate face amount of the Letters of Credit to be issued,
amended, renewed, or extended by it (and whether, subject to Section 2.02(b),
the face amount of any such Letter of Credit was changed thereby) and the
aggregate face amount of such Letters of Credit outstanding after giving effect
to such issuance, amendment, renewal or extension, (iii) on each Business Day on
which such Issuing Lender makes any LC Disbursement, the date of such LC
Disbursement and the amount of such LC Disbursement, (iv) on any Business Day on
which the Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Lender on such day, the date of such failure, and the
amount of such LC Disbursement and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request.
 
(l) [Reserved]
 
(m) Provisions Related to Extended Revolving Commitments.  If the maturity date
in respect of any tranche of Revolving Commitments occurs prior to the
expiration of any Letter of Credit with respect to which Lenders holding such
Revolving Commitments hold participation interests, then (i) if one or more
other tranches of Revolving Commitments in respect of which the maturity date
shall not have occurred are then in effect, such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Lenders to purchase participations therein and to
make payments in respect thereof pursuant to Section 2.02(d) or (e) and for any
reallocations required pursuant to Section 2.26(d)(i)) under (and ratably
participated in by Revolving Lenders pursuant to) the Revolving Commitments in
respect of such non-terminating tranches up to an aggregate amount not to exceed
the aggregate principal amount of the unutilized Revolving Commitments
thereunder at such time (it being understood that no partial face amount of any
Letter of Credit may be so reallocated) and (ii) to the extent not reallocated
pursuant to the immediately preceding clause (i), the Borrower shall Cash
Collateralize any such Letter of Credit in accordance with Section 2.02(j).  For
the avoidance of doubt, commencing with the maturity date of any tranche of
Revolving Commitments, the sublimit for Letters of Credit under any tranche of
Revolving Commitments that has not so then matured shall be as agreed in the
relevant Extension Amendment with such Revolving Lenders (to the extent such
Extension Amendment so provides).
 
 
55

--------------------------------------------------------------------------------

 
 
Section 2.03. Requests for Loans.
 
(a) Revolving Loans.  Unless otherwise agreed to by the Administrative Agent in
connection with making the initial Revolving Loans, to request a Revolving Loan,
the Borrower shall notify the Administrative Agent of such request (i) by
telephone or (ii) by hand or by facsimile delivery of a written Loan Request
(A) in the case of a Eurodollar Loan, not later than 2:00 p.m., New York City
time, three (3) Business Days before the date of the proposed Loan and (B) in
the case of an ABR Loan, not later than 11:00 a.m., New York City time, on the
date of the proposed Loan.  Each such telephonic Loan request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Loan Request signed by the Borrower.  Each
such telephonic Loan request and written Loan Request shall specify the
following information in compliance with Section 2.01(a):
 
(i) the aggregate amount of the requested Loan (which shall comply with Section
2.01(d));
 
(ii) the date of such Loan, which shall be a Business Day;
 
(iii) whether such Loan is to be an ABR Loan or a Eurodollar Loan; and
 
(iv) in the case of a Eurodollar Loan, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.
 
If no election as to the Type of Loan is specified, then the requested Loan
shall be an ABR Loan.  If no Interest Period is specified with respect to any
requested Eurodollar Loan, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.  Promptly following receipt of a Loan
Request in accordance with this Section 2.03(a), the Administrative Agent shall
advise each Revolving Lender of the details thereof and of the amount of such
Revolving Lender’s Loan to be made as part of the requested Loan
 
(b) Term Loans.  Unless otherwise agreed to by the Administrative Agent, to
request the Class B Term Loans on the Closing Date, the Borrower shall notify
the Administrative Agent of such request by telephone (i) in the case of a
Eurodollar Loan, not later than 2:00 p.m., New York City time, two (2) Business
Days before the Closing Date and (ii) in the case of an ABR Loan, not later than
1:00 p.m., New York City time one (1) Business Day before the Closing
Date.  Each such telephonic Loan request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Loan Request signed by the Borrower.  Each such telephonic and written
Loan Request shall specify the following information in compliance with Section
2.01(b):
 
(i) the aggregate amount of the requested Loan (which shall comply with Section
2.01(d));
 
(ii) the date of such Loan, which shall be a Business Day.
 
(iii) whether such Loan is to be an ABR Borrowing or a Eurodollar Loan; and
 
 
 
56

--------------------------------------------------------------------------------

 
 
(iv) in the case of a Eurodollar Loan, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.
 
If no election as to the Type of Loan is specified, then the requested Loan
shall be an ABR Loan.  If no Interest Period is specified with respect to any
requested Eurodollar Loan, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.  Promptly following receipt of a Loan
Request in accordance with this Section 2.03(b), the Administrative Agent shall
advise each Term Lender of the details thereof and of the amount of such Term
Lender’s Term Loan to be made as part of the requested Loan.
 
Section 2.04. Funding of Loans.
 
(a) Each Revolving Lender shall make each Revolving Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, New York City time, or such earlier time as may be
reasonably practicable, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders.  Upon satisfaction
or waiver of the conditions precedent specified herein, the Administrative Agent
will make such Loans available to the Borrower by promptly crediting the amounts
so received, in like funds, to an account designated by the Borrower in the
applicable Loan Request; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.02(e) shall be
remitted by the Administrative Agent to the Issuing Lender.
 
(b) Each Term B Lender shall make each Class B Term Loan to be made by it
hereunder on the Closing Date by wire transfer of immediately available funds by
12:00 p.m., New York City time, or such earlier time as may be reasonably
practicable, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders.  Upon satisfaction or waiver of
the applicable conditions precedent specified herein, the Administrative Agent
will apply the proceeds of the Class B Term Loans to the prepayment of the
Existing Term Loans pursuant to the Existing Facility and make the balance of
such proceeds available to the Borrower by promptly crediting such proceeds so
received, in like funds, to an account designated by the Borrower in the
applicable Loan Request.
 
(c) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Loan (or, with respect to any ABR Loan made on
same-day notice, prior to 11:00 a.m., New York City time, on the date of such
Loan) that such Lender will not make available to the Administrative Agent such
Lender’s share of such Loan, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) and/or (b) of this Section 2.04 and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount.  In such event, if a
Lender has not in fact made its share of the applicable Loan available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith upon written demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance
 
 
57

--------------------------------------------------------------------------------

 
 
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate otherwise applicable to such Loan.  If such Lender
pays such amount to the Administrative Agent, then (x) such amount shall
constitute such Lender’s Loan included in such Loan and the Borrower shall not
be obligated to repay such amount pursuant to the preceding sentence if not
previously repaid and (y) if such amount was previously repaid by the Borrower,
the Administrative Agent shall promptly make a corresponding amount available to
the Borrower.
 
Section 2.05. Interest Elections.
 
(a) The Borrower may elect from time to time to (i) convert ABR Loans to
Eurodollar Loans, (ii) convert Eurodollar Loans to ABR Loans, provided that any
such conversion of Eurodollar Loans may be made only on the last day of an
Interest Period with respect thereto or (iii) continue any Eurodollar Loan as
such upon the expiration of the then current Interest Period with respect
thereto.
 
(b) To make an Interest Election Request pursuant to this Section 2.05, the
Borrower shall notify the Administrative Agent of such election by telephone or
by hand or facsimile delivery or by electronic mail of a written Interest
Election Request by the time that a Loan Request would be required under Section
2.03(a) or Section 2.03(b) if the Borrower were requesting a Loan of the Type
resulting from such election to be made on the effective date of such
election.  Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery, electronic mail or telecopy to
the Administrative Agent of a written Interest Election Request in substantially
the same form as a Loan Request signed by the Borrower.
 
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.01:
 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
 
58

--------------------------------------------------------------------------------

 
 
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a one month
Eurodollar Borrowing.  Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing, and upon the request of the
Required Lenders, (i) no outstanding Borrowing may be converted to or continued
as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto.
 
Section 2.06. Limitation on Eurodollar Tranches.  Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than twenty Eurodollar Tranches
shall be outstanding at any one time.
 
Section 2.07. Interest on Loans.
 
(a) Subject to the provisions of Section 2.08, each ABR Loan shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
days or 366 days in a leap year) at a rate per annum equal to the Alternate Base
Rate plus the Applicable Margin.
 
(b) Subject to the provisions of Section 2.08, each Eurodollar Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days) at a rate per annum equal, during each Interest Period applicable
thereto, to the LIBO Rate for such Interest Period in effect for such Borrowing
plus the Applicable Margin.
 
(c) Accrued interest on all Loans shall be payable in arrears on each Interest
Payment Date applicable thereto, on the Termination Date with respect to such
Loans and thereafter on written demand and upon any repayment or prepayment
thereof (on the amount repaid or prepaid); provided that in the event of any
conversion of any Eurodollar Loan to an ABR Loan, accrued interest on such Loan
shall be payable on the effective date of such conversion.
 
Section 2.08. Default Interest.  If the Borrower or any Guarantor, as the case
may be, shall default in the payment of the principal of or interest on any Loan
or in the payment of any other amount becoming due hereunder (including, without
limitation, the reimbursement pursuant to Section 2.02(e) of any LC
Disbursements), whether at stated maturity, by acceleration or otherwise, the
Borrower or such Guarantor, as the case may be, shall on written demand of the
Administrative Agent from time to time pay interest, to the extent permitted by
law, on all overdue amounts up to (but not including) the date of actual payment
(after as well as before judgment) at a rate per annum (computed on the basis of
the actual number of days elapsed over a year of 360 days or, when the Alternate
Base Rate is applicable, a year of 365
 
 
59

--------------------------------------------------------------------------------

 
 
days or 366 days in a leap year) equal to (a) with respect to the principal
amount of any Loan, the rate then applicable for such Borrowings plus 2.0%, and
(b) in the case of all other amounts, the rate applicable for ABR Loans plus
2.0%.
 
Section 2.09. Alternate Rate of Interest.  In the event, and on each occasion,
that on the date that is two (2) Business Days prior to the commencement of any
Interest Period for a Eurodollar Loan, the Administrative Agent shall have
reasonably determined (which determination shall be conclusive and binding upon
the Borrower absent manifest error) that reasonable means do not exist for
ascertaining the applicable LIBO Rate, the Administrative Agent shall, as soon
as practicable thereafter, give written, facsimile or telegraphic notice of such
determination to the Borrower and the Lenders and, until the circumstances
giving rise to such notice no longer exist, any request by the Borrower for a
Borrowing of Eurodollar Loans hereunder (including pursuant to a refinancing
with Eurodollar Loans and including any request to continue, or to convert to,
Eurodollar Loans) shall be deemed a request for a Borrowing of ABR Loans.
 
Section 2.10. Amortization of Term Loans; Repayment of Loans; Evidence of Debt.
 
(a) The Borrower unconditionally promises to pay the then unpaid principal
amount of each Revolving Loan then outstanding on the Revolving Facility
Termination Date applicable to such Revolving Loan to the Administrative Agent
for the ratable account of each Revolving Lender to which such Revolving
Facility Termination Date is applicable.
 
(b) The principal amounts of the Class B Term Loans shall be repaid in
consecutive quarterly installments (each, an  “Installment”) of 0.25% of the
original aggregate principal amount thereof, on the 29th day of each March,
June, September and December, commencing on June 29, 2017.  Notwithstanding the
foregoing, (1) such Installments shall be reduced in connection with any
voluntary or mandatory prepayments of the Class B Term Loans in accordance with
Sections 2.12 and 2.13, as applicable, and (2) the Term Loans, together with all
other amounts owed hereunder with respect thereto, shall, in any event, be paid
in full no later than the applicable Term Loan Termination Date.
 
(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
 
(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.  The Borrower
shall have the right, upon reasonable notice, to request information regarding
the accounts referred to in the preceding sentence.
 
(e) The entries made in the accounts maintained pursuant to paragraph (c) or (d)
of this Section 2.10 shall be prima facie evidence of the existence and amounts
of the obligations
 
 
60

--------------------------------------------------------------------------------

 
 
recorded therein; provided that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement.
 
(f) Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall promptly execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns in a
form furnished by the Administrative Agent and reasonably acceptable to the
Borrower.  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section
10.02) be represented by one or more promissory notes in such form payable to
such payee and its registered assigns.
 
Section 2.11. Optional Termination or Reduction of Revolving Commitments.  Upon
at least one (1) Business Day prior written notice to the Administrative Agent,
the Borrower may at any time in whole permanently terminate a Total Revolving
Commitment (subject to compliance with Section 2.12(e)), or from time to time in
part permanently reduce the Unused Total Revolving Commitment; provided that
each such notice shall be revocable at any time prior to such reduction or
termination, as the case may be, or to the extent such termination or reduction
would have resulted from a refinancing of the Obligations, which refinancing
shall not be consummated or shall otherwise be delayed.  Each such reduction of
the Unused Total Revolving Commitment shall be in the principal amount not less
than $1,000,000 and in an integral multiple of $1,000,000.  Simultaneously with
each reduction or termination of the Revolving Commitment, the Borrower shall
pay to the Administrative Agent for the account of each Revolving Lender the
Commitment Fee accrued and unpaid on the amount of the Revolving Commitment of
such Revolving Lender so terminated or reduced through the date thereof.  Any
reduction of the Unused Total Revolving Commitment pursuant to this Section 2.11
shall be applied to reduce the Revolving Commitment of each Revolving Lender on
a pro rata basis; provided that, for the avoidance of doubt, the Existing
Non-Extended Revolving Commitments shall be terminated for purposes of this
Agreement.
 
Section 2.12. Mandatory Prepayment of Loans; Commitment Termination.
 
(a) Within five (5) Business Days of Parent or any of its Subsidiaries receiving
any Net Proceeds as a result of a Collateral Sale or a Recovery Event in respect
of Collateral, if the Collateral Coverage Ratio is less than 1.6 to 1.0 on the
date such Net Proceeds are received, the Borrower shall deposit cash in an
amount (the “Net Proceeds Amount”) equal to the amount of such received Net
Proceeds (solely to the extent necessary to maintain a Collateral Coverage Ratio
at least equal to 1.6 to 1.0) into the Collateral Proceeds Account that is
maintained with the Administrative Agent for such purpose and subject to an
Account Control Agreement and thereafter such Net Proceeds Amount shall be
applied (to the extent not otherwise applied pursuant to the immediately
succeeding proviso and solely to the extent the Collateral Coverage Ratio is
less than 1.6 to 1.0) in accordance with the requirements of Section 2.12(c);
provided that (i) the Borrower may use such Net Proceeds Amount to replace, with
Qualified Replacement Assets or, solely in the case of any Net Proceeds Amount
in respect of any Recovery Event, repair, the assets which are the subject of
such Recovery Event or Collateral Sale, as applicable, within 365 days after
such deposit is made, (ii) all such Net Proceeds Amounts shall be subject to
release as provided in Section 6.09(c) or, at the option of the Borrower at any
time, may be
 
 
61

--------------------------------------------------------------------------------

 
 
applied in accordance with the requirements of Section 2.12(c), and (iii) upon
the occurrence of an Event of Default, the amount of any such deposit may be
applied by the Administrative Agent in accordance with Section 2.12(c); provided
further that any release of any Net Proceeds Amount pursuant to clause (ii) of
this Section 2.12(a) shall be conditioned on the Collateral Coverage Ratio being
at least 1.6 to 1.0 after giving effect thereto (it being understood that a
Collateral Coverage Ratio of less than 1.6 to 1.0 shall not prevent the release
of any Net Proceeds Amount in connection with any repair or replacement of
assets permitted hereunder so long as no decrease in the Collateral Coverage
Ratio will result therefrom).
 
(b) The Borrower shall prepay the Loans (without, in the case of any Revolving
Loan, any corresponding reduction in Revolving Commitments) when and in an
amount necessary to comply with Section 6.09(a).
 
(c) Amounts required to be applied to the prepayment of Loans pursuant to
Section 2.12(a) and (b) shall be applied to prepay the outstanding Term Loans in
accordance with Section 2.17(e)(ii) and/or the outstanding Revolving Loans in
accordance with Section 2.17(e)(iii) (and to provide Cash Collateralization for
the outstanding LC Exposure following the repayment of all outstanding Revolving
Loans), in an amount necessary to result in a Collateral Coverage Ratio of at
least 1.6 to 1.0, in each case as directed by the Borrower.  Any such
prepayments of Revolving Loans (and Cash Collateralization of the outstanding LC
Exposure) shall not result in a corresponding permanent reduction in the
Revolving Commitments.  Any Cash Collateralization of outstanding LC Exposure
shall be consummated in accordance with Section 2.02(j).  The application of any
prepayment pursuant to this Section 2.12 shall be made, first, to ABR Loans and,
second, to Eurodollar Loans.  Term Loans prepaid pursuant to this Section 2.12
may not be reborrowed.
 
(d) If at any time the Total Revolving Extensions of Credit for any reason
exceed the Total Revolving Commitment at such time, the Borrower shall prepay
Revolving Loans on a pro rata basis in an amount sufficient to eliminate such
excess.  If, after giving effect to the prepayment of all outstanding Revolving
Loans, the Total Revolving Extensions of Credit exceed the Total Revolving
Commitment then in effect, the Borrower shall Cash Collateralize outstanding
Letters of Credit to the extent of such excess.
 
(e) Upon the Revolving Facility Termination Date applicable to any Revolving
Commitment, such Revolving Commitment shall be terminated in full and the
Borrower shall repay the applicable Revolving Loans then outstanding under such
Revolving Commitment in full and, except as the Administrative Agent may
otherwise agree in writing, if any Letter of Credit remains outstanding, comply
with Section 2.02(j) in accordance therewith.
 
(f) All prepayments under this Section 2.12 shall be accompanied by accrued but
unpaid interest on the principal amount being prepaid to (but not including) the
date of prepayment, plus any accrued and unpaid Fees and any losses, costs and
expenses, as more fully described in Sections 2.15 hereof.
 
(g) If a Change of Control occurs, within thirty (30) days following the
occurrence of such Change of Control, the Borrower shall (i) prepay all of the
outstanding Loans at a prepayment price equal to 100% of the principal amount
thereof, plus accrued and unpaid
 
 
62

--------------------------------------------------------------------------------

 
 
interest, if any, to the date of prepayment, (ii) discharge all of the LC
Exposure, if any, by Cash Collateralizing such LC Exposure and (iii) terminate
all of the unused Revolving Commitments, if any, in accordance with this Section
2.12.
 
Section 2.13. Optional Prepayment of Loans.
 
(a) The Borrower shall have the right, at any time and from time to time, to
prepay any Loans, in whole or in part, (i) with respect to Eurodollar Loans,
upon (A) telephonic notice (followed promptly by written or facsimile notice or
notice by electronic mail) to the Administrative Agent or (B) written or
facsimile notice (or notice by electronic mail) to the Administrative Agent, in
any case received by 1:00 p.m., New York City time, three (3) Business Days
prior to the proposed date of prepayment and (ii) with respect to ABR Loans,
upon written or facsimile notice (or notice by electronic mail) to the
Administrative Agent received by 1:00 p.m., New York City time, one Business Day
prior to the proposed date of prepayment; provided that ABR Loans may be prepaid
on the same day notice is given if such notice is received by the Administrative
Agent by 12:00 noon, New York City time; provided further, however, that (A)
each such partial prepayment shall be in an amount not less than $1,000,000 and
in integral multiples of $1,000,000 in the case of Eurodollar Loans and integral
multiples of $100,000 in the case of ABR Loans, (B) no prepayment of Eurodollar
Loans shall be permitted pursuant to this Section 2.13(a) other than on the last
day of an Interest Period applicable thereto unless such prepayment is
accompanied by the payment of the amounts described in Section 2.15, and (C) no
partial prepayment of a Eurodollar Tranche shall result in the aggregate
principal amount of the Eurodollar Loans remaining outstanding pursuant to such
Eurodollar Tranche being less than $1,000,000.
 
(b) Any prepayments under Section 2.13(a) shall be applied, at the option of the
Borrower, to (i) repay the outstanding Revolving Loans of the Revolving Lenders
(without any reduction in the Total Revolving Commitment) until all Revolving
Loans shall have been paid in full (plus any accrued but unpaid interest and
fees thereon) and/or (ii) prepay the Term Loans of the Term Lenders, in each
case as the Borrower shall specify.  All such prepayments of Term Loans shall be
applied pro rata to the remaining scheduled Installments of the applicable Class
of Term Loans being prepaid.  All prepayments under Section 2.13(a) shall be
accompanied by accrued but unpaid interest on the principal amount being prepaid
to (but not including) the date of prepayment, plus any Fees and any losses,
costs and expenses, as more fully described in Sections 2.15 hereof.  Term Loans
prepaid pursuant to Section 2.13(a) may not be reborrowed.
 
(c) Each notice of prepayment shall specify the prepayment date, the principal
amount of the Loans to be prepaid and, in the case of Eurodollar Loans, the
Borrowing or Borrowings pursuant to which made, shall be irrevocable and shall
commit the Borrower to prepay such Loan by the amount and on the date stated
therein; provided that the Borrower may revoke any notice of prepayment under
this Section 2.13 if such prepayment would have resulted from a refinancing of
any or all of the Obligations hereunder, which refinancing shall not be
consummated or shall otherwise be delayed.  The Administrative Agent shall,
promptly after receiving notice from the Borrower hereunder, notify each Lender
of the principal amount of the Loans held by such Lender which are to be
prepaid, the prepayment date and the manner of application of the prepayment.
 
 
63

--------------------------------------------------------------------------------

 
 
(d) In the event that, within the first six months after the Closing Date, there
shall occur any Repricing Event, the Borrower shall pay to the Administrative
Agent, for the ratable account of each of the Term Lenders holding Class B Term
Loans subject to such Repricing Event, (i) in the case of a Repricing Event of
the type described in clause (a) of the definition thereof, a prepayment premium
of 1% of the aggregate principal amount of the Class B Term Loans subject to
such Repricing Event and (ii) in the case of a Repricing Event of the type
described in clause (b) of the definition thereof, an amount equal to 1% of the
aggregate principal amount of the Class B Term Loans subject to such Repricing
Event outstanding immediately prior to the effectiveness thereof, in each case
unless such fee is waived by the applicable Term Lender.  Any Term Lender that
is a non-consenting Lender in respect of a Repricing Event may be replaced in
accordance with Section 10.08(d) to the extent permitted thereby, provided that,
if such replacement is within the first six months after the Closing Date, any
such Term Lender so replaced shall be entitled to the prepayment premium set
forth in the preceding sentence with respect to its Class B Term Loans so
assigned unless such fee is waived by such Term Lender.
 
Section 2.14. Increased Costs.
 
(a) If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or Issuing Lender
(except any such reserve requirement subject to Section 2.14(c)); or
 
(ii) impose on any Lender or Issuing Lender or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into, continuing or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Lender or Issuing Lender of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or Issuing Lender hereunder with respect to any Eurodollar Loan or
Letter of Credit (whether of principal, interest or otherwise), then, upon the
request of such Lender or Issuing Lender, the Borrower will pay to such Lender
or Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.
 
(b) If any Lender or Issuing Lender reasonably determines in good faith that any
Change in Law affecting such Lender or Issuing Lender or such Lender’s or
Issuing Lender’s holding company regarding capital or liquidity requirements has
or would have the effect of reducing the rate of return on such Lender’s or
Issuing Lender’s capital or on the capital of such Lender’s or Issuing Lender’s
holding company, if any, as a consequence of this Agreement or the Eurodollar
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by such Issuing Lender, to a level below that which
such Lender or Issuing Lender or such Lender’s or Issuing Lender’s holding
company could have achieved but
 
 
64

--------------------------------------------------------------------------------

 
 
for such Change in Law (taking into consideration such Lender’s or Issuing
Lender’s policies and the policies of such Lender’s or Issuing Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or Issuing Lender, as the case may be, such additional
amount or amounts, in each case as documented by such Lender or Issuing Lender
to the Borrower as will compensate such Lender or Issuing Lender or such
Lender’s or Issuing Lender’s holding company for any such reduction suffered; it
being understood that to the extent duplicative of the provisions in Section
2.16, this Section 2.14(b) shall not apply to Taxes.
 
(c) Solely to the extent arising from a Change in Law, the Borrower shall pay to
each Lender (i) as long as such Lender shall be required to maintain reserves
with respect to liabilities or assets consisting of or including Eurodollar
funds or deposits, additional interest on the unpaid principal amount of each
Eurodollar Loan equal to the actual costs of such reserves allocated to such
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive in the absence of manifest error) and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurodollar Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error) which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least fifteen (15) days’ prior written notice
(with a copy to the Administrative Agent, and which notice shall specify the
Statutory Reserve Rate, if any, applicable to such Lender) of such additional
interest or cost from such Lender.  If a Lender fails to give written notice
fifteen (15) days prior to the relevant Interest Payment Date, such additional
interest or cost shall be due and payable fifteen (15) days from receipt of such
notice.
 
(d) A certificate of a Lender or Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or Issuing Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.14 and the basis for calculating such amount or amounts shall be
delivered to the Borrower and shall be prima facie evidence of the amount
due.  The Borrower shall pay such Lender or Issuing Lender, as the case may be,
the amount due within fifteen (15) days after receipt of such certificate.
 
(e) Failure or delay on the part of any Lender or Issuing Lender to demand
compensation pursuant to this Section 2.14 shall not constitute a waiver of such
Lender’s or Issuing Lender’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or Issuing Lender
pursuant to this Section 2.14 for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or Issuing Lender, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Lender’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.  The protection of this Section 2.14 shall be
available to each Lender regardless of any possible contention as to the
invalidity or
 
 
65

--------------------------------------------------------------------------------

 
 
inapplicability of the law, rule, regulation, guideline or other change or
condition which shall have occurred or been imposed.
 
(f) The Borrower shall not be required to make payments under this Section 2.14
to any Lender or Issuing Lender if (A) a claim hereunder arises solely through
circumstances peculiar to such Lender or Issuing Lender and which do not affect
commercial banks in the jurisdiction of organization of such Lender or Issuing
Lender generally, (B) the claim arises out of a voluntary relocation by such
Lender or Issuing Lender of its applicable Lending Office (it being understood
that any such relocation effected pursuant to Section 2.18 is not “voluntary”),
or (C) such Lender or Issuing Lender is not seeking similar compensation for
such costs to which it is entitled from its borrowers generally in commercial
loans of a similar size.
 
(g) Notwithstanding anything herein to the contrary, regulations, requests,
rules, guidelines or directives implemented after the Closing Date pursuant to
the Dodd-Frank Wall Street Reform and Consumer Protection Act shall be deemed to
be a Change in Law; provided however, that any determination by a Lender or
Issuing Lender of amounts owed pursuant to this Section 2.14 to such Lender or
Issuing Lender due to any such Change in Law shall be made in good faith in a
manner generally consistent with such Lender’s or Issuing Lender’s standard
practice.
 
Section 2.15. Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of the occurrence and
continuance of an Event of Default), (b) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto, or (c) the assignment of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.18, Section 2.27(d) or Section
10.08(d), then, in any such event, at the request of such Lender, the Borrower
shall compensate such Lender for the loss, cost and expense sustained by such
Lender attributable to such event; provided that in no case shall this Section
2.15 apply to any payment of an Installment pursuant to Section 2.10(b).  Such
loss, cost or expense to any Lender shall be deemed to include an amount
reasonably determined in good faith by such Lender or Issuing Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the applicable
rate of interest for such Loan (excluding, however the Applicable Margin
included therein, if any), for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest (as reasonably
determined by such Lender) which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.  A certificate of any Lender
setting forth any amount or amounts (and the basis for requesting such amount or
amounts) that such Lender is entitled to receive pursuant to this Section 2.15
shall be delivered to the Borrower and shall be prima facie evidence of the
amount due.  The Borrower shall pay such Lender the amount due within fifteen
(15) days after receipt of such certificate.
 
 
66

--------------------------------------------------------------------------------

 
 
Section 2.16. Taxes.
 
(a) Any and all payments by or on account of any Obligation of the Borrower or
any Guarantor hereunder or under any other Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if any Indemnified Taxes or Other Taxes are required to be
withheld from any amounts payable to the Administrative Agent, any Lender or any
Issuing Lender, as determined in good faith by the applicable Withholding Agent,
then (i) the sum payable by the Borrower or applicable Guarantor shall be
increased as necessary so that after making all required deductions for any
Indemnified Taxes or Other Taxes (including deductions for any Indemnified Taxes
or Other Taxes applicable to additional sums payable under this Section 2.16),
the Administrative Agent, Lender, Issuing Lender or any other recipient of such
payments (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the applicable Withholding Agent
shall make such deductions and (iii) the applicable Withholding Agent shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
 
(b) In addition, the Borrower or any Guarantor, as applicable, shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
 
(c) The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Lender, within ten (10) days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by or on behalf of or
withheld or deducted from payments owing to the Administrative Agent, such
Lender or such Issuing Lender, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower or any Guarantor
hereunder or under any other Loan Document (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.16) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or Issuing Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender or Issuing
Lender, shall be conclusive absent manifest error.
 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment to the extent available, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
 
(e) Each Lender shall, within ten (10) days after written demand therefor,
indemnify the Administrative Agent (to the extent the Administrative Agent has
not been reimbursed by the Borrower) for the full amount of any Taxes imposed by
any Governmental Authority that are attributable to such Lender and that are
payable or paid by the Administrative Agent, together with all interest,
penalties, reasonable costs and expenses arising therefrom or with respect
thereto, as determined by the Administrative Agent in good faith.  A certificate
as to the amount
 
 
67

--------------------------------------------------------------------------------

 
 
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.
 
(f) Any Lender that is not a “United States person” (as such term is defined in
Section 7701(a)(30) of the Code) that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law and as reasonably requested by the Borrower, such properly completed and
executed documentation prescribed by applicable law or requested by the Borrower
as will permit such payments to be made without withholding or at a reduced
rate; provided that such Lender shall not be required to deliver any
documentation pursuant to this Section 2.16(f) that such Lender is not legally
able to deliver.
 
(g) (1) Without limiting the generality of the foregoing, each Lender that is
not a “United States person” (as such term is defined in Section 7701(a)(30) of
the Code)  shall deliver to the Borrower and the Administrative Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter when the previously delivered certificates
and/or forms expire, or upon request of the Borrower or the Administrative
Agent) whichever of the following is applicable:
 
(i)           two (2) duly executed originals of Internal Revenue Service Form
W-8BEN or W-8BEN-E, claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,
 
(ii)           two (2) duly executed originals of Internal Revenue Service Form
W-8ECI,
 
(iii)           two (2) duly executed originals of Internal Revenue Service Form
W-8IMY, together with applicable attachments,
 
(iv)           in the case of such Lender claiming the benefits of exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code or (D)
conducting a trade or business in the United States with which the relevant
interest payments are effectively connected and (y) two (2) duly executed
originals of the Internal Revenue Service Form W-8BEN or W-8BEN-E, or
 
(v)            any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States federal withholding tax
and reasonably requested by the Borrower or the Administrative Agent to permit
the Borrower to determine the withholding or required deduction to be made.
 
A Lender shall not be required to deliver any form or statement pursuant to this
Section 2.16(g) that such Lender is not legally able to deliver.
 
 
68

--------------------------------------------------------------------------------

 
 
(2) Any Lender that is a “United States Person” (as such term is defined in
Section 7701(a)(30) of the Code) shall deliver to the Administrative Agent and
the Borrower, on or prior to the date on which such Lender becomes a party to
this Agreement (and from time to time thereafter when the previously delivered
certificates and/or forms expire, or upon request of the Borrower or the
Administrative Agent), two (2) copies of Internal Revenue Service Form W-9 (or
any successor form), properly completed and duly executed by such Lender,
certifying that such Lender is entitled to an exemption from United States
backup withholding tax.
 
(3) If a payment made to a Lender under this Agreement or any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower or the Administrative Agent to comply with its obligations under
FATCA, to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.
 
(h) If the Administrative Agent or a Lender determines, in its sole discretion,
reasonably exercised, that it has received a refund of any Taxes or Other Taxes
from the Governmental Authority to which such Taxes or Other Taxes were paid and
as to which it has been indemnified by the Borrower or a Guarantor or with
respect to which the Borrower or a Guarantor has paid additional amounts
pursuant to this Section 2.16, it shall pay over such refund to the Borrower or
such Guarantor (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower or such Guarantor under this Section 2.16 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender incurred in
obtaining such refund (including Taxes imposed with respect to such refund) and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower or such
Guarantor, upon the request of the Administrative Agent or such Lender, agrees
to repay the amount paid over to the Borrower or such Guarantor (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (h), in no event will the Administrative Agent or any Lender be
required to pay any amount to the Borrower pursuant to this paragraph (h) if,
and then only to the extent, the payment of such amount would place the
Administrative Agent or such Lender in a less favorable net after-Tax position
than the Administrative Agent or such Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
 
 
69

--------------------------------------------------------------------------------

 
 
Section 2.17. Payments Generally; Pro Rata Treatment.
 
(a) The Borrower shall make each payment or prepayment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.14 or 2.15, or otherwise)
prior to 1:00 p.m., New York City time, on the date when due, in immediately
available funds, without set-off or counterclaim.  Any amounts received after
such time on any date may, in the reasonable discretion of the Administrative
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon.  All such payments shall be made to
the Administrative Agent at its offices at 270 Park Avenue, New York, NY 10017,
pursuant to wire instructions to be provided by the Administrative Agent, except
payments to be made directly to an Issuing Lender as expressly provided herein
and except that payments pursuant to Sections 2.14, 2.15 and 10.04 shall be made
directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day (and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension), unless such next succeeding Business Day would fall in the next
calendar month, in which case the date for payment shall be the next preceding
Business Day.  All payments hereunder shall be made in U.S. Dollars.
 
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all Obligations then due hereunder, such funds
shall be applied (i) first, towards payment of Fees and expenses then due under
Sections 2.19 and 10.04 payable to the Administrative Agent, (ii) second,
towards payment of Fees and expenses then due under Sections 2.20, 2.21 and
10.04 payable to the Lenders and the Issuing Lenders and towards payment of
interest then due on account of the Revolving Loans, Term Loans and Letters of
Credit, ratably among the parties entitled thereto in accordance with the
amounts of such Fees and expenses and interest then due to such parties and
(iii) third, towards payment of (A) principal of the Revolving Loans, Term Loans
and unreimbursed LC Disbursements then due hereunder, (B) any Designated Banking
Product Obligations then due, to the extent such Designated Banking Product
Obligations constitute “Obligations” hereunder, and (C) any Designated Hedging
Obligations then due, to the extent such Designated Hedging Obligations
constitute “Obligations” hereunder, ratably among the parties entitled thereto
in accordance with the amounts of principal, unreimbursed LC Disbursements,
Designated Banking Product Obligations constituting Obligations and Designated
Hedging Obligations constituting Obligations then due to such parties.  Excluded
Swap Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustment shall be
made with respect to payments from the Borrower or other Guarantors to preserve
the allocations to Obligations otherwise set forth above in this Section
2.17(b).
 
(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Lender, as the case may be, the amount due.  In such event, if the
Borrower
 
 
70

--------------------------------------------------------------------------------

 
 
has not in fact made such payment, then each of the Lenders or the applicable
Issuing Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Lender with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
 
(d) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(d), 2.02(e), 2.04(a), 2.04(b), 2.04(c), 8.04 or
10.04(d), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
 
(e) Pro Rata Treatment. (i)  Each payment by the Borrower in respect of the
Loans shall be applied to the amounts of such obligations owing to the Lenders
pro rata according to the respective amounts then due and owing to the Lenders.
 
(ii) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on any Class of Term Loans shall be made pro rata
according to the respective outstanding principal amounts of such Class of Term
Loans then held by the applicable Term Lenders (except that assignments to the
Borrower pursuant to Section 10.02(g) shall not be subject to this Section
2.17(e)(ii)).
 
(iii) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.
 
Section 2.18. Mitigation Obligations; Replacement of Lenders.
 
(a) If the Borrower is required to pay any additional amount to any Lender under
Section 2.14 or to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.16, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder, to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, to file any certificate or document reasonably
requested by the Borrower or to take other reasonable measures, if, in the
judgment of such Lender, such designation, assignment, filing or other measures
(i) would eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16,
as the case may be, and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.  Nothing in this
Section 2.18 shall affect or postpone any of the obligations of the Borrower or
the rights of any Lender pursuant to Section 2.14 or 2.16.
 
(b) If, after the date hereof, any Lender requests compensation under Section
2.14 or if the Borrower is required to pay any additional amount to any Lender
or any Governmental
 
 
71

--------------------------------------------------------------------------------

 
 
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender becomes a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent,
(i) terminate such Lender’s Revolving Commitment, prepay such Lender’s
outstanding Loans and provide Cash Collateralization for such Lender’s LC
Exposure, as applicable, or (ii) require such Lender to assign, without recourse
(in accordance with and subject to the restrictions contained in Section 10.02),
all its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), in any case as of a Business Day specified in
such notice from the Borrower; provided that (i) such terminated or assigning
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and unreimbursed payments attributable to its
participations in LC Disbursements, as applicable, accrued interest thereon,
accrued fees and all other amounts due, owing and payable to it hereunder at the
time of such termination or assignment, from the assignee (to the extent of such
outstanding principal and accrued interest and fees in the case of an
assignment) or the Borrower (in the case of all other amounts) and (ii) in the
case of an assignment due to payments required to be made pursuant to Section
2.16, such assignment will result in a reduction in such compensation or
payments.
 
Section 2.19. Certain Fees.  The Borrower shall pay (i) to the Administrative
Agent the fees set forth in that certain Administrative Agent Fee Letter dated
as of March 13, 2013, between the Administrative Agent and the Borrower (the
“Administrative Agent Fee Letter”) and (ii) to each Lead Arranger, the fees to
which it is entitled as set forth in the Arranger Fee Letter and Incentive Fee
Letter, dated as of March 17, 2017 or the Supplemental Letter and Arranger Fee
Letter dated on or about March 17, 2017, in each case to which such Lead
Arranger is a party (the “Arranger Fee Letters”), in each case at the times set
forth therein.
 
Section 2.20. Commitment Fee and Upfront Fee.
 
(a) The Borrower shall pay to the Administrative Agent for the accounts of the
Revolving Lenders a commitment fee (the “Commitment Fee”) for the period
commencing on the Closing Date to the Revolving Facility Termination Date with
respect to the applicable Revolving Commitments or the earlier date of
termination of the applicable Revolving Commitment, computed (on the basis of
the actual number of days elapsed over a year of 360 days) at the Commitment Fee
Rate on the average daily Unused Total Revolving Commitment.  Such Commitment
Fee, to the extent then accrued, shall be payable quarterly in arrears (a) on
the 29th day of each March, June, September and December, (b) on the Revolving
Facility Termination Date with respect to the applicable Revolving Commitments,
and (c) as provided in Section 2.11 hereof, upon any reduction or termination in
whole or in part of the Total Revolving Commitment.
 
(b) The Borrower shall pay on the Closing Date to each Revolving Lender as of
such date, an upfront fee (the “Upfront Fee”) in an amount equal to 1.00% of the
amount of such Lender’s Revolving Commitment (but excluding any amount of
Revolving Commitments held by such Lender that is comprised of Existing
Non-Extended Revolving Commitments).
 
Section 2.21. Letter of Credit Fees.  The Borrower shall pay with respect to
each Letter of Credit (i) to the Administrative Agent for the account of the
Revolving Lenders a fee
 
 
72

--------------------------------------------------------------------------------

 
 
calculated (on the basis of the actual number of days elapsed over a year of 360
days) at the per annum rate equal to the Applicable Margin then in effect with
respect to Eurodollar Loans under the Revolving Facility on the daily average LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements), to be shared ratably among the Revolving Lenders and (ii) to
each Issuing Lender (with respect to each Letter of Credit issued by it), such
Issuing Lender’s customary and reasonable fees as may be agreed by the Issuing
Lender and the Borrower for issuance, amendments and processing referred to in
Section 2.02.  In addition, the Borrower agrees to pay each Issuing Lender for
its account a fronting fee of 0.125% per annum in respect of each Letter of
Credit issued by such Issuing Lender, for the period from and including the date
of issuance of such Letter of Credit to and including the date of termination of
such Letter of Credit.  Accrued fees described in this paragraph in respect of
each Letter of Credit shall be due and payable quarterly in arrears on the 29th
day of each March, June, September and December and on the Revolving Facility
Termination Date with respect to the applicable Revolving Commitments.  So long
as no Event of Default has occurred, fees accruing on any Letter of Credit
outstanding after the applicable Revolving Facility Termination Date shall be
payable quarterly in the manner described in the immediately preceding sentence
and on the date of expiration or termination of any such Letter of Credit.
 
Section 2.22. Nature of Fees.  All Fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent, as provided herein and
in the Administrative Agent Fee Letter, provided that Fees payable under the
Arranger Fee Letters shall be paid as provided therein.  Once paid, none of the
Fees shall be refundable under any circumstances.
 
Section 2.23. Right of Set-Off.  Upon the occurrence and during the continuance
of any Event of Default pursuant to Section 7.01(b), the Administrative Agent
and each Lender (and their respective banking Affiliates) are hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final but excluding deposits in the Escrow Accounts, Payroll
Accounts and other accounts, in each case, held in trust for an identified
beneficiary) at any time held and other indebtedness at any time owing by the
Administrative Agent and each such Lender (or any of such banking Affiliates) to
or for the credit or the account of the Borrower or any Guarantor against any
and all of any such overdue amounts owing under the Loan Documents, irrespective
of whether or not the Administrative Agent or such Lender shall have made any
demand under any Loan Document; provided that in the event that any Defaulting
Lender exercises any such right of setoff, (x) all amounts so set off will be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.26(g) and, pending such payment,
will be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Administrative Agent, the Issuing Lenders
and the Lenders and (y) the Defaulting Lender will provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  Each Lender and the Administrative Agent agree promptly to notify the
Borrower and Guarantors after any such set-off and application made by such
Lender or the Administrative Agent (or any of such banking Affiliates), as the
case may be, provided that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of each Lender and the
Administrative Agent under this Section 2.23 are in addition to other rights and
remedies which such Lender and the Administrative Agent may have upon the
occurrence and during the continuance of any Event of Default.
 
 
73

--------------------------------------------------------------------------------

 
 
Section 2.24. Security Interest in Letter of Credit Account.  The Borrower and
the Guarantors hereby pledge to the Administrative Agent, for its benefit and
for the benefit of the other Secured Parties, and hereby grant to the
Administrative Agent, for its benefit and for the benefit of the other Secured
Parties, a first priority security interest, senior to all other Liens, if any,
in all of the Borrower’s and the Guarantors’ right, title and interest in and to
the Letter of Credit Account, any direct investment of the funds contained
therein and any proceeds thereof.  Cash held in the Letter of Credit Account
shall not be available for use by the Borrower, and shall be released to the
Borrower only as described in Section 2.02(j).
 
Section 2.25. Payment of Obligations.  Subject to the provisions of Section
7.01, upon the maturity (whether by acceleration or otherwise) of any of the
Obligations under this Agreement or any of the other Loan Documents of the
Borrower and the Guarantors, the Lenders shall be entitled to immediate payment
of such Obligations.
 
Section 2.26. Defaulting Lenders.
 
(a) If at any time any Revolving Lender becomes a Defaulting Lender, then the
Borrower may, on ten (10) Business Days’ prior written notice to the
Administrative Agent and such Lender, replace such Lender by causing such Lender
to (and such Lender shall be obligated to) assign pursuant to Section 10.02(b)
(with the assignment fee to be waived in such instance and subject to any
consents required by such Section) all of its rights and obligations under this
Agreement to one or more assignees; provided that neither the Administrative
Agent nor any Lender shall have any obligation to the Borrower to find a
replacement Lender or other such Person.
 
(b) Any Lender being replaced pursuant to Section 2.26(a) shall (i) execute and
deliver an Assignment and Acceptance with respect to such Lender’s outstanding
Commitments, Loans and participations in Letters of Credit, and (ii) deliver any
documentation evidencing such Loans to the Borrower or the Administrative
Agent.  Pursuant to such Assignment and Acceptance, (A) the assignee Lender
shall acquire all or a portion, as specified by the Borrower and such assignee,
of the assigning Lender’s outstanding Commitments, Loans and participations in
Letters of Credit, (B) all obligations of the Borrower owing to the assigning
Lender relating to the Commitments, Loans and participations so assigned shall
be paid in full by the assignee Lender to such assigning Lender concurrently
with such Assignment and Acceptance (including, without limitation, any amounts
owed under Section 2.15 due to such replacement occurring on a day other than
the last day of an Interest Period), and (C) upon such payment and, if so
requested by the assignee Lender, delivery to the assignee Lender of the
appropriate documentation executed by the Borrower in connection with previous
Borrowings, the assignee Lender shall become a Lender hereunder and the
assigning Lender shall cease to constitute a Lender hereunder with respect to
such assigned Commitments, Loans and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender; provided that an assignment contemplated by this Section
2.26(b) shall become effective notwithstanding the failure by the Lender being
replaced to deliver the Assignment and Acceptance contemplated by this Section
2.26(b), so long as the other actions specified in this Section 2.26(b) shall
have been taken.
 
 
74

--------------------------------------------------------------------------------

 
 
(c) Anything herein to the contrary notwithstanding, if a Revolving Lender
becomes, and during the period it remains, a Defaulting Lender, during such
period, such Defaulting Lender shall not be entitled to any fees accruing during
such period pursuant to Section 2.20 and 2.21 (without prejudice to the rights
of the Non-Defaulting Lenders in respect of such fees), provided that (a) to the
extent that all or a portion of the LC Exposure of such Defaulting Lender is
reallocated to the Non-Defaulting Lenders pursuant to Section 2.26(d)(i), such
fees that would have accrued for the benefit of such Defaulting Lender shall
instead accrue for the benefit of and be payable to such Non-Defaulting Lenders
and (b) to the extent that all or any portion of such LC Exposure cannot be so
reallocated and is not Cash Collateralized in accordance with Section
2.26(d)(ii), such fees shall instead accrue for the benefit of and be payable to
the Issuing Lenders as their interests appear (and the applicable pro rata
payment provisions under this Agreement shall automatically be deemed adjusted
to reflect the provisions of this Section).
 
(d) If any LC Exposure exists at the time a Revolving Lender becomes a
Defaulting Lender then:
 
(i) the LC Exposure of such Defaulting Lender will, upon at least two (2)
Business Days prior notice to the Borrower and the Non-Defaulting Lenders by the
Administrative Agent, and subject in any event to the limitation in the first
proviso below, automatically be reallocated (effective on the day specified in
such notice) among the Non-Defaulting Lenders pro rata in accordance with their
respective Revolving Commitments; provided that (A) the Revolving Extensions of
Credit of each such Non-Defaulting Lender may not in any event exceed the
Revolving Commitment of such Non-Defaulting Lender as in effect at the time of
such reallocation, (B) subject to Section 10.19, such reallocation will not
constitute a waiver or release of any claim either the Borrower, the
Administrative Agent, the Issuing Lenders or any other Lender may have against
such Defaulting Lender, (C) the conditions set forth in Section 4.02 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent prior to such effective date, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied on such effective date) and (D) neither such reallocation nor any
payment by a Non-Defaulting Lender as a result thereof will cause such
Defaulting Lender to be a Non-Defaulting Lender; and
 
(ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s LC Exposure cannot be so reallocated, whether by reason of
the first proviso in clause (i) above or otherwise, the Borrower will, not later
than three (3) Business Days after demand by the Administrative Agent, (A) Cash
Collateralize the obligations of the Borrower to the Issuing Lenders in respect
of such LC Exposure in an amount at least equal to the aggregate amount of the
unreallocated portion of such LC Exposure or (B) make other arrangements
satisfactory to the Administrative Agent and the Issuing Lenders in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender.
 
(e) In addition to the other conditions precedent set forth in this Agreement,
if any Revolving Lender becomes, and during the period it remains, a Defaulting
Lender, no Issuing Lender shall be required to issue any Letter of Credit or to
amend any outstanding Letter of Credit, unless:
 
 
75

--------------------------------------------------------------------------------

 
 
(i) in the case of a Defaulting Lender, the LC Exposure of such Defaulting
Lender is reallocated, as to outstanding and future Letters of Credit, to the
Non-Defaulting Lenders as provided in Section 2.26(d)(i), and
 
(ii) to the extent full reallocation does not occur as provided in clause (i)
above, without limiting the provisions of Section 2.26(f), the Borrower shall
Cash Collateralize the obligations of the Borrower in respect of such Letter of
Credit in an amount at least equal to the aggregate amount of the obligations
(contingent or otherwise) of such Defaulting Lender in respect of such Letter of
Credit, or makes other arrangements satisfactory to the Administrative Agent and
such Issuing Lenders in their sole discretion to protect them against the risk
of non-payment by such Defaulting Lender, or
 
(iii) to the extent that neither reallocation nor Cash Collateralization occurs
pursuant to clauses (i) or (ii), then in the case of a proposed issuance of a
Letter of Credit, by an instrument or instruments in form and substance
satisfactory to the Administrative Agent, and to such Issuing Lender, as the
case may be, (A) the Borrower agrees that the face amount of such requested
Letter of Credit will be reduced by an amount equal to the portion thereof as to
which such Defaulting Lender would otherwise be liable, and (B) the
Non-Defaulting Lenders confirm, in their discretion, that their obligations in
respect of such Letter of Credit shall be on a pro rata basis in accordance with
the Revolving Commitments of the Non-Defaulting Lenders, and that the applicable
pro rata payment provisions under this Agreement will be deemed adjusted to
reflect this provision (provided that nothing in this clause (iii) will be
deemed to increase the Revolving Commitments of any Lender, nor to constitute a
waiver or release of any claim the Borrower, the Administrative Agent, any
Issuing Lender or any other Lender may have against such Defaulting Lender, nor
to cause such Defaulting Lender to be a Non-Defaulting Lender).
 
(f) If any Revolving Lender becomes, and during the period it remains, a
Defaulting Lender and if any Letter of Credit is at the time outstanding, the
applicable Issuing Lender may (except to the extent the Revolving Commitments of
such Defaulting Lender have been fully reallocated pursuant to Section
2.26(d)(i)), by notice to the Borrower and such Defaulting Lender through the
Administrative Agent, require the Borrower to Cash Collateralize, not later than
three (3) Business Days after receipt by the Borrower of such notice, the
obligations of the Borrower to such Issuing Lender in respect of such Letter of
Credit in an amount at least equal to the aggregate amount of the obligations
(contingent or otherwise) of such Defaulting Lender in respect thereof, or to
make other arrangements satisfactory to the Administrative Agent and such
Issuing Lender in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender.
 
(g) Any amount paid by the Borrower or otherwise received by the Administrative
Agent for the account of a Defaulting Lender that is a Revolving Lender under
this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but shall instead be retained by the Administrative Agent in a
segregated account until (subject to Section 2.26(i)) the termination of the
Revolving Commitments and payment in full of all obligations of the Borrower
hereunder
 
 
76

--------------------------------------------------------------------------------

 
 
and will be applied by the Administrative Agent, to the fullest extent permitted
by law, to the making of payments from time to time in the following order of
priority:
 
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent,
 
second, to the payment of any amounts owing by such Defaulting Lender to the
Issuing Lenders under this Agreement,
 
third, to the payment of the default interest and then current interest due and
payable to the Revolving Lenders which are Non-Defaulting Lenders hereunder,
ratably among them in accordance with the amounts of such interest then due and
payable to them,
 
fourth, to the payment of fees then due and payable to the Non-Defaulting
Lenders hereunder, ratably among them in accordance with the amounts of such
fees then due and payable to them,
 
fifth, to pay principal and unreimbursed LC Disbursements then due and payable
to the Non-Defaulting Lenders hereunder ratably in accordance with the amounts
thereof then due and payable to them,
 
sixth, to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders,
 
seventh, to reimburse the Borrower for any Cash Collateralization provided by
the Borrower pursuant to this Section 2.26, provided that upon the required
release of any such Cash Collateralization to the Borrower pursuant to Section
2.02(j), such released amount shall be applied pursuant to this Section 2.26(g)
in lieu of return to the Borrower, and
 
eighth, after the termination of the Revolving Commitments and payment in full
of all obligations of the Borrower hereunder, to pay amounts owing under this
Agreement to such Defaulting Lender or as a court of competent jurisdiction may
otherwise direct.
 
(h) The Borrower may terminate the unused amount of the Commitment of any Lender
that is a Defaulting Lender upon not less than ten (10) Business Days’ prior
notice to the Administrative Agent (which shall promptly notify the Revolving
Lenders thereof), and in such event the provisions of Section 2.26(g) will apply
to all amounts thereafter paid by the Borrower for the account of such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts), provided that (i) no Event of
Default shall have occurred and be continuing and (ii) such termination shall
not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent, any Issuing Lender, or any Lender may have against such
Defaulting Lender.
 
(i) If the Borrower, the Administrative Agent and the Issuing Lenders agree in
writing that a Revolving Lender that is a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
Revolving Lenders, whereupon as
 
 
77

--------------------------------------------------------------------------------

 
 
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any amounts then
held in the segregated account referred to in Section 2.26(g)), such Revolving
Lender shall purchase at par such portions of outstanding Revolving Loans of the
other Revolving Lenders, and/or make such other adjustments, as the
Administrative Agent may determine to be necessary to cause the Revolving
Lenders to hold Revolving Loans on a pro rata basis in accordance with their
respective Revolving Commitments, whereupon such Revolving Lender shall cease to
be a Defaulting Lender and will be a Non-Defaulting Lender (and the LC Exposure
of each Revolving Lender shall automatically be adjusted on a prospective basis
to reflect the foregoing); provided that no adjustments shall be made
retroactively with respect to fees accrued while such Revolving Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender shall constitute a waiver or release of any
claim of any party hereunder arising from such Revolving Lender’s having been a
Defaulting Lender.
 
(j) Notwithstanding anything to the contrary herein, (x) any Lender that is an
Issuing Lender hereunder may not be replaced in its capacity as an Issuing
Lender at any time that it has a Letter of Credit outstanding hereunder unless
arrangements reasonably satisfactory to such Issuing Lender have been made with
respect to such outstanding Letters of Credit and (y) the Administrative Agent
may not be replaced hereunder except in accordance with the terms of Section
8.05.
 
Section 2.27. Increase in Commitment.
 
(a) Borrower Request.  The Borrower may by written notice to the Administrative
Agent request (x) prior to any Revolving Facility Maturity Date with respect to
the Revolving Commitments then in effect, an increase to the existing applicable
Revolving Commitments and/or (y) at any time the establishment of one or more
new Term Loan Commitments (each, an “Incremental Term Loan Commitment”) by an
amount not less than $50,000,000 individually.  Each such notice shall specify
(i) the date (each, an “Increase Effective Date”) on which the Borrower proposes
that the increased or new Commitments shall be effective, which shall be a date
not less than 10 Business Days after the date on which such notice is delivered
to the Administrative Agent and (ii) the identity of each Eligible Assignee to
whom the Borrower proposes any portion of such increased or new Commitments be
allocated (each, a “New Lender”) and the amounts of such allocations; provided
that any existing Lender approached to provide all or a portion of the increased
or new Commitments may elect or decline, in its sole discretion, to provide such
increased or new Commitment.  The parties waive the requirement for such notice
in connection with the increases effective on the Closing Date.
 
(b) Conditions.  The increased or new Commitments shall become effective, as of
such Increase Effective Date provided that:
 
(i) each of the conditions set forth in Section 4.02 shall be satisfied on or
prior to such Increase Effective Date;
 
 
78

--------------------------------------------------------------------------------

 
 
(ii) no Event of Default shall have occurred and be continuing or would result
from giving effect to the increased or new Commitments on, or the making of any
new Loans on, such Increase Effective Date;
 
(iii) after giving pro forma effect to the increased or new Commitments and any
new Loans to be made on such Increase Effective Date, the Collateral Coverage
Ratio shall be at least 1.6 to 1.0; and
 
(iv) the Borrower shall deliver or cause to be delivered any legal opinions or
other documents reasonably requested by the Administrative Agent in connection
with any such transaction.
 
(c) Terms of New Loans and Commitments.  The terms and provisions of Loans made
pursuant to the new Commitments shall be as follows:
 
(i) terms and provisions with respect to interest rates, maturity date and
amortization schedule of Loans made pursuant to any Incremental Term Loan
Commitments (“Incremental Term Loans”) shall be as agreed upon between the
Borrower and the
applicable Lenders providing such Loans (it being understood that the
Incremental Term Loans may be part of the Class B Term Loans or any other Class
of Term Loans);
 
(ii) the Weighted Average Life to Maturity of any Loans made pursuant to
Incremental Term Loan Commitments shall be no shorter than the Weighted Average
Life to Maturity of the existing Term Loans;
 
(iii) the interest rate margins for the new Incremental Term Loans shall be
determined by the Borrower and the applicable Lenders providing such Loans;
provided, however, that the interest rate margins for such new Incremental Term
Loans shall not
be greater than the highest interest rate margins that may, under any
circumstances, be payable with respect to any existing Term Loans plus 50 basis
points unless the interest rate margins with respect to the applicable existing
Term Loans are increased by an amount equal to (x) the excess of the interest
rate margins with respect to such Incremental Term Loans over the corresponding
interest rate margins on the respective applicable existing Term Loans minus (y)
50 basis points; provided, that in determining the excess of the interest rate
margins between the Incremental Term Loans  and the applicable existing Term
Loans for purposes of the foregoing clause (x), (1) original issue discount or
upfront or similar fees (collectively, “OID”) payable by the Borrower to the
Lenders for the existing Term Loans or the Incremental Term Loans in the primary
syndication thereof shall be included (with OID being equated to interest based
on an assumed four-year life to maturity), (2) any amendments to the interest
rate margin on any existing Term Loans that became effective subsequent to the
Closing Date but prior to the effective time of the Incremental Term Loans shall
also be included in such calculations, (3) customary arrangement, structuring,
underwriting  and commitment fees payable to the Administrative Agent or any
arrangers (or any of their respective Affiliates) shall be excluded and (4) if
the Incremental Term Loans include an interest rate floor greater than the
interest rate floor applicable to the existing Term Loans, such
 
 
79

--------------------------------------------------------------------------------

 
 
excess amount shall be equated to interest rate margins for purposes of
determining whether an increase in the interest rate margins for the existing
Term Loans shall be required under this Section 2.17(c)(iii), to the extent an
increase in the interest rate floor in the existing Term Loans would cause an
increase in the interest rate margins, and in such case the interest rate floor
(but not the Applicable Margin) applicable to the existing Term Loans shall be
increased by such increased amount;
 
(iv) the terms and provisions of Revolving Loans made pursuant to new
Commitments shall be identical to the Revolving Loans; and
 
(v) to the extent that the terms and provisions of Incremental Term Loans are
not identical to an outstanding Class of Term Loans (except to the extent
permitted by clauses (i), (ii) and (iii) above), such terms and conditions shall
be reasonably satisfactory to the Administrative Agent.
 
The increased or new Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Borrower, the Administrative Agent and each
Lender making such increased or new Commitment, in form and substance
satisfactory to each of them.  The Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.27.  In
addition, unless otherwise specifically provided herein, all references in the
Loan Documents to Revolving Loans or Term Loans shall be deemed, unless the
context otherwise requires, to include references to Revolving Loans made
pursuant to any increased Revolving Commitments and any Incremental Term Loans
that are Term Loans, respectively, made pursuant to this Agreement.
 
(d) Adjustment of Revolving Loans.  To the extent the Commitments being
increased on the relevant Increase Effective Date are Revolving Commitments,
each of the existing Revolving Lenders shall assign to each of the applicable
New Lenders, and each of the New Lenders shall purchase from each of the
existing Revolving Lenders, at the principal amount thereof (together with
accrued interest), such interests in the Revolving Loans outstanding on such
Increase Effective Date as shall be necessary in order that, after giving effect
to all such assignments and purchases, such Revolving Loans will be held by the
existing Revolving Lenders and New Lenders ratably in accordance with their
Revolving Commitments after giving effect to the increased Revolving Commitments
on such Increase Effective Date.  If there is a new Borrowing of Revolving Loans
on such Increase Effective Date, the Revolving Lenders after giving effect to
such Increase Effective Date shall make such Revolving Loans in accordance with
Section 2.01(a).
 
(e) Making of New Term Loans.  On any Increase Effective Date on which one or
more Incremental Term Loan Commitments becomes effective, subject to the
satisfaction of the foregoing terms and conditions, each Lender of such
Incremental Term Loan Commitment shall make an Incremental Term Loan to the
Borrower in an amount equal to its Incremental Term Loan Commitment.
 
(f) Equal and Ratable Benefit.  The Loans and Commitments established pursuant
to this paragraph shall constitute Loans and Commitments under, and shall be
entitled to all the
 
 
80

--------------------------------------------------------------------------------

 
 
benefits afforded by, this Agreement and the other Loan Documents and shall,
without limiting the foregoing, benefit equally and ratably from the security
interests created by the Collateral Documents.
 
Section 2.28. Extension of Term Loans; Extension of the Revolving Facility.
 
(a) Extension of Term Loans.  Notwithstanding anything to the contrary in this
Agreement, pursuant to one or more offers (each, a “Term Loan Extension Offer”),
made from time to time by the Borrower to all Term Lenders holding Term Loans
with like maturity date, on a pro rata basis (based on the aggregate Term Loan
Commitments with like maturity date) and on the same terms to each such Term
Lender, the Borrower is hereby permitted to consummate from time to time
transactions with individual Term Lenders that accept the terms contained in
such Term Loan Extension Offers to extend the scheduled maturity date with
respect to all or a portion of any outstanding principal amount of such Term
Lender’s Term Loans and otherwise modify the terms of such Term Loans pursuant
to the terms of the relevant Term Loan Extension Offer (including, without
limitation, by changing the interest rate or fees payable in respect of such
Term Loan Commitments) (each, a “Term Loan Extension”, and each group of Term
Loans, as so extended, as well as the original Term Loans not so extended, being
a “tranche of Term Loans”, and any Extended Term Loan shall constitute a
separate tranche of Term Loans from the tranche of Term Loans from which they
were converted), so long as the following terms are satisfied:
 
(i) no Default or Event of Default shall have occurred and be continuing at the
time the offering document in respect of a Term Loan Extension Offer is
delivered to the applicable Term Lenders (the “Term Loan Extension Offer Date”);
 
(ii) except as to interest rates, fees, scheduled amortization payments of
principal and final maturity (which shall be as set forth in the relevant Term
Loan Extension Offer), the Term Loan of any Term Lender that agrees to a Term
Loan Extension with respect to such Term Loan extended pursuant to an Extension
Amendment (an “Extended Term Loan”), shall be a Term Loan with the same terms as
the original Term Loans; provided that (1) the permanent repayment of Extended
Term Loans after the applicable Term Loan Extension shall be made on a pro rata
basis with all other Term Loans, except that the Borrower shall be permitted to
permanently repay any such tranche of Term Loans on a better than a pro rata
basis as compared to any other tranche of Term Loans with a later maturity date
than such tranche of Term Loans, (2) assignments and participations of Extended
Term Loans shall be governed by the same assignment and participation provisions
applicable to Term Loans, (3) the relevant Extension Amendment may provide for
other covenants and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of such Extension
Amendment (immediately prior to the establishment of such Extended Term Loans),
(4) Extended Term Loans may have call protection as may be agreed by the
Borrower and the applicable Term Lenders of such Extended Term Loans, (5) no
Extended Term Loans may be optionally prepaid prior to the date on which all
Term Loans with an earlier Term Loan Maturity Date are repaid in full, unless
such optional prepayment is accompanied by a pro rata optional prepayment of
such other Term Loans
 
 
81

--------------------------------------------------------------------------------

 
 
and (6) at no time shall there be Term Loans hereunder (including Extended Term
Loans and any original Term Loans) which have more than five different maturity
dates;
 
(iii) all documentation in respect of such Term Loan Extension shall be
consistent with the foregoing; and
 
(iv) any applicable Minimum Extension Condition shall be satisfied unless waived
by the Borrower.  For the avoidance of doubt, no Term Lender shall be obligated
to accept any Term Loan Extension Offer.
 
(b) Extension of the Revolving Facility.  Notwithstanding anything to the
contrary in this Agreement, pursuant to one or more offers (each, a “Revolver
Extension Offer”) made from time to time by the Borrower to all Revolving
Lenders holding Revolving Commitments with a like maturity date, on a pro rata
basis (based on the aggregate Revolving Commitments with a like maturity date)
and on the same terms to each such Revolving Lender, the Borrower is hereby
permitted to consummate from time to time transactions with individual Revolving
Lenders that accept the terms contained in such Revolver Extension Offers to
extend the maturity date of each such Revolving Lender’s Revolving Commitments
and otherwise modify the terms of such Revolving Commitments pursuant to the
terms of the relevant Revolver Extension Offer (including, without limitation,
by the changing interest rate or fees payable in respect of such Revolving
Commitments (and related outstandings)) (each, a “Revolver Extension”, and each
group of Revolving Commitments, as so extended, as well as the original
Revolving Commitments not so extended, being a “tranche of Revolving Loans”, and
any Extended Revolving Commitments shall constitute a separate tranche of
Revolving Commitments from the tranche of Revolving Commitments from which they
were converted), so long as the following terms are satisfied:
 
(i)           no Default or Event of Default shall have occurred and be
continuing at the time the offering document in respect of a Revolver Extension
Offer is delivered to the applicable Revolving Lenders (the “Revolver Extension
Offer Date”);
 
(ii)           except as to interest rates, fees and final maturity (which shall
be set forth in the relevant Revolver Extension Offer), the Revolving Commitment
of any Revolving Lender that agrees to a Revolver Extension with respect to such
Revolving Commitment extended pursuant to an Extension Amendment (an “Extended
Revolving Commitment”), and the related outstandings, shall be a Revolving
Commitment (or related outstandings, as the case may be) with the same terms as
the original Revolving Commitments (and related outstandings); provided that (1)
the borrowing and repayment (except for (A) payments of interest and fees at
different rates on Extended Revolving Commitments (and related outstandings),
(B) repayments required upon the maturity date of the non-extending Revolving
Commitments and (C) repayment made in connection with a permanent repayment and
termination of commitments) of Revolving Loans with respect to Extended
Revolving Commitments after the applicable Extension date shall be made on a pro
rata basis with all other Revolving Commitments, (2) the permanent repayment of
Revolving Loans with respect to, and termination of, Extended Revolving
Commitments after the applicable Revolver Extension date shall be made on a pro
rata basis with all other Revolving Commitments, except that the Borrower shall
be permitted
 
 
82

--------------------------------------------------------------------------------

 
 
to permanently repay and terminate commitments of any such tranche of Revolving
Loans on a better than a pro rata basis as compared to any other tranche of
Revolving Loans with a later maturity date than such tranche of Revolving Loans,
(3) assignments and participations of Extended Revolving Commitments and
extended Revolving Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Commitments and Revolving Loans
and (4) at no time shall there be Revolving Commitments hereunder (including
Extended Revolving Commitments and any original Revolving Commitments) which
have more than five different maturity dates;
 
(iii)           if the aggregate principal amount of Revolving Commitments in
respect of which Revolving Lenders shall have accepted the relevant Revolver
Extension Offer shall exceed the maximum aggregate principal amount of Revolving
Commitments, as the case may be, offered to be extended by the Borrower pursuant
to such Revolver Extension Offer, then the Revolving Loans of such Revolving
Lenders shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Revolving Lenders have accepted such Revolver Extension
Offer;
 
(iv)           if the aggregate principal amount of Revolving Commitments in
respect of which Revolving Lenders shall have accepted the relevant Revolver
Extension Offer shall be less than the maximum aggregate principal amount of
Revolving Commitments, as the case may be, offered to be extended by the
Borrower pursuant to such Revolver Extension Offer, then the Borrower may
require each Revolving Lender that does not accept such Revolver Extension Offer
to assign pursuant to Section 10.02 no later than forty-five (45) days after the
Revolver Extension Offer Date its pro rata share of the outstanding Revolving
Commitments, Revolving Loans and/or participations in Letters of Credit (as
applicable) offered to be extended pursuant to such Revolver Extension Offer to
one or more assignees which have agreed to such assignment and to extend the
applicable Revolving Facility Maturity Date; provided that (1) each Revolving
Lender that does not respond affirmatively within thirty (30) days of the
Revolver Extension Offer Date shall be deemed not to have accepted such Revolver
Extension Offer, (2) each assigning Revolving Lender shall have received payment
of an amount equal to the outstanding principal of its Revolving Loans and
unreimbursed funded participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (3) the processing and
recordation fee specified in Section 10.02(b) shall be paid by the Borrower or
such assignee and (4) the assigning Revolving Lender shall continue to be
entitled to the rights under Section 10.04 for any period prior to the
effectiveness of such assignment;
 
(v)           all documentation in respect of such Revolver Extension shall be
consistent with the foregoing; and
 
(vi)           any applicable Minimum Extension Condition shall be satisfied
unless waived by the Borrower.  For the avoidance of doubt, no Revolving Lender
shall be obligated to accept any Revolver Extension Offer.
 
 
83

--------------------------------------------------------------------------------

 
 
(c) Minimum Extension Condition.  With respect to all Extensions consummated by
the Borrower pursuant to this Section 2.28, (i) such Extensions shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 2.12 or Section 2.13 and (ii) each Extension Offer shall specify the
minimum amount of Term Loans or Revolving Commitments, as the case may be, to be
tendered, which shall be a minimum amount approved by the Administrative Agent
(a “Minimum Extension Condition”).  The Administrative Agent and the Lenders
hereby consent to the transactions contemplated by this Section 2.28 (including,
for the avoidance of doubt, payment of any interest, fees or premium in respect
of any Extended Term Loans or Extended Revolving Commitments on such terms as
may be set forth in the relevant Extension Offer) and hereby waive the
requirements of any provision of this Agreement (including, without limitation,
Section 2.11, 2.12, 2.17 and 8.08) or any other Loan Document that may otherwise
prohibit any such Extension or any other transaction contemplated by this
Section 2.28.
 
(d) Extension Amendment.  The consent of the Administrative Agent shall be
required to effectuate any Extension, such consent not to be unreasonably
withheld.  No consent of any Lender shall be required to effectuate any
Extension, other than (A) in the case of a Revolving Extension, (i) the consent
of each Lender agreeing to such Extension with respect to one or more of its
Revolving Commitments (or a portion thereof) (or, in the case of an Extension
pursuant to clause (iv) of Section 2.28(b), the consent of the assignee agreeing
to the assignment of one or more Revolving Commitments, Revolving Loans and/or
participations in Letters of Credit) and (ii) the consent of each Issuing
Lender, which consent shall not be unreasonably withheld or delayed and (B) in
the case of a Term Loan Extension, the consent of each Lender agreeing to such
Extension with respect to one or more of its Term Loans (or a portion thereof),
as applicable.  All Extended Term Loans and Extended Revolving Commitments and
all obligations in respect thereof shall be Obligations under this Agreement and
the other Loan Documents that are secured by the Collateral on a pari passu
basis with all other applicable Obligations under this Agreement and the other
Loan Documents.  The Lenders hereby irrevocably authorize the Administrative
Agent to enter into amendments to this Agreement and the other Loan Documents
(each, an “Extension Amendment”) with the Borrower as may be necessary in order
to establish new tranches or sub-tranches in respect of Term Loans or Revolving
Commitments so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.28.  In
addition, if so provided in such Extension Amendment relating to a Revolving
Extension and with the consent of the Issuing Lenders, participations in Letters
of Credit expiring on or after the Revolving Facility Maturity Date with respect
to Revolving Commitments not so extended shall be re-allocated from Revolving
Lenders holding Revolving Commitments to Revolving Lenders holding Extended
Revolving Commitments in accordance with the terms of such Extension Amendment;
provided, however, that such participation interests shall, upon receipt thereof
by the relevant Lenders holding Extended Revolving Commitments, be deemed to be
participation interests in respect of such Extended Revolving Commitments and
the terms of such participation interests (including, without limitation, the
commission applicable thereto) shall be adjusted accordingly.
 
(e) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days (or such shorter period as
may be agreed by the
 
 
84

--------------------------------------------------------------------------------

 
 
Administrative Agent) prior written notice thereof, and shall agree to such
procedures (including, without limitation, regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.28.
 
SECTION 3.

REPRESENTATIONS AND WARRANTIES
 
In order to induce the Lenders to make Loans and issue and/or participate in
Letters of Credit hereunder, the Borrower and each of the Guarantors jointly and
severally represent and warrant as follows:
 
Section 3.01. Organization and Authority.  The Borrower and the Guarantors (a)
is duly organized, validly existing and in good standing (to the extent such
concept is applicable in the applicable jurisdiction) under the laws of the
jurisdiction of its organization and is duly qualified and in good standing in
each other jurisdiction in which the failure to so qualify would have a Material
Adverse Effect and (b) has the requisite corporate or limited liability company
power and authority to effect the Transactions, to own or lease and operate its
properties and to conduct its business as now or currently proposed to be
conducted.
 
Section 3.02. Air Carrier Status.  The Borrower is an “air carrier” within the
meaning of Section 40102 of Title 49 and holds a certificate under Section 41102
of Title 49.  The Borrower holds an air carrier operating certificate issued
pursuant to Chapter 447 of Title 49.  The Borrower is a “citizen of the United
States” as defined in Section 40102(a)(15) of Title 49 and as that statutory
provision has been interpreted by the DOT pursuant to its policies (a “United
States Citizen”).  The Borrower possesses all necessary certificates,
franchises, licenses, permits, rights, designations, authorizations, exemptions,
concessions, frequencies and consents which relate to the operation of the
routes flown by it and the conduct of its business and operations as currently
conducted except where failure to so possess would not, in the aggregate, have a
Material Adverse Effect.
 
Section 3.03. Due Execution.  The execution, delivery and performance by the
Borrower and the Guarantors of each of the Loan Documents to which it is a party
(a) are within the respective corporate or limited liability company powers of
the Borrower and the Guarantors, have been duly authorized by all necessary
corporate or limited liability company action, including the consent of
shareholders or members where required, and do not (i) contravene the charter,
by-laws or limited liability company agreement (or equivalent documentation) of
the Borrower or the Guarantors, (ii) violate any applicable law (including,
without limitation, the Securities Exchange Act of 1934) or regulation
(including, without limitation, Regulations T, U or X of the Board), or any
order or decree of any court or Governmental Authority, other than violations by
the Borrower or the Guarantors which would not reasonably be expected to have a
Material Adverse Effect, (iii) conflict with or result in a breach of, or
constitute a default under, any material indenture, mortgage or deed of trust or
any material lease, agreement or other instrument binding on the Borrower or the
Guarantors or any of their properties, which, in the aggregate, would reasonably
be expected to have a Material Adverse Effect, or (iv) result in or
 
 
 85

--------------------------------------------------------------------------------

 
 
require the creation or imposition of any Lien upon any of the property of the
Borrower or the other Grantors other than the Liens granted pursuant to this
Agreement or the other Loan Documents; and (b) do not require the consent,
authorization by or approval of or notice to or filing or registration with any
Governmental Authority or any other Person, other than (i) the filing of
financing statements under the UCC, (ii) the filings and consents contemplated
by the Collateral Documents, (iii) approvals, consents and exemptions that have
been obtained on or prior to the Closing Date and remain in full force and
effect, (iv) consents, approvals and exemptions that the failure to obtain in
the aggregate would not be reasonably expected to result in a Material Adverse
Effect and (v) routine reporting obligations.  Each Loan Document to which a
Borrower or a Guarantor is a party has been duly executed and delivered by the
Borrower and the Guarantors party thereto.  This Agreement and the other Loan
Documents to which the Borrower or any of the Guarantors is a party, each is a
legal, valid and binding obligation of the Borrower and each Guarantor party
thereto, enforceable against the Borrower and the Guarantors, as the case may
be, in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
 
Section 3.04. Statements Made.
 
(a) The written information furnished by or on behalf of the Borrower or any
Guarantor to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement (as modified or supplemented by other written
information so furnished), together with the Annual Report on Form 10-K for 2016
of Parent and the Borrower filed with the SEC and all Quarterly Reports on Form
10-Q or Current Reports on Form 8-K that have been filed after December 31,
2016, by Parent or the Borrower, with the SEC (as amended), taken as a whole as
of the Closing Date did not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements made therein not
misleading in light of the circumstances in which such information was provided;
provided that, with respect to projections, estimates or other forward-looking
information the Borrower and the Guarantors represent only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time.
 
(b) The Annual Report on Form 10-K of Parent most recently filed with the SEC,
and each Quarterly Report on Form 10-Q and Current Report on Form 8-K of Parent
filed with the SEC subsequently and prior to the date that this representation
and warranty is being made, did not as of the date filed with the SEC (giving
effect to any amendments thereof made prior to the date that this representation
and warranty is being made) contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.
 
Section 3.05. Financial Statements; Material Adverse Change.
 
(a) The audited consolidated financial statements of Parent and its Subsidiaries
for the fiscal year ended December 31, 2016, included in Parent’s Annual Report
on Form 10-K for 2016 filed with the SEC, as amended, present fairly, in all
material respects, in accordance with
 
 
86

--------------------------------------------------------------------------------

 
 
GAAP, the financial condition, results of operations and cash flows of Parent
and its Subsidiaries on a consolidated basis as of such date and for such
period.
 
(b) Except as disclosed in Parent’s Annual Report on Form 10-K for 2016 or any
report filed after December 31, 2016, by Parent on Form 10-Q or Form 8-K with
the SEC, since December 31, 2016, there has been no Material Adverse Change.
 
Section 3.06. Ownership of Subsidiaries.  As of the Closing Date, other than as
set forth on Schedule 3.06, (a) each of the Persons listed on Schedule 3.06 is a
wholly-owned, direct or indirect Subsidiary of Parent, and (b) Parent owns no
other Subsidiaries (other than Immaterial Subsidiaries), whether directly or
indirectly.
 
Section 3.07. Liens.  There are no Liens of any nature whatsoever on any
Collateral other than Permitted Liens.
 
Section 3.08. Use of Proceeds.  The proceeds of the Loans, and the Letters of
Credit, shall be used for working capital or other general corporate purposes of
the Borrower, the Guarantors and their respective Subsidiaries (including the
refinancing of existing indebtedness and the payment of transaction costs, fees
and expenses as contemplated hereby and as referred to in Sections 2.19 and
2.20).
 
Section 3.09. Litigation and Compliance with Laws.
 
(a) Except as disclosed in Parent’s Annual Report on Form 10-K for 2016 or any
report filed by Parent on Form 10-Q or Form 8-K with the SEC after December 31,
2016, there are no actions, suits, proceedings or investigations pending or, to
the knowledge of the Borrower or the Guarantors, threatened against the Borrower
or the Guarantors or any of their respective properties (including any
properties or assets that constitute Collateral under the terms of the Loan
Documents), before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, that (i) are likely to
have a Material Adverse Effect or (ii) could reasonably be expected to affect
the legality, validity, binding effect or enforceability of the Loan Documents
or, in any material respect, the rights and remedies of the Administrative Agent
or the Lenders thereunder or in connection with the Transactions.
 
(b) Except with respect to any matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, the
Borrower and each Guarantor to its knowledge is currently in compliance with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities, in respect of the conduct of its
business and ownership of its property.
 
Section 3.10. FAA Slot Utilization.  Except for matters which could not
reasonably be expected to have a Material Adverse Effect, the Borrower and the
other Grantors, as applicable, are utilizing, or causing to be utilized, their
respective Pledged FAA Slots (except Pledged FAA Slots which are reasonably
determined by the Borrower to be of de minimis value or surplus to the
Borrower’s needs) in a manner consistent in all material respects with
applicable rules, regulations, laws and contracts in order to preserve both
their respective right to hold and operate the Pledged FAA Slots, taking into
account any waivers or other relief granted to the Borrower or any Guarantor by
the FAA, other applicable U.S. Governmental Authorities or U.S. Airport
 
 
87

--------------------------------------------------------------------------------

 
 
Authorities.  Neither the Borrower nor any Guarantor has received any written
notice from the FAA, other applicable U.S. Governmental Authorities or U.S.
Airport Authorities, or is otherwise aware of any other event or circumstance,
that would be reasonably likely to impair in any material respect its respective
right to hold and operate any Pledged FAA Slot, except for any such impairment
that, either individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.
 
Section 3.11. Foreign Slot Utilization.  Except for matters which could not
reasonably be expected to have a Material Adverse Effect, the Borrower and the
other Grantors, as applicable, are utilizing, or causing to be utilized, their
respective Pledged Foreign Slots (except Pledged Foreign Slots which are
reasonably determined by the Borrower to be of de minimis value or surplus to
the Borrower’s needs) in a manner consistent in all material respects with
applicable rules, regulations, foreign laws and contracts in order to preserve
both their respective right to hold and operate the Pledged Foreign Slots,
taking into account any waivers or other relief granted to the Borrower or any
Guarantor by any applicable Foreign Aviation Authority or foreign Airport
Authorities.  Neither the Borrower nor any Guarantor has received any written
notice from any applicable Foreign Aviation Authority or foreign Airport
Authorities, or is otherwise aware of any other event or circumstance, that
would be reasonably likely to impair in any material respect its respective
right to hold and operate any Pledged Foreign Slot, except for any such
impairment that, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.
 
Section 3.12. Routes.  The Borrower and the other Grantors, as applicable, hold
the requisite authority to operate each of its respective Pledged Routes
pursuant to Title 49, applicable foreign law, and the applicable rules and
regulations of the FAA, DOT and any applicable Foreign Aviation Authorities with
jurisdiction over its Pledged Routes, and each is in compliance in all material
respects with all of the terms, conditions and limitations of each related
certificate or order issued by the DOT and the applicable Foreign Aviation
Authorities with jurisdiction over its Pledged Routes regarding such Pledged
Routes and with all applicable provisions of Title 49, applicable foreign law,
and the applicable rules and regulations of the FAA, DOT and any Foreign
Aviation Authorities with jurisdiction over its Pledged Routes regarding such
Pledged Routes. There exists no failure of the Borrower or any applicable
Guarantor to comply with such terms, conditions or limitations that gives the
FAA, DOT or any applicable Foreign Aviation Authorities with jurisdiction over
its Pledged Routes the right to terminate, cancel, suspend, withdraw or modify
in any materially adverse respect the rights of the Borrower and the other
Grantors, as applicable, in any such Pledged Route, except to the extent that
such failure could not reasonably be expected to have a Material Adverse Effect.
 
Section 3.13. Margin Regulations; Investment Company Act.
 
(a) Neither the Borrower nor any Guarantor is engaged, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board, “Margin Stock”), or
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Loans will be used to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock in violation of Regulation U.
 
 
88

--------------------------------------------------------------------------------

 
 
(b) Neither the Borrower nor any Guarantor is, or after the making of the Loans
will be, or is required to be, registered as an “investment company” under the
Investment Company Act of 1940, as amended.  Neither the making of any Loan, nor
the issuance of any Letters of Credit, nor the application of the proceeds of
any Loan or repayment of any Loan or reimbursement of any LC Disbursement by the
Borrower, nor the consummation of the other transactions contemplated by the
Loan Documents, will violate any provision of such Act or any rule, regulation
or order of the SEC thereunder.
 
Section 3.14. Ownership of Collateral.  Each Grantor has good title to the
Collateral owned by it, free and clear of all Liens other than Permitted Liens.
 
Section 3.15. Perfected Security Interests.  The Collateral Documents, taken as
a whole, are effective to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable security interest
in all of the Collateral to the extent purported to be created thereby, subject
as to enforceability to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.  With respect to the Collateral as of the
Closing Date, at such time as (a) financing statements in appropriate form are
filed in the appropriate offices (and the appropriate fees are paid) and (b) the
execution of the Account Control Agreements, the Administrative Agent, for the
benefit of the Secured Parties, shall have a first priority perfected security
interest and/or mortgage (or comparable Lien) in all of such Collateral to the
extent that the Liens on such Collateral may be perfected upon the filings or
recordations or upon the taking of the actions described in clauses (a) and (b)
above, subject in each case only to Permitted Liens, and such security interest
is entitled to the benefits, rights and protections afforded under the
Collateral Documents applicable thereto (subject to the qualification set forth
in the first sentence of this Section 3.15).
 
Section 3.16. Payment of Taxes.  Each of Parent and its Restricted Subsidiaries
has timely filed or caused to be filed all Tax returns and reports required to
have been filed by it and has paid or caused to be paid when due all Taxes
required to have been paid by it, except and solely to the extent that, in each
case (a) such Taxes are being contested in good faith by appropriate proceedings
or (b) the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
 
Section 3.17. Anti-Corruption Laws and Sanctions.  Parent has implemented and
maintains in effect policies and procedures intended to ensure compliance by
Parent, its Subsidiaries and, when acting in such capacity, their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and Parent and its Subsidiaries are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
Parent, any of its Subsidiaries or to the knowledge of Parent any of their
respective directors or officers is a Sanctioned Person.
 
 
89

--------------------------------------------------------------------------------

 
 
SECTION 4.
 
CONDITIONS OF LENDING
 
Section 4.01. Conditions Precedent to Closing.  This Agreement shall become
effective on the date on which the following conditions precedent shall have
been satisfied (or waived by the Lenders in accordance with Section 10.08 and by
the Administrative Agent):
 
(a) Supporting Documents.  The Administrative Agent shall have received with
respect to the Borrower and the Guarantors in form and substance reasonably
satisfactory to the Administrative Agent:
 
(i) a certificate of the Secretary of State of the state of such entity’s
incorporation or formation, dated as of a recent date, as to the good standing
of that entity (to the extent available in the applicable jurisdiction) and as
to the charter documents on file in the office of such Secretary of State;
 
(ii) a certificate of the Secretary or an Assistant Secretary (or similar
officer), of such entity dated the Closing Date and certifying (A) that attached
thereto is a true and complete copy of the certificate of incorporation or
formation and the by-laws or limited liability company or other operating
agreement (as the case may be) of that entity as in effect on the date of such
certification, (B) that attached thereto is a true and complete copy of
resolutions adopted by the board of directors, board of managers or members of
that entity authorizing the Borrowings and Letter of Credit issuances hereunder,
the execution, delivery and performance in accordance with their respective
terms of this Agreement, the other Loan Documents and any other documents
required or contemplated hereunder or thereunder, and the granting of the
security interest in the Letter of Credit Account and other Liens contemplated
hereby or the other Loan Documents (in each case to the extent applicable to
such entity), (C) that the certificate of incorporation or formation of that
entity has not been amended since the date of the last amendment thereto
indicated on the certificate of the Secretary of State furnished pursuant to
clause (i) above, and (D) as to the incumbency and specimen signature of each
officer of that entity executing this Agreement and the Loan Documents or any
other document delivered by it in connection herewith or therewith (such
certificate to contain a certification by another officer of that entity as to
the incumbency and signature of the officer signing the certificate referred to
in this clause (ii)); and
 
(iii) an Officer’s Certificate from the Borrower certifying (A) as to the truth
in all material respects of the representations and warranties made by it
contained in the Loan Documents as though made on the Closing Date, except to
the extent that any such representation or warranty relates to a specified date,
in which case as of such date (provided that any representation or warranty that
is qualified by materiality, “Material Adverse Change” or “Material Adverse
Effect” shall be true and correct in all respects as of the applicable date,
before and after giving effect to the Closing Date Transactions) and (B) as to
the absence of any event occurring and continuing, or resulting from the Closing
Date Transactions, that constitutes an Event of Default.
 
 
90

--------------------------------------------------------------------------------

 
 
(b) Amended and Restated Credit Agreement.  Each party hereto shall have duly
executed and delivered to the Administrative Agent this Agreement.
 
(c) Amendments to Security Agreements.  The Borrower shall have duly executed
and delivered to the Administrative Agent an amendment to the SRG Security
Agreement in form and substance reasonably acceptable to the Administrative
Agent and all financing statements in form and substance reasonably acceptable
to the Administrative Agent, as may be required to grant, continue and maintain
an enforceable security interest in the applicable Collateral (subject to the
terms hereof and of the other Loan Documents) in accordance with the UCC as
enacted in all relevant jurisdictions.
 
(d) Appraisal.  The Administrative Agent shall have received the Initial
Appraisals and such Initial Appraisals shall be in form reasonably satisfactory
to the Administrative Agent and demonstrate that, on the Closing Date and after
giving effect thereto, the Collateral Coverage Ratio shall be no less than 1.6
to 1.0.
 
(e) Opinions of Counsel.  The Administrative Agent and the Lenders shall have
received:
 
(i) a written opinion of David Olaussen, Managing Counsel – Finance, Fleet &
Loyalty for the Borrower, in a form and substance reasonably satisfactory to the
Administrative Agent and the Lenders;
 
(ii) a written opinion of Hughes Hubbard & Reed LLP, special New York counsel to
the Borrower and the Guarantors, dated the Closing Date, in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders; and
 
(iii) a written opinion of Milbank, Tweed, Hadley & McCloy LLP, special New York
counsel to the Administrative Agent, dated the Closing Date, in form and
substance reasonably satisfactory to the Administrative Agent.
 
(f) Payment of Fees and Expenses.  The Borrower shall have paid to the
Administrative Agent, the Joint Lead Arrangers and the Lenders the then unpaid
balance of all accrued and unpaid Fees due, owing and payable under and pursuant
to this Agreement, as referred to in Sections 2.19 and Section 2.20, and all
reasonable and documented out-of-pocket expenses of the Administrative Agent
(including reasonable attorneys’ fees of Milbank, Tweed, Hadley & McCloy LLP)
for which invoices have been presented at least one Business Day prior to the
Closing Date.
 
(g) Lien Searches.  The Administrative Agent shall have received UCC searches
conducted in the jurisdictions in which the Borrower is incorporated or such
other jurisdictions as the Administrative Agent may reasonably require,
reflecting the absence of Liens and encumbrances on the assets of the Borrower
to be pledged as Collateral on the Closing Date, other than Permitted Liens.
 
(h) Consents.  All material governmental and third party consents and approvals
necessary in connection with the financing contemplated hereby shall have been
obtained, in
 
 
91

--------------------------------------------------------------------------------

 
 
form and substance reasonably satisfactory to the Administrative Agent, and be
in full force and effect.
 
(i) Representations and Warranties.  All representations and warranties of the
Borrower and the Guarantors contained in this Agreement and the other Loan
Documents executed and delivered on the Closing Date shall be true and correct
in all material respects on and as of the Closing Date, before and after giving
effect to the Closing Date Transactions, as though made on and as of such date
(except to the extent any such representation or warranty by its terms is made
as of a different specified date, in which case as of such specified date);
provided that any representation or warranty that is qualified by materiality,
“Material Adverse Change” or “Material Adverse Effect” shall be true and correct
in all respects, as though made on and as of the applicable date, before and
after giving effect to the Closing Date Transactions.
 
(j) No Event of Default.  Before and after giving effect to the Closing Date
Transactions, no Event of Default shall have occurred and be continuing on the
Closing Date.
 
(k) Patriot Act.  The Lenders shall have received at least five (5) days prior
to the Closing Date all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act, that such Lenders
shall have requested from the Borrower or Guarantor prior to such date.
 
(l) Prepayment of Existing Term Loans.  Upon the making of the initial Term
Loans on the Closing Date (and after giving effect to the application of the
proceeds thereof), the principal amount of and accrued interest on all
outstanding term loans (the “Existing Term Loans”) under the Existing Facility,
if any, shall have been paid in full.
 
The execution by each Lender of this Agreement shall be deemed to be
confirmation by such Lender that any condition relating to such Lender’s
satisfaction or reasonable satisfaction with any documentation set forth in this
Section 4.01 has been satisfied as to such Lender.
 
Section 4.02. Conditions Precedent to Each Loan and Each Letter of Credit.  The
obligation of the Lenders to make each Loan and of the Issuing Lenders to issue
each Letter of Credit, including the initial Loans and the initial Letters of
Credit, is subject to the satisfaction (or waiver in accordance with Section
10.08) of the following conditions precedent (provided, that any condition
precedent to drawing of a Revolving Loan may be waived only by the Required
Revolving Lenders):
 
(a) Notice.  The Administrative Agent shall have received a Loan Request
pursuant to Section 2.03 with respect to such borrowing or a request for
issuance of such Letter of Credit pursuant to Section 2.02, as the case may be.
 
(b) Representations and Warranties.  All representations and warranties
contained in this Agreement and the other Loan Documents (other than, with
respect to Loans made or Letters of Credit issued after the Closing Date, the
representations and warranties set forth in Sections 3.05(b), 3.06 and 3.09(a))
shall be true and correct in all material respects on and as of the date of such
Loan or the issuance of such Letter of Credit hereunder (both before and after
giving effect thereto and, in the case of each Loan, the application of proceeds
therefrom) with the same
 
 
92

--------------------------------------------------------------------------------

 
 
effect as if made on and as of such date except to the extent such
representations and warranties expressly relate to an earlier date and in such
case as of such date; provided that any representation or warranty that is
qualified by materiality, “Material Adverse Change” or “Material Adverse Effect”
shall be true and correct in all respects, as though made on and as of the
applicable date, before and after giving effect to such Loan or the issuance of
such Letter of Credit hereunder.
 
(c) No Default.  On the date of such Loan or the issuance of such Letter of
Credit hereunder, no (i) Event of Default or (ii) Default under Section 5.01(a),
5.01(b), Section 7.01(e) or, to the knowledge of a Responsible Officer of the
Borrower, under Section 7.01(i) shall have occurred and be continuing nor shall
any such Event of Default or Default, as the case may be, occur by reason of the
making of the requested Borrowing or the issuance of the requested Letter of
Credit and, in the case of each Loan, the application of proceeds thereof.
 
(d) Collateral Coverage Ratio.  On the date of such Loan or the issuance of such
Letter of Credit hereunder (and after giving pro forma effect thereto), the
Collateral Coverage Ratio shall not be less than 1.6 to 1.0.
 
(e) No Going Concern Qualification.  On the date of such Loan or the issuance of
such Letter of Credit hereunder, the opinion of the independent public
accountants (after giving effect to any reissuance or revision of such opinion)
on the most recent audited consolidated financial statements delivered by the
Parent pursuant to Section 5.01(a) shall not include a “going concern”
qualification under GAAP as in effect on the date of this Agreement or, if there
is a change in the relevant provisions of GAAP thereafter, any like
qualification or exception under GAAP after giving effect to such change.
 
The acceptance by the Borrower of each extension of credit hereunder shall be
deemed to be a representation and warranty by the Borrower that the conditions
specified in this Section 4.02 have been satisfied at that time.
 
SECTION 5.
 
AFFIRMATIVE COVENANTS
 
From the date hereof and for so long as the Commitments remain in effect, any
Letter of Credit remains outstanding (in a face amount in excess of the sum of
(i) the amount of cash then held in the Letter of Credit Account and (ii) the
face amount of back-to-back letters of credit delivered pursuant to Section
2.02(j)), or the principal of or interest on any Loan or reimbursement of any LC
Disbursement is owing (or any other amount that is due and unpaid on the first
date that none of the foregoing is in effect, outstanding or owing,
respectively, is owing) to any Lender or the Administrative Agent hereunder:
 
Section 5.01. Financial Statements, Reports, etc.  The Borrower shall deliver to
the Administrative Agent on behalf of the Lenders:
 
(a) Within ninety (90) days after the end of each fiscal year, Parent’s
consolidated balance sheet and related statement of income and cash flows,
showing the financial condition of Parent and its Subsidiaries on a consolidated
basis as of the close of such fiscal year and the
 
 
93

--------------------------------------------------------------------------------

 
 
results of their respective operations during such year, the consolidated
statement of Parent to be audited for Parent by independent public accountants
of recognized national standing and to be accompanied by an opinion of such
accountants (without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements fairly present
in all material respects the financial condition and results of operations of
Parent and its Subsidiaries on a consolidated basis in accordance with GAAP;
provided that the foregoing delivery requirement shall be satisfied if Parent
shall have filed with the SEC its Annual Report on Form 10-K for such fiscal
year, which is available to the public via EDGAR or any similar successor
system;
 
(b) Within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year, Parent’s consolidated balance sheets and related
statements of income and cash flows, showing the financial condition of Parent
and its Subsidiaries on a consolidated basis as of the close of such fiscal
quarter and the results of their operations during such fiscal quarter and the
then elapsed portion of the fiscal year, each certified by a Responsible Officer
of the Parent as fairly presenting in all material respects the financial
condition and results of operations of Parent and its Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year end audit
adjustments and the absence of footnotes; provided that the foregoing delivery
requirement shall be satisfied if Parent shall have filed with the SEC its
Quarterly Report on Form 10-Q for such fiscal quarter, which is available to the
public via EDGAR or any similar successor system;
 
(c) Within the time period under Section 5.01(a) above, a certificate of a
Responsible Officer of Parent certifying that, to the knowledge of such
Responsible Officer, no Event of Default has occurred and is continuing, or, if,
to the knowledge of such Responsible Officer, such an Event of Default has
occurred and is continuing, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto;
 
(d) Within the time period under (a) and (b) of this Section 5.01, a certificate
of a Responsible Officer demonstrating in reasonable detail compliance with
Section 6.08 as of the end of the preceding fiscal quarter;
 
(e) A Collateral Coverage Ratio Certificate, as and when required under Sections
6.09(a) or 6.04(ii)(C).
 
(f) Promptly after the occurrence thereof, written notice of the termination of
a Plan of the Borrower pursuant to Section 4042 of ERISA to the extent such
termination would constitute an Event of Default;
 
(g) So long as any Commitment, Loan or Letter of Credit is outstanding, promptly
after the Chief Financial Officer or the Treasurer of the Parent becoming aware
of the occurrence of a Default or an Event of Default that is continuing, an
Officer’s Certificate specifying such Default or Event of Default and what
action the Parent and its Subsidiaries are taking or propose to take with
respect thereto; and
 
(h) Promptly, from time to time, such other information regarding the Collateral
and the operations, business affairs and financial condition of the Borrower or
any Guarantor, in each
 
 
94

--------------------------------------------------------------------------------

 
 
case as the Administrative Agent, at the request of any Lender, may reasonably
request (it being understood that, so long as no Event of Default shall have
occurred and be continuing, the Borrower shall not be obligated to provide
utilization reports with respect to Pledged Slots or Pledged Routes).
 
Subject to the next succeeding sentence, information delivered pursuant to this
Section 5.01 to the Administrative Agent may be made available by the
Administrative Agent to the Lenders by posting such information on the
Intralinks website on the Internet at http://www.intralinks.com.  Information
required to be delivered pursuant to this Section 5.01 by the Borrower shall be
delivered pursuant to Section 10.01 hereto.  Information required to be
delivered pursuant to this Section 5.01 (to the extent not made available as set
forth above) shall be deemed to have been delivered to the Administrative Agent
on the date on which a Borrower provides written notice to the Administrative
Agent that such information has been posted on the Borrower’s general commercial
website on the Internet (to the extent such information has been posted or is
available as described in such notice), as such website may be specified by the
Borrower to the Administrative Agent from time to time.  Information required to
be delivered pursuant to this Section 5.01 shall be in a format which is
suitable for transmission.
 
Any notice or other communication delivered pursuant to this Section 5.01, or
otherwise pursuant to this Agreement, shall be deemed to contain material
non-public information unless (i) expressly marked by the Borrower or a
Guarantor as “PUBLIC”, (ii) such notice or communication consists of copies of
the Borrower’s public filings with the SEC or (iii) such notice or communication
has been posted on the Borrower’s general commercial website on the Internet, as
such website may be specified by the Borrower to the Administrative Agent from
time to time.
 
Section 5.02. Taxes.  Parent shall pay, and cause each of its Subsidiaries to
pay, all material taxes, assessments, and governmental levies before the same
shall become more than 90 days delinquent, other than taxes, assessments and
levies (i) being contested in good faith by appropriate proceedings and (ii) the
failure to effect such payment of which are not reasonably be expected to have a
Material Adverse Effect on Parent.
 
Section 5.03. Stay, Extension and Usury Laws.  The Borrower and each of the
Guarantors covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay, extension or usury law wherever enacted, now
or at any time hereafter in force, that may affect the covenants or the
performance of this Agreement; and the Borrower and each of the Guarantors (to
the extent that it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law, and covenants that it will not, by resort to any such
law, hinder, delay or impede the execution of any power herein granted to the
Administrative Agent, but will suffer and permit the execution of every such
power as though no such law has been enacted.
 
Section 5.04. Corporate Existence.  Parent shall do or cause to be done all
things reasonably necessary to preserve and keep in full force and effect:
 
(1) its corporate existence, and the corporate, partnership or other existence
of each of its Restricted Subsidiaries, in accordance with the respective
 
 
95

--------------------------------------------------------------------------------

 
 
organizational documents (as the same may be amended from time to time) of
Parent or any such Restricted Subsidiary; and
 
(2) the rights (charter and statutory) and material franchises of Parent and its
Restricted Subsidiaries; provided, however, that Parent shall not be required to
preserve any such right or franchise, or the corporate, partnership or other
existence of it or any of its Restricted Subsidiaries, if its Board of Directors
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of Parent and its Subsidiaries, taken as a whole, and
that the loss thereof would not, individually or in the aggregate, have a
Material Adverse Effect.
 
For the avoidance of doubt, this Section 5.04 shall not prohibit any actions
permitted by Section 6.10 hereof or described in Section 6.10(b).
 
Section 5.05. Compliance with Laws.  Parent shall comply, and cause each of its
Restricted Subsidiaries to comply, with all applicable laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where such noncompliance, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  Parent will
maintain in effect policies and procedures intended to ensure compliance by
Parent, its Subsidiaries and, when acting in such capacity, their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.
 
Section 5.06. Designation of Restricted and Unrestricted Subsidiaries.
 
(a) The Board of Directors of Parent may designate any Restricted Subsidiary of
it (other than the Borrower) to be an Unrestricted Subsidiary if that
designation would not cause a Default.  If a Restricted Subsidiary is designated
as an Unrestricted Subsidiary, the aggregate Fair Market Value of all
outstanding Investments owned by Parent and its Restricted Subsidiaries in the
Subsidiary designated as an Unrestricted Subsidiary will be deemed to be an
Investment made as of the time of the designation.  That designation will be
permitted only if the Investment would be permitted at that time under Section
6.01 and if the Restricted Subsidiary otherwise meets the definition of an
“Unrestricted Subsidiary.”
 
(b) The Board of Directors of Parent may at any time designate any Unrestricted
Subsidiary to be a Restricted Subsidiary of Parent; provided that such
designation will be permitted only if no Default or Event of Default would be in
existence following such designation.
 
Section 5.07. Delivery of Appraisals.  The Borrower shall:
 
(1) a single time during each calendar year, beginning in 2018;
 
(2) on the date upon which any Additional Collateral is pledged as Collateral to
the Administrative Agent to secure the Obligations and the Junior Secured Debt,
but only with respect to such Additional Collateral; and
 
 
96

--------------------------------------------------------------------------------

 
 
(3) promptly (but in any event within 45 days) following a request by the
Administrative Agent if an Event of Default has occurred and is continuing;
 
deliver to the Administrative Agent one or more Appraisals establishing the
Appraised Value of the Collateral; provided, however, that, in the case of
clause (2) above, only an Appraisal with respect to the Additional
Collateral  shall be required to be delivered.  The Borrower may from time to
time cause subsequent Appraisals to be delivered to the Administrative Agent if
it believes that any affected item of Collateral has a higher Appraised Value
than that reflected in the most recent Appraisals delivered pursuant to this
Section 5.07.
 
Section 5.08. Regulatory Cooperation.  In connection with any foreclosure,
collection, sale or other enforcement of Liens granted to the Administrative
Agent in the Collateral Documents, Parent will, and will cause its Restricted
Subsidiaries to, reasonably cooperate in good faith with the Administrative
Agent or its designee in obtaining all regulatory licenses, consents and other
governmental approvals necessary or (in the reasonable opinion of the
Administrative Agent or its designee) reasonably advisable to conduct all
aviation operations with respect to the Collateral and will, at the reasonable
request of the Administrative Agent and in good faith, continue to operate and
manage the Collateral and maintain all applicable regulatory licenses with
respect to the Collateral until such time as the Administrative Agent or its
designee obtain such licenses, consents and approvals, and at such time Parent
will, and will cause its Restricted Subsidiaries to, cooperate in good faith
with the transition of the aviation operations with respect to the Collateral to
any new aviation operator (including, without limitation, the Administrative
Agent or its designee).
 
Section 5.09. Regulatory Matters; Citizenship; Utilization; Collateral
Requirements.
 
(a) The Borrower will:
 
(1) maintain at all times its status as an “air carrier” within the meaning of
Section 40102(a)(2) of Title 49, and hold a certificate under Section
41102(a)(1) of Title 49;
 
(2) be a United States Citizen;
 
(3) maintain at all times its status at the FAA as an “air carrier” and hold an
air carrier operating certificate under Section 44705 of Title 49 and operations
specifications issued by the FAA pursuant to Parts 119 and 121 of Title 14 as
currently in effect or as may be amended or recodified from time to time;
 
(4) possess and maintain all necessary certificates, exemptions, franchises,
licenses, permits, designations, rights, concessions, authorizations,
frequencies and consents that are material to the operation of the Pledged Slots
or the Pledged Routes operated by it, and to the conduct of its business and
operations as currently conducted, except to the extent that any failure to
possess or maintain would not reasonably be expected to result in a Material
Adverse Effect;
 
 
97

--------------------------------------------------------------------------------

 
 
(5) maintain Pledged Gate Leaseholds sufficient to ensure its ability to retain
its right in and to the Pledged Routes and to preserve its right in and to its
Pledged Slots, except to the extent that any failure to maintain would not
reasonably be expected to result in a Material Adverse Effect;
 
(6) utilize its Pledged Slots in a manner consistent with applicable
regulations, rules, foreign laws and contracts in order to preserve its right to
hold and use its Pledged Slots, taking into account any waiver or other relief
granted to it by any applicable Governmental Authority or Airport Authority,
except to the extent that any failure to utilize would not reasonably be
expected to result in a Material Adverse Effect;
 
(7) cause to be done all things reasonably necessary to preserve and keep in
full force and effect its rights in and to use its Pledged Slots, including,
without limitation, satisfying any applicable Use or Lose Rule, except to the
extent that any failure to do so would not reasonably be expected to result in a
Material Adverse Effect;
 
(8)  [Intentionally Omitted];
 
(9) utilize its Pledged Routes in a manner consistent with Title 49, applicable
foreign law, the applicable rules and regulations of the FAA, DOT and any
applicable Foreign Aviation Authorities, and any applicable treaty in order to
preserve its rights to hold and operate its Pledged Routes, except to the extent
that any failure to utilize would not reasonably be expected to result in a
Material Adverse Effect; and
 
(10) cause to be done all things reasonably necessary to preserve and keep in
full force and effect its authority to serve its Pledged Routes, except to the
extent that any failure to do so would not reasonably be expected to result in a
Material Adverse Effect.
 
(b) Without in any way limiting Section 5.09(a) hereof, the Borrower will:
 
(1) promptly take all such steps as may be reasonably necessary to obtain
renewal of its authority to serve its Pledged Routes from the DOT and any
applicable Foreign Aviation Authorities within a reasonable time prior to the
expiration of such authority (as prescribed by law or regulation, if any), and
notify the Administrative Agent of any material adverse development in the
renewal of such authority;
 
(2) promptly take all such steps as may be reasonably necessary to maintain,
renew and obtain, or obtain the use of, Pledged Gate Leaseholds as needed for
its continued and future operations over its Pledged Routes or using the Pledged
FAA Slots;
 
(3) take all actions reasonably necessary or advisable in order to maintain its
material rights to use its Pledged Routes (including, without limitation,
protecting its Pledged Routes from dormancy or withdrawal by the DOT or any
applicable Foreign Aviation Authorities) and to have access to its Pledged Gate
Leaseholds; and
 
 
98

--------------------------------------------------------------------------------

 
 
(4) pay any applicable filing fees and other expenses related to the submission
of applications, renewal requests, and other filings as may be reasonably
necessary to maintain or obtain its Pledged Routes and have access to its
Pledged Gate Leaseholds.
 
Section 5.10. Collateral Ownership.
 
Subject to the provisions described (including the actions permitted) under
Sections 6.04 and 6.10 hereof, each Grantor will continue to maintain its
interest in and right to use all property and assets so long as such property
and assets constitute Collateral, except as provided in Section 5.09.
 
Section 5.11. [Intentionally Omitted].
 
Section 5.12. Additional Guarantors; Grantors; Collateral.
 
(a) If the Parent or any of its Restricted Subsidiaries acquires or creates
another Domestic Subsidiary after the Closing Date, then the Parent will
promptly cause such Domestic Subsidiary to become a party to the Guarantee
contained in Section 9 hereof by executing an Instrument of Assumption and
Joinder substantially in the form attached hereto as Exhibit B; provided, that
any Domestic Subsidiary that constitutes an Immaterial Subsidiary, a Receivables
Subsidiary or an Excluded Subsidiary need not become a Guarantor unless and
until 30 Business Days after such time as it ceases to be an Immaterial
Subsidiary, a Receivables Subsidiary or an Excluded Subsidiary or such time as
it guarantees, or pledges any property or assets to secure, any other
Obligations.
 
(b) If Parent or any Restricted Subsidiary of Parent desires or is required
pursuant to the terms of this Agreement to add Additional Collateral after the
Closing Date, Parent shall, in each case at its own expense, (A) cause any such
Restricted Subsidiary to become a party to the Guarantee contained in Section 9
hereof (to the extent such Restricted Subsidiary is not already a party thereto)
and cause any such Grantor to become a party to each applicable Collateral
Document and all other agreements, instruments or documents that create or
purport to create and perfect a first priority Lien (subject to Permitted Liens)
in favor of the Administrative Agent for the benefit of the Secured Parties
applicable to such Additional Collateral, by executing and delivering to the
Administrative Agent an Instrument of Assumption and Joinder substantially in
the form attached hereto as Exhibit B and/or joinders to all applicable
Collateral Documents or pursuant to new Collateral Documents, as the case may
be, in form and substance reasonably satisfactory to the Administrative Agent
(it being understood, that in the case of Additional Collateral of a type that
has not been theretofore included in the Collateral, such Additional Collateral
may be subject to such additional terms and conditions as may be customarily
required by lenders in similar financings of a similar size for similarly
situated borrowers secured by the same type of Collateral, as agreed by the
Borrower and the Administrative Agent in their reasonable discretion), (B)
promptly execute and deliver (or cause such Restricted Subsidiary to execute and
deliver) to the Administrative Agent such documents and take such actions to
create, grant, establish, preserve and perfect the first priority Liens (subject
to Permitted Liens) (including to obtain any release or termination of Liens not
permitted under the definition of “Additional Collateral” in Section 1.01 or
under Section 6.06 and the filing of UCC financing statements) in favor of the
Administrative Agent for the benefit of the Secured Parties on such
 
 
99

--------------------------------------------------------------------------------

 
 
assets of Parent or such Restricted Subsidiary, as applicable, to secure the
Obligations to the extent required under the applicable Collateral Documents or
reasonably requested by the Administrative Agent, and to ensure that such
Collateral shall be subject to no other Liens other than Permitted Liens and (C)
if reasonably requested by the Administrative Agent, deliver to the
Administrative Agent, for the benefit of the Secured Parties, a written opinion
of counsel (which counsel shall be reasonably satisfactory to the Administrative
Agent) to Parent or such Restricted Subsidiary, as applicable, with respect to
the matters described in clauses (A) and (B) hereof, in each case within twenty
(20) Business Days after the addition of such Collateral and in form and
substance reasonably satisfactory to the Administrative Agent.
 
Section 5.13. Access to Books and Records.
 
(a) The Borrower and the Guarantors will make and keep books, records and
accounts in which full, true and correct entries in conformity with GAAP are
made of all financial dealings and transactions in relation to its business and
activities, including, without limitation, an accurate and fair reflection of
the transactions and dispositions of the assets of the Borrower and the
Guarantors.
 
(b) The Borrower and the Guarantors will permit, to the extent not prohibited by
applicable law or contractual obligations, any representatives designated by the
Administrative Agent or any Governmental Authority that is authorized to
supervise or regulate the operations of a Lender, as designated by such Lender,
upon reasonable prior written notice and, so long as no Event of Default has
occurred and is continuing, at no out-of-pocket cost to the Borrower and the
Guarantors, to (x) visit and inspect the Collateral and the properties of the
Borrower and the Guarantors, (y) examine its books and records, and (z) discuss
its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested (it being understood that a representative of the
Borrower will be present) subject to any restrictions in any applicable
Collateral Document; provided that if an Event of Default has occurred and is
continuing, the Borrower and the Guarantors shall be responsible for the
reasonable costs and expenses of any visits of the Administrative Agent and the
Lenders, acting together (but not separately);  provided, further, that with
respect to Collateral and matters relating thereto, the rights of Administrative
Agent and the Lenders under this Section 5.13 shall, subject to the inspection
provisions of the applicable Collateral Documents, be limited to the following:
upon the request of the Administrative Agent, the applicable Grantor will
permit  the Administrative Agent or any of its agents or representatives, at
reasonable times and intervals upon reasonable prior notice, to (x) visit during
normal business hours its offices, sites and properties and (y) inspect any
documents relating to (i) the existence of such Collateral, (ii) with respect to
Collateral other than Pledged Routes, Pledged Slots and Pledged Gate Leaseholds,
the condition of such Collateral, and (iii) the validity, perfection and
priority of the Liens on such Collateral, and to discuss such matters with its
officers, except to the extent the disclosure of any such document or any such
discussion would result in the applicable Grantor’s violation of its contractual
or legal obligations. All confidential or proprietary information obtained in
connection with any such visit, inspection or discussion shall be held
confidential by the Administrative Agent and each agent or  representative
thereof and shall not be furnished or disclosed by any of them to anyone other
than their respective bank examiners, auditors, accountants, agents and legal
counsel, and except
 
 
100

--------------------------------------------------------------------------------

 
 
as may be required by any court or administrative agency or by any statute,
rule, regulation or order of any Governmental Authority.
 
Section 5.14. Further Assurances.  The Borrower and each Guarantor shall execute
any and all further documents and instruments, and take all further actions,
that may be required or advisable under applicable law, or by the FAA, or that
the Administrative Agent may reasonably request, in order to create, grant,
establish, preserve, protect and perfect the validity, perfection and priority
of the Liens and security interests created or intended to be created by the
Collateral Documents, to the extent required under this Agreement or the
Collateral Documents.
 
SECTION 6.
 
NEGATIVE COVENANTS
 
From the date hereof and for so long as the Commitments remain in effect, any
Letter of Credit remains outstanding (in a face amount in excess of the sum of
(i) the amount of cash then held in the Letter of Credit Account and (ii) the
face amount of back-to-back letters of credit delivered pursuant to Section
2.02(j)) or principal of or interest on any Loan or reimbursement of any LC
Disbursement is owing (or any other amount that is due and unpaid on the first
date that none of the foregoing is in effect, outstanding or owing,
respectively, is owing) to any Lender or the Administrative Agent hereunder:
 
Section 6.01. Restricted Payments.
 
(a) Parent will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly:
 
(i) declare or pay any dividend or make any other payment or distribution on
account of Parent’s or any of its Restricted Subsidiaries’ Equity Interests
(including, without limitation, any payment in connection with any merger or
consolidation involving Parent or any of its Restricted Subsidiaries) or to the
direct or indirect holders of Parent’s or any of its Restricted Subsidiaries’
Equity Interests in their capacity as such (other than (A) dividends,
distributions or payments payable in Qualifying Equity Interests or in the case
of preferred stock of Parent, an increase in the liquidation value thereof and
(B) dividends, distributions or payments payable to Parent or a Restricted
Subsidiary of Parent);
 
(ii) purchase, redeem or otherwise acquire or retire for value any Equity
Interests of Parent;
 
(iii) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value (collectively for purposes of this clause
(iii), a “purchase”) any Indebtedness of the Borrower or any Guarantor that is
contractually subordinated to the Obligations (excluding any intercompany
Indebtedness between or among Parent and any of its Restricted Subsidiaries),
except any scheduled payment of interest and any purchase within two years of
the Stated Maturity thereof; or
 
(iv) make any Restricted Investment,
 
 
101

--------------------------------------------------------------------------------

 
 
(all such payments and other actions set forth in these clauses (i) through (iv)
above being collectively referred to as “Restricted Payments”),
 
unless, at the time of and after giving effect to such Restricted Payment:
 
(1) no Default or Event of Default has occurred and is continuing as of such
time; and
 
(2) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by Parent and its Restricted Subsidiaries since the
Closing Date (excluding Restricted Payments permitted by clauses (2) through
(20) of Section 6.01(b) hereof), is less than the sum, without duplication, of:
 
(A) 50% of the Consolidated Net Income of Parent for the period (taken as one
accounting period) from July 1, 2011 to the end of Parent’s most recently ended
fiscal quarter for which internal financial statements are available at the time
of such Restricted Payment (or, if such Consolidated Net Income for such period
is a deficit, less 100% of such deficit); plus
 
(B) 100% of the aggregate net cash proceeds and the Fair Market Value of
non-cash consideration received by Parent since May 7, 2013 as a contribution to
its common equity capital or from the issue or sale of Qualifying Equity
Interests (other than Qualifying Equity Interests sold to a Subsidiary of Parent
and excluding Excluded Contributions); plus
 
(C) 100% of the aggregate net cash proceeds and the Fair Market Value of
non-cash consideration received by Parent or a Restricted Subsidiary of Parent
from the issue or sale of convertible or exchangeable Disqualified Stock of
Parent or a Restricted Subsidiary of Parent or convertible or exchangeable debt
securities of Parent or a Restricted Subsidiary of Parent (regardless of when
issued or sold) or in connection with the conversion or exchange thereof, in
each case that have been converted into or exchanged since May 7, 2013 for
Qualifying Equity Interests (other than Qualifying Equity Interests and
convertible or exchangeable Disqualified Stock or debt securities sold to a
Subsidiary of Parent); plus
 
(D) to the extent that any Restricted Investment that was made after May 7, 2013
(other than in reliance on clause (16) of Section 6.01(b)) is (i) sold for cash
or otherwise cancelled, liquidated or repaid for cash or (ii) made in an entity
that subsequently becomes a Restricted Subsidiary of Parent, the initial amount
of such Restricted Investment (or, if less, the amount of cash received upon
repayment or sale); plus
 
(E) to the extent that any Unrestricted Subsidiary of Parent designated as such
after the Closing Date is redesignated as a Restricted Subsidiary after the
Closing Date, the lesser of (i) the Fair Market Value of Parent’s
 
 
102

--------------------------------------------------------------------------------

 
 
Restricted Investment in such Subsidiary (made other than in reliance on clause
(16) of Section 6.01(b)) as of the date of such redesignation or (ii) such Fair
Market Value as of the date on which such Subsidiary was originally designated
as an Unrestricted Subsidiary after the Closing Date; plus
 
(F) 100% of any dividends received in cash by Parent or a Restricted Subsidiary
of Parent after May 7, 2013 from an Unrestricted Subsidiary of Parent, to the
extent that such dividends were not otherwise included in the Consolidated Net
Income of Parent for such period.
 
(b) The provisions of Section 6.01(a) hereof will not prohibit:
 
(1) the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration of the
dividend or distribution or giving of the redemption notice, as the case may be,
if at the date of declaration or notice, the dividend or redemption payment
would have complied with the provisions of this Agreement;
 
(2) the making of any Restricted Payment in exchange for, or out of or with the
net cash proceeds of the substantially concurrent sale (other than to a
Subsidiary of Parent) of, Qualifying Equity Interests or from the substantially
concurrent contribution of common equity capital to Parent; provided that the
amount of any such net cash proceeds that are utilized for any such Restricted
Payment will not be considered to be net proceeds of Qualifying Equity Interests
for purposes of clause (a)(2)(B) of Section 6.01 hereof and will not be
considered to be Excluded Contributions;
 
(3) the payment of any dividend (or, in the case of any partnership or limited
liability company, any similar distribution), distribution or payment by a
Restricted Subsidiary of Parent to the holders of its Equity Interests on a pro
rata basis;
 
(4) the repurchase, redemption, defeasance or other acquisition or retirement
for value of Indebtedness of the Borrower or any Guarantor that is contractually
subordinated to the Obligations with the net cash proceeds from an incurrence of
Permitted Refinancing Indebtedness;
 
(5) the repurchase, redemption, acquisition or retirement for value of any
Equity Interests of Parent or any Restricted Subsidiary of Parent held by any
current or former officer, director, consultant or employee (or their estates or
beneficiaries of their estates) of Parent or any of its Restricted Subsidiaries
pursuant to any management equity plan or equity subscription agreement, stock
option agreement, shareholders’ agreement or similar agreement; provided that
the aggregate price paid for all such repurchased, redeemed, acquired or retired
Equity Interests may not exceed $50.0 million in any 12-month period (except to
the extent such repurchase, redemption, acquisition or retirement is in
connection
 
 
103

--------------------------------------------------------------------------------

 
 
with (x) the acquisition of a Permitted Business or merger, consolidation or
amalgamation otherwise permitted by this Agreement and in such case the
aggregate price paid by Parent and its Restricted Subsidiaries may not exceed
$100.0 million in connection with such acquisition of a Permitted Business or
merger, consolidation or amalgamation or (y) the Continental/UAL Merger, in
which case no dollar limitation shall be applicable); provided further that
Parent or any of its Restricted Subsidiaries may carry over and make in
subsequent 12-month periods, in addition to the amounts permitted for such
12-month period, up to $25.0 million of unutilized capacity under this clause
(5) attributable to the immediately preceding twelve-month period;
 
(6) the repurchase of Equity Interests or other securities deemed to occur upon
(A) the exercise of stock options, warrants or other securities convertible or
exchangeable into Equity Interests or any other securities, to the extent such
Equity Interests or other securities represent a portion of the exercise price
of those stock options, warrants or other securities convertible or exchangeable
into Equity Interests or any other securities or (B) the withholding of a
portion of Equity Interests issued to employees and other participants under an
equity compensation program of Parent or its Subsidiaries to cover withholding
tax obligations of such persons in respect of such issuance;
 
(7) so long as no Default or Event of Default has occurred and is continuing,
the declaration and payment of regularly scheduled or accrued dividends,
distributions or payments to holders of any class or series of Disqualified
Stock or subordinated debt of Parent or any preferred stock of any Restricted
Subsidiary of Parent;
 
(8) payments of cash, dividends, distributions, advances, common stock or other
Restricted Payments by Parent or any of its Restricted Subsidiaries to allow the
payment of cash in lieu of the issuance of fractional shares upon (A) the
exercise of options or warrants, (B) the conversion or exchange of Capital Stock
of any such Person or (C) the conversion or exchange of Indebtedness or hybrid
securities into Capital Stock of any such Person;
 
(9) the declaration and payment of dividends to holders of any class or series
of Disqualified Stock of Parent or any Disqualified Stock or preferred stock of
any Restricted Subsidiary of Parent to the extent such dividends are included in
the definition of “Fixed Charges” for such Person;
 
(10) in the event of a Change of Control, and if no Default shall have occurred
and be continuing, the payment, purchase, redemption, defeasance or other
acquisition or retirement of any subordinated Indebtedness of the Borrower or
any Guarantor, in each case, at a purchase price not greater than 101% of the
principal amount of such subordinated Indebtedness, plus any accrued and unpaid
interest thereon; provided, however, that prior to such payment, purchase,
redemption, defeasance or other acquisition or retirement, the Borrower (or a
third party to the extent permitted by this Agreement) has prepaid the Loans and
discharged LC
 
 
104

--------------------------------------------------------------------------------

 
 
Exposure in accordance with Section 2.12(g) (it being agreed that the Borrower
or any Guarantor may pay, purchase, redeem, defease or otherwise acquire or
retire such subordinated Indebtedness even if the purchase price exceeds 101% of
the principal amount of such subordinated Indebtedness; provided that the amount
paid in excess of 101% of such principal amount is otherwise permitted under the
Restricted Payments covenant);
 
(11) Restricted Payments made with Excluded Contributions;
 
(12) the distribution, as a dividend or otherwise, of shares of Capital Stock
of, or Indebtedness owed to Parent or any of its Restricted Subsidiaries by, any
Unrestricted Subsidiary;
 
(13) the distribution or dividend of assets or Capital Stock of any Person in
connection with any full or partial “spin-off” of a Subsidiary or similar
transactions; provided that (A) if such Subsidiary is not a Guarantor, no
Default or Event of Default is continuing and (B) the assets distributed or
dividended do not include, directly or indirectly, any property or asset that
constitutes Collateral;
 
(14) the distribution or dividend of assets or Capital Stock of any Person in
connection with any full or partial “spin-off” of a Subsidiary or similar
transactions having an aggregate Fair Market Value not to exceed $600.0 million
since the Closing Date; provided that the assets distributed or dividended do
not include, directly or indirectly, any property or asset that constitutes
Collateral;
 
(15) so long as no Default or Event of Default has occurred and is continuing,
other Restricted Payments in an aggregate amount not to exceed $1.0 billion,
such aggregate amount to be calculated from the Closing Date;
 
(16) so long as no Default or Event of Default has occurred and is continuing,
any Restricted Investment by Parent and/or any Restricted Subsidiary of Parent;
 
(17) the payment of any amounts in respect of any restricted stock units or
other instruments or rights whose value is based in whole or in part on the
value of any Equity Interests issued to any directors, officers or employees of
Parent or any Restricted Subsidiary of Parent;
 
(18) so long as no Default or Event of Default has occurred and is continuing,
Restricted Payments (i) made to purchase or redeem Equity Interests of Parent or
(ii) consisting of payments in respect of any Indebtedness (whether for purchase
or prepayment thereof or otherwise);
 
(19) any Restricted Payment so long as both before and after giving effect to
such Restricted Payment, Parent and its Restricted Subsidiaries have Liquidity
in the aggregate of at least $3,500,000,000; and
 
 
105

--------------------------------------------------------------------------------

 
 
(20) Restricted Payments in an aggregate amount which do not exceed 5.0% of the
Consolidated Tangible Assets of Parent and its Restricted Subsidiaries
(calculated at the time of such Restricted Payment).
 
In the case of any Restricted Payment that is not cash, the amount of such
non-cash Restricted Payment will be the Fair Market Value on the date of the
Restricted Payment of the asset(s) or securities proposed to be transferred or
issued by Parent or such Restricted Subsidiary of Parent, as the case may be,
pursuant to the Restricted Payment.
 
For purposes of determining compliance with this Section 6.01, if a proposed
Restricted Payment (or portion thereof) meets the criteria of more than one of
the categories of Restricted Payments described in clauses (1) through (20) of
subparagraph (b) of this Section 6.01, or is entitled to be made pursuant to
subparagraph (a) of this Section 6.01, Parent will be entitled to classify on
the date of its payment or later reclassify such Restricted Payment (or portion
thereof) in any manner that complies with this Section 6.01.
 
For the avoidance of doubt, the following shall not constitute Restricted
Payments and therefore will not be subject to any of the restrictions described
in this Section 6.01:
 
(a)           the payment on or with respect to, or purchase, redemption,
defeasance or other acquisition or retirement for value of any Indebtedness of
Parent or any Restricted Subsidiary of Parent that is not contractually
subordinated to the Obligations;
 
(b)           the payment of regularly scheduled amounts in respect of, and the
issuance of common stock of Parent upon conversion of, the 6% Convertible
Preferred Securities, Term Income Deferred Equity Securities (TIDES) SM issued
by Continental Airlines Finance Trust II or the underlying 6% Convertible Junior
Subordinated Debentures due 2030 issued by Continental; and
 
(c)           the conversion of the Capital Stock of the Borrower pursuant to
the Airlines Merger or the conversion of the Capital Stock of the Borrower or
Parent pursuant to the Airline/Parent Merger.
 
Notwithstanding anything in this Agreement to the contrary, if a Restricted
Payment is made at a time when a Default has occurred and is continuing and such
Default is subsequently cured, the Default or Event of Default arising from the
making of such Restricted Payment during the existence of such Default shall
simultaneously be deemed cured.
 
Section 6.02. [Intentionally Omitted].
 
Section 6.03. [Intentionally Omitted].
 
Section 6.04. Disposition of Collateral.  Neither the Borrower nor any Grantor
shall sell or otherwise Dispose of any Collateral (including, without
limitation, by way of any Sale of a Grantor) except that such sale or other
Disposition shall be permitted (i) in the case of a Permitted Disposition or
(ii) provided that upon consummation of any such sale or other Disposition (A)
no Event of Default shall have occurred and be continuing, (B) the Collateral
Coverage Ratio is no less than 1.6 to 1.0 after giving effect to such sale or
other Disposition
 
 
106

--------------------------------------------------------------------------------

 
 
(including any deposit of any Net Proceeds received upon consummation thereof in
the Collateral Proceeds Account subject to an Account Control Agreement and any
concurrent pledge of Additional Collateral) and (C) the Borrower shall promptly
provide to the Administrative Agent a Collateral Coverage Ratio Certificate
calculating the Collateral Coverage Ratio after giving effect to such sale or
other Disposition (including any pledge of Additional Collateral and/or
prepayment of Loans, if any); provided that nothing contained in this Section
6.04 is intended to excuse performance by the Borrower or any Guarantor of any
requirement of any Collateral Document that would be applicable to a Disposition
permitted hereunder. A Disposition of Collateral referred to in clause (d),
(e)(iv) or (f) of the definition of “Permitted Disposition” shall not result in
the automatic release of such Collateral from the security interest of the
applicable Collateral Document, and the Collateral subject to such Disposition
shall continue to constitute Collateral for all purposes of the Loan Documents
(without prejudice to the rights of the Borrower to release any such Collateral
pursuant to Section 6.09(c)).
 
Section 6.05. Transactions with Affiliates.
 
(a) Parent will not, and will not permit any of its Restricted Subsidiaries to,
make any payment to or sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any property or assets from, or enter into
or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of Parent (each
an “Affiliate Transaction”) involving aggregate payments or consideration in
excess of $50.0 million, unless:
 
(1) the Affiliate Transaction is on terms that are not materially less favorable
to the Parent or the relevant Restricted Subsidiary (taking into account all
effects Parent or such Restricted Subsidiary expects to result from such
transaction whether tangible or intangible) than those that would have been
obtained in a comparable transaction by Parent or such Restricted Subsidiary
with an unrelated Person; and
 
(2) Parent delivers to the Administrative Agent:
 
(A) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $100.0 million, an
Officer’s Certificate certifying that such Affiliate Transaction complies with
clause (1) of this Section 6.05(a); and
 
(B) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $200.0 million, an
opinion as to the fairness to Parent or such Restricted Subsidiary of such
Affiliate Transaction from a financial point of view issued by an accounting,
appraisal or investment banking firm of national standing.
 
(b) The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of Section 6.05(a) hereof:
 
 
107

--------------------------------------------------------------------------------

 
 
(1) any employment agreement, confidentiality agreement, non-competition
agreement, incentive plan, employee stock option agreement, long-term incentive
plan, profit sharing plan, employee benefit plan, officer or director
indemnification agreement or any similar arrangement entered into by Parent or
any of its Restricted Subsidiaries in the ordinary course of business and
payments pursuant thereto;
 
(2) transactions between or among Parent and/or its Restricted Subsidiaries
(including without limitation in connection with any full or partial “spin-off”
or similar transactions);
 
(3) transactions with a Person (other than an Unrestricted Subsidiary of Parent)
that is an Affiliate of Parent solely because Parent owns, directly or through a
Restricted Subsidiary, an Equity Interest in, or controls, such Person;
 
(4) payment of fees, compensation, reimbursements of expenses (pursuant to
indemnity arrangements or otherwise) and reasonable and customary indemnities
provided to or on behalf of officers, directors, employees or consultants of
Parent or any of its Restricted Subsidiaries;
 
(5) any issuance of Qualifying Equity Interests to Affiliates of Parent or any
increase in the liquidation preference of preferred stock of Parent;
 
(6) transactions with customers, clients, suppliers or purchasers or sellers of
goods or services in the ordinary course of business or transactions with joint
ventures, alliances, alliance members or Unrestricted Subsidiaries entered into
in the ordinary course of business;
 
(7) Permitted Investments and Restricted Payments that do not violate Section
6.01 hereof;
 
(8) loans or advances to employees in the ordinary course of business not to
exceed $20.0 million in the aggregate at any one time outstanding;
 
(9) transactions pursuant to agreements or arrangements in effect on the Closing
Date or any amendment, modification or supplement thereto or replacement thereof
and any payments made or performance under any agreement as in effect on the
Closing Date or any amendment, replacement, extension or renewal thereof (so
long as such agreement as so amended, replaced, extended or renewed is not
materially less advantageous, taken as a whole, to the Lenders than the original
agreement as in effect on the Closing Date);
 
(10) transactions between or among Parent and/or its Subsidiaries or
transactions between a Receivables Subsidiary and any Person in which the
Receivables Subsidiary has an Investment;
 
(11) any transaction effected as part of a Qualified Receivables Transaction;
 
 
108

--------------------------------------------------------------------------------

 
 
(12) any purchase by Parent’s Affiliates of Indebtedness of Parent or any of its
Restricted Subsidiaries, the majority of which Indebtedness is offered to
Persons who are not Affiliates of Parent;
 
(13) transactions pursuant to, in connection with or contemplated by any
Marketing and Service Agreement;
 
(14) transactions between Parent or any of its Restricted Subsidiaries and any
employee labor union or other employee group of Parent or such Restricted
Subsidiary provided such transactions are not otherwise prohibited by this
Agreement;
 
(15) transactions with captive insurance companies of Parent or any of its
Restricted Subsidiaries; and
 
(16) transactions between a Non-Recourse Financing Subsidiary and any Person in
which the Non-Recourse Financing Subsidiary has an Investment.
 
Section 6.06. Liens.  Parent will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, assume or suffer to
exist any Lien of any kind on any property or asset that constitutes Collateral,
except Permitted Liens.
 
Section 6.07. Business Activities.  Parent will not, and will not permit any of
its Restricted Subsidiaries to, engage in any business other than Permitted
Businesses, except to such extent as would not be material to Parent and its
Restricted Subsidiaries taken as a whole.
 
Section 6.08. Liquidity.  Parent will not permit the aggregate amount of
Liquidity at the close of any Business Day to be less than $2,000,000,000.
 
Section 6.09. Collateral Coverage Ratio.
 
(a) Within thirty (30) Business Days after delivery of each Appraisal that is
required to be delivered pursuant to Section 5.07(1) in any applicable calendar
year (such date of delivery, a “Reference Date,” and the thirtieth (30th)
Business Day after a Reference Date, the “Certificate Delivery Date”), the
Borrower will deliver to the Administrative Agent a Collateral Coverage Ratio
Certificate containing a calculation of the Collateral Coverage Ratio with
respect to such Reference Date. If the Collateral Coverage Ratio with respect to
the applicable Reference Date is less than 1.6 to 1.0, the Parent shall, no
later than forty-five (45) days after the Certificate Delivery Date, designate
Additional Collateral as additional Eligible Collateral and comply with Section
5.12 and/or prepay or cause to be prepaid the Loans in accordance with Section
2.12(b), such that, following such actions, the Collateral Coverage Ratio shall
be no less than 1.6 to 1.0.
 
(b) Notwithstanding anything to the contrary contained herein, if, at any time,
the Collateral Coverage Ratio shall be less than 1.6 to 1.0 solely as a result
of damage to or loss of any Collateral covered by insurance (pursuant to which
the Administrative Agent is named as loss payee and with respect to which
payments are to be delivered directly to the Administrative Agent) for which the
insurer thereof has been notified of the relevant claim and has not challenged
such coverage, any calculation of the Collateral Coverage Ratio made pursuant to
this
 
 
109

--------------------------------------------------------------------------------

 
 
Agreement shall deem the relevant Grantor to have received Net Proceeds (and to
have taken all steps necessary to have pledged such Net Proceeds as
Additional Collateral) in an amount equal to the expected coverage amount (as
determined by Parent in good faith and updated from time to time to reflect any
agreements reached with the applicable insurer) and net of any amounts required
to be paid out of such proceeds and secured by a Lien until the earliest of (i)
the date any such Net Proceeds are actually received by the Administrative
Agent, (ii) the date that is 270 days after such damage and (iii) the date on
which any such insurer denies such claim; provided further that, prior to giving
effect to this clause (b), the Appraised Value of the Collateral shall be no
less than 150% of the Total Obligations.  It is understood and agreed that if
the Administrative Agent should receive any Net Proceeds directly from the
insurer in respect of a Recovery Event and at the time of such receipt, (A) no
Event of Default shall have occurred and be continuing and the Collateral
Coverage Ratio is no less than 1.6 to 1.0 (without giving effect to the receipt
of such Net Proceeds), the Administrative Agent shall promptly cause such
proceeds to be paid to the Parent or the applicable Grantor or (B) an Event of
Default shall have occurred and be continuing or the Collateral Coverage Ratio
is less than 1.6 to 1.0 (without giving effect to the receipt of such Net
Proceeds), the Administrative Agent shall promptly cause such proceeds to be
deposited into the Collateral Proceeds Account maintained for such purpose with
the Administrative Agent that is subject to an Account  Control Agreement and
such proceeds shall be applied or released from such account in accordance with
Section 2.12(a).
 
(c) At the Parent's request, the Lien on any asset or type or category of asset
(including after-acquired assets of that type or category) included in the
Collateral will be promptly released, provided, in each case, that the following
conditions are satisfied or waived: (A) no Event of Default shall have occurred
and be continuing, (B) either (x) after giving effect to such release, the
Collateral Coverage Ratio is not less than 1.6 to 1.0 or (y) Parent shall prepay
or cause to be prepaid the Loans and/or shall designate Additional Collateral
and comply with Section 5.12, collectively, in an amount necessary to cause the
Collateral Coverage Ratio to not be less than 1.6 to 1.0, and (C) Parent shall
deliver an Officer's Certificate demonstrating compliance with this Section
6.09(c) following such release.  In connection herewith, the Administrative
Agent agrees to promptly provide any documents or releases reasonably requested
by Parent to evidence such release.
 
Section 6.10. Merger, Consolidation, or Sale of Assets.
 
(a) Neither Parent nor the Borrower (whichever is applicable, the “Subject
Company”) shall directly or indirectly:  (i) consolidate or merge with or into
another Person (whether or not such Subject Company is the surviving
corporation) or (ii) sell, assign, transfer, convey or otherwise dispose of all
or substantially all of the properties or assets of the Subject Company and its
Restricted Subsidiaries taken as a whole, in one or more related transactions,
to another Person, unless:
 
(1) either:
 
(A) the Subject Company is the surviving corporation; or
 
(B) the Person formed by or surviving any such consolidation or merger (if other
than the Subject Company) or to which such sale,
 
 
110

--------------------------------------------------------------------------------

 
 
assignment, transfer, conveyance or other disposition has been made is an entity
organized or existing under the laws of the United States, any state of the
United States or the District of Columbia; and, if such entity is not a
corporation, a co-obligor of the Loans is a corporation organized or existing
under any such laws;
 
(2) the Person formed by or surviving any such consolidation or merger (if other
than the Subject Company) or the Person to which such sale, assignment,
transfer, conveyance or other disposition has been made assumes all the
obligations of the Subject Company under the Loan Documents by operation of law
(if the surviving Person is the Borrower) or pursuant to agreements reasonably
satisfactory to the Administrative Agent;
 
(3) immediately after such transaction, no Event of Default exists; and
 
(4) the Subject Company shall have delivered to the Administrative Agent an
Officer’s Certificate stating that such consolidation, merger or transfer
complies with this Agreement.
 
In addition, a Subject Company will not, directly or indirectly, lease all or
substantially all of the properties and assets of such Subject Company and its
Restricted Subsidiaries taken as a whole, in one or more related transactions,
to any other Person.
 
(b) Section 6.10(a) will not apply to any sale, assignment, transfer,
conveyance, lease or other disposition of assets between or among Parent and/or
its Restricted Subsidiaries.  Clauses (3) and (4) of Section 6.10(a) will not
apply to the Airlines Merger, the Airline/Parent Merger or any merger,
consolidation or transfer of assets:
 
(1) between or among Parent and any of Parent’s Restricted Subsidiaries;
 
(2) between or among any of Parent’s Restricted Subsidiaries; or
 
(3) with or into an Affiliate solely for the purpose of reincorporating a
Subject Company in another jurisdiction.
 
(c) Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the properties or
assets of any Subject Company in a transaction that is subject to, and that
complies with the provisions of, Section 6.10(a), the successor Person formed by
such consolidation or into or with which such Subject Company is merged or to
which such sale, assignment, transfer, lease, conveyance or other disposition is
made shall succeed to, and be substituted for (so that from and after the date
of such consolidation, merger, sale, assignment, transfer, lease, conveyance or
other disposition, the provisions of this Agreement referring to such Subject
Company shall refer instead to the successor Person and not to such Subject
Company), and may exercise every right and power of such Subject Company under
this Agreement with the same effect as if such successor Person had been named
as such Subject Company herein; provided, however, that the predecessor Subject
Company, if applicable, shall not be relieved from the obligation to pay the
principal of, and interest, if any, on the Loan except in the case of a sale of
all of such Subject Company’s
 
 
111

--------------------------------------------------------------------------------

 
 
assets in a transaction that is subject to, and that complies with the
provisions of, Section 6.10(a) hereof.
 
Section 6.11. Use of Proceeds.  Parent will not use, and will not permit any of
its Subsidiaries to use, lend, make payments of, contribute or otherwise make
available, all or any part of the proceeds of any Borrowing or any Letter of
Credit (A) in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country (except to the extent
permitted by applicable law), or (C) in any manner that would result in the
violation of any Sanctions applicable to Parent or any of its Subsidiaries.
 
SECTION 7.
 
EVENTS OF DEFAULT
 
Section 7.01. Events of Default.  In the case of the happening of any of the
following events and the continuance thereof beyond the applicable grace period
if any (each, an “Event of Default”):
 
(a) any representation or warranty made by the Borrower or any Guarantor in this
Agreement or in any other Loan Document shall prove to have been false or
incorrect in any material respect when made, and such representation or
warranty, to the extent capable of being corrected, is not corrected within ten
(10) Business Days after the earlier of (A) a Responsible Officer of the
Borrower obtaining knowledge of such default or (B) receipt by the Borrower of
notice from the Administrative Agent of such default; or
 
(b) default shall be made in the payment of (i) any principal of the Loans or
reimbursement obligations or cash collateralization in respect of Letters of
Credit, when and as the same shall become due and payable; (ii) any interest on
the Loans and such default shall continue unremedied for more than five (5)
Business Days; or (iii) any other amount payable hereunder when due and such
default shall continue unremedied for more than ten (10) Business Days after
receipt of written notice by the Borrower from the Administrative Agent of the
default in making such payment when due; or
 
(c) (i) default shall be made by Parent in the due observance of the covenant
contained in Section 6.09(a) hereof, or (ii) default shall be made by Parent in
the due observance of the covenant in Section 6.08 and such default shall
continue unremedied for more than ten (10) Business Days after receipt of
written notice by the Borrower from the Administrative Agent of such default; or
 
(d) default shall be made by the Borrower, Parent or any Restricted Subsidiary
of Parent in the due observance or performance of any other covenant, condition
or agreement to be observed or performed by it pursuant to the terms of this
Agreement or any of the other Loan Documents and such default shall continue
unremedied for more than sixty (60) days after receipt of written notice by the
Borrower from the Administrative Agent of such default; or
 
(e) (A) any material provision of any Loan Document to which the Borrower or a
Guarantor is a party ceases to be a valid and binding obligation of the Borrower
or Guarantor for
 
 
112

--------------------------------------------------------------------------------

 
 
a period of sixty (60) consecutive days after the Borrower receives written
notice thereof from the Administrative Agent, or (B) the Lien on any material
portion of the Collateral (having an Appraised Value in excess of $100,000,000
in the aggregate) intended to be created by the Loan Documents shall cease to be
or shall not be a valid and perfected Lien having the priorities contemplated
hereby or thereby (subject to Permitted Liens and except as permitted by the
terms of this Agreement or the Collateral Documents or other than as a result of
the action, delay or inaction of the Administrative Agent) for a period of sixty
(60) consecutive days after the Borrower receives written notice thereof from
the Administrative Agent; or
 
(f) Parent, the Borrower, any Significant Subsidiary or any group of Restricted
Subsidiaries of Parent that, taken together, would constitute a Significant
Subsidiary pursuant to or within the meaning of Bankruptcy Law:
 
(1) commences a voluntary case,
 
(2) consents to the entry of an order for relief against it in an involuntary
case,
 
(3) consents to the appointment of a custodian of it or for all or substantially
all of its property,
 
(4) makes a general assignment for the benefit of its creditors, or
 
(5) admits in writing its inability generally to pay its debts; or
 
(g) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
 
(1) is for relief against Parent, the Borrower, any Significant Subsidiary or
any group of Restricted Subsidiaries of Parent that, taken together, would
constitute a Significant Subsidiary in an involuntary case;
 
(2) appoints a custodian of Parent, the Borrower, any Significant Subsidiary or
any group of Restricted Subsidiaries of Parent that, taken together, would
constitute a Significant Subsidiary or for all or substantially all of the
property of Parent, the Borrower, any Significant Subsidiary or any group of
Restricted Subsidiaries of Parent that, taken together, would constitute a
Significant Subsidiary; or
 
(3) orders the liquidation of Parent, the Borrower, any Significant Subsidiary
or any group of Restricted Subsidiaries of Parent that, taken together, would
constitute a Significant Subsidiary;
 
and in each case the order or decree remains unstayed and in effect for sixty
(60) consecutive days; or
 
(h) failure by Parent, the Borrower or any of Parent’s Restricted Subsidiaries
to pay final judgments entered by a court or courts of competent jurisdiction
aggregating in excess of
 
 
113

--------------------------------------------------------------------------------

 
 
$150,000,000 (determined net of amounts covered by insurance policies issued by
creditworthy insurance companies or by third party indemnities or a combination
thereof), which judgments are not paid, discharged, bonded, satisfied or stayed
for a period of sixty (60) days; or
 
(i) (1) the Borrower or any Guarantor shall default in the performance of any
obligation relating to Material Indebtedness and any applicable grace periods
shall have expired and any applicable notice requirements shall have been
complied with, and as a result of such default the holder or holders of such
Material Indebtedness or any trustee or agent on behalf of such holder or
holders shall have caused such Material Indebtedness to become due prior to its
scheduled final maturity date or (2) the Borrower or any Guarantor shall default
in the payment of the outstanding principal amount due on the scheduled final
maturity date of any Indebtedness outstanding under one or more agreements of
the Borrower or a Guarantor, any applicable grace periods shall have expired and
any applicable notice requirements shall have been complied with and such
failure to make payment when due shall be continuing for a period of more than
five (5) consecutive Business Days following the applicable scheduled final
maturity date thereunder, in an aggregate principal amount at any single time
unpaid exceeding $200,000,000; or
 
(j) a termination of a Plan of the Borrower pursuant to Section 4042 of ERISA
that would reasonably be expected to result in a Material Adverse Effect;
 
then, and in every such event and at any time thereafter during the continuance
of such event, the Administrative Agent may, and at the request of the Required
Lenders, the Administrative Agent shall, by written notice to the Borrower, take
one or more of the following actions, at the same or different times:
 
(i)           terminate forthwith the Commitments;
 
(ii)           declare the Loans or any portion thereof then outstanding to be
forthwith due and payable, whereupon the principal of the Loans and other
Obligations (other than Designated Hedging Obligations) together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower and
the Guarantors, anything contained herein or in any other Loan Document to the
contrary notwithstanding;
 
(iii)           require the Borrower and the Guarantors promptly upon written
demand to deposit in the Letter of Credit Account Cash Collateralization for the
LC Exposure (and to the extent the Borrower and the Guarantors shall fail to
furnish such funds as demanded by the Administrative Agent, the Administrative
Agent shall be authorized to debit the accounts of the Borrower and the
Guarantors (other than Escrow Accounts, Payroll Accounts or other accounts held
in trust for an identified beneficiary) maintained with the Administrative Agent
in such amounts);
 
(iv)           set-off amounts in the Letter of Credit Account or any other
accounts (other than Escrow Accounts, Payroll Accounts or other accounts held in
trust for an identified beneficiary) maintained with the Administrative Agent
(or any of its affiliates)
 
 
114

--------------------------------------------------------------------------------

 
 
and apply such amounts to the obligations of the Borrower and the Guarantors
hereunder and in the other Loan Documents; and
 
(v)           exercise any and all remedies under the Loan Documents and under
applicable law available to the Administrative Agent and the Lenders.
 
In case of any event with respect to Parent, the Borrower, any Significant
Subsidiary or any group of Restricted Subsidiaries that, taken together, would
constitute a Significant Subsidiary described in clause (f) or (g) of this
Section 7.01, the actions and events described in clauses (i), (ii) and (iii)
above shall be required or taken automatically, without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower.  Any payment received as a result of the exercise of remedies
hereunder shall be applied in accordance with Section 2.17(b).
 
SECTION 8.
 
THE AGENTS
 
Section 8.01. Administration by Agents.
 
(a) Each of the Lenders and each Issuing Lender hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
 
(b) Each of the Lenders and each Issuing Lender hereby authorizes the
Administrative Agent, in its sole discretion:
 
(i) in connection with the sale or other disposition of any asset that is part
of the Collateral of the Borrower or any other Grantor, as the case may be, to
the extent permitted by the terms of this Agreement, to release a Lien granted
to the Administrative Agent, for the benefit of the Secured Parties, on such
asset;
 
(ii) to determine that the cost to the Borrower or any other Grantor, as the
case may be, is disproportionate to the benefit to be realized by the Secured
Parties by perfecting a Lien in a given asset or group of assets included in the
Collateral and that the Borrower or such other Grantor, as the case may be,
should not be required to perfect such Lien in favor of the Administrative
Agent, for the benefit of the Secured Parties;
 
(iii) to enter into the other Loan Documents on terms acceptable to the
Administrative Agent and to perform its respective obligations thereunder;
 
(iv) to execute any documents or instruments necessary to release any Guarantor
from the guarantees provided herein pursuant to Section 9.05;
 
(v) to enter into (i) the Chase Intercreditor Agreement and (ii) any other
intercreditor and/or subordination agreements in accordance with Sections 6.06
and 10.18 on terms reasonably acceptable to the Administrative Agent, and in
each case to perform
 
 
115

--------------------------------------------------------------------------------

 
 
its obligations thereunder and to take such action and to exercise the powers,
rights and remedies granted to it thereunder and with respect thereto; and
 
(vi) to enter into any other agreements reasonably satisfactory to the
Administrative Agent granting Liens to the Administrative Agent, for the benefit
of the Secured Parties, on any assets of the Borrower or any other Grantor to
secure the Obligations.
 
Section 8.02. Rights of Administrative Agent.  Any institution serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Administrative Agent, and such bank and its respective Affiliates
may accept deposits from, lend money to and generally engage in any kind of
business with the Borrower, Parent or any Subsidiary or other Affiliate of
Parent as if it were not an Administrative Agent hereunder.
 
Section 8.03. Liability of Agents.
 
(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein.  Without limiting the generality of the
foregoing, (i) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether an Event of Default has occurred and
is continuing, (ii) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.08), (iii) except as expressly set forth
herein, the Administrative Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower, Parent or any of Parent’s Subsidiaries that is communicated to or
obtained by the institution serving as an Administrative Agent or any of its
Affiliates in any capacity and (iv) the Administrative Agent will not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt, any action
that may be in violation of the automatic stay under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or that may effect a forfeiture, modification or termination of property
of a Defaulting Lender in violation of any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.08) or in the absence of its own gross negligence, bad
faith or willful misconduct.  The Administrative Agent shall be deemed not to
have knowledge of any Event of Default unless and until written notice thereof
is given to the Administrative Agent by the Borrower, Parent or a Lender, and
the Administrative Agent shall not be responsible for, or have any duty to
ascertain or inquire into, (A) any statement, warranty or representation made in
or in connection with this Agreement, (B) the contents of any certificate,
report or other document delivered hereunder or in connection herewith, (C) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (D) the validity, enforceability, effectiveness or
genuineness of this
 
 
116

--------------------------------------------------------------------------------

 
 
Agreement or any other agreement, instrument or document, or (E) the
satisfaction of any condition set forth in Section 4 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
(b) The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower or Parent), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
 
(c) The Administrative Agent may perform any and all of its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by
it.  The Administrative Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers through its Related Parties.  The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
 
(d) Anything herein to the contrary notwithstanding, none of the Syndication
Agents, Documentation Agents or Joint Lead Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the  issuer of Letters of Credit hereunder.
 
Section 8.04. Reimbursement and Indemnification.  Each Lender agrees (a) to
reimburse on demand the Administrative Agent for such Lender’s Aggregate
Exposure Percentage of any expenses and fees incurred for the benefit of the
Lenders under this Agreement and any of the Loan Documents, including, without
limitation, counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Lenders, and any other expense incurred in
connection with the operations or enforcement thereof, not reimbursed by the
Borrower or the Guarantors and (b) to indemnify and hold harmless the
Administrative Agent and any of its Related Parties, on demand, in the amount
equal to such Lender’s Aggregate Exposure Percentage, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses, or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against it or any of them in any way
relating to or arising out of this Agreement or any of the Loan Documents or any
action taken or omitted by it or any of them under this Agreement or any of the
Loan Documents to the extent not reimbursed by the Borrower or the Guarantors
(except such as shall result from its gross negligence or willful misconduct).
 
Section 8.05. Successor Agents.  Subject to the appointment and acceptance of a
successor agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Lenders and the
Borrower.  Upon any such resignation by
 
 
117

--------------------------------------------------------------------------------

 
 
the Administrative Agent, the Required Lenders shall have the right, with the
consent (provided no Event of Default or Default has occurred and is continuing)
of the Borrower (such consent not to be unreasonably withheld or delayed), to
appoint a successor.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may, with the consent (provided no Event
of Default or Default has occurred or is continuing) of the Borrower (such
consent not to be unreasonably withheld or delayed), appoint a successor
Administrative Agent which shall be a bank institution with an office in New
York, New York, or an Affiliate of any such bank.  Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring Administrative Agent’s resignation
hereunder, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as an Administrative Agent.
 
Section 8.06. Independent Lenders.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.
 
Section 8.07. Advances and Payments.
 
(a) On the date of each Loan, the Administrative Agent shall be authorized (but
not obligated) to advance, for the account of each of the Lenders, the amount of
the Loan to be made by it in accordance with its Term Loan Commitment or
Revolving Commitment, as applicable, hereunder.  Should the Administrative Agent
do so, each of the Lenders agrees forthwith to reimburse the Administrative
Agent in immediately available funds for the amount so advanced on its behalf by
the Administrative Agent, together with interest at the Federal Funds Effective
Rate if not so reimbursed on the date due from and including such date but not
including the date of reimbursement.
 
(b) Any amounts received by the Administrative Agent in connection with this
Agreement (other than amounts to which the Administrative Agent is entitled
pursuant to Sections 2.19, 2.20(a), 8.04 and 10.04), the application of which is
not otherwise provided for in this Agreement, shall be applied in accordance
with Section 2.17(b).  All amounts to be paid to a Lender by the Administrative
Agent shall be credited to that Lender, after collection by the Administrative
Agent, in immediately available funds either by wire transfer or deposit in that
 
 
118

--------------------------------------------------------------------------------

 
 
Lender’s correspondent account with the Administrative Agent, as such Lender and
the Administrative Agent shall from time to time agree.
 
Section 8.08. Sharing of Setoffs.  Each Lender agrees that, except to the extent
this Agreement expressly provides for payments to be allocated to a particular
Lender, if it shall, through the exercise either by it or any of its banking
Affiliates of a right of banker’s lien, setoff or counterclaim against the
Borrower or a Guarantor, including, but not limited to, a secured claim under
Section 506 of the Bankruptcy Code or other security or interest arising from,
or in lieu of, such secured claim and received by such Lender (or any of its
banking Affiliates) under any applicable bankruptcy, insolvency or other similar
law, or otherwise, obtain payment in respect of its Loans or LC Exposure as a
result of which the unpaid portion of its Loans or LC Exposure is
proportionately less than the unpaid portion of the Loans or LC Exposure of any
other Lender (a) it shall promptly purchase at par (and shall be deemed to have
thereupon purchased) from such other Lender a participation in the Loans or LC
Exposure of such other Lender, so that the aggregate unpaid principal amount of
each Lender’s Loans and LC Exposure and its participation in Loans and LC
Exposure of the other Lenders shall be in the same proportion to the aggregate
unpaid principal amount of all Loans then outstanding and LC Exposure as the
principal amount of its Loans and LC Exposure prior to the obtaining of such
payment was to the principal amount of all Loans outstanding and LC Exposure
prior to the obtaining of such payment and (b) such other adjustments shall be
made from time to time as shall be equitable to ensure that the Lenders share
such payment pro-rata, provided that if any such non-pro-rata payment is
thereafter recovered or otherwise set aside, such purchase of participations
shall be rescinded (without interest).  The Borrower expressly consents to the
foregoing arrangements and agrees, to the fullest extent permitted by law, that
any Lender holding (or deemed to be holding) a participation in a Loan or LC
Exposure acquired pursuant to this Section or any of its banking Affiliates may
exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by the Borrower to such Lender as fully as
if such Lender was the original obligee thereon, in the amount of such
participation.  The provisions of this Section 8.08 shall not be construed to
apply to (a) any payment made by the Borrower or a Guarantor pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (b) any payment
obtained by any Lender as consideration for the assignment or sale of a
participation in any of its Loans or other Obligations owed to it.
 
Section 8.09. Withholding Taxes.  To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any withholding tax applicable to such payment.  If the Internal
Revenue Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender for any reason, or the Administrative Agent has paid
over to the Internal Revenue Service applicable withholding tax relating to a
payment to a Lender but no deduction has been made from such payment, without
duplication of any indemnification obligations set forth in Section 8.04, such
Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including any penalties or interest and together with any expenses incurred.
 
 
119

--------------------------------------------------------------------------------

 
 
Section 8.10. Appointment by Secured Parties.  Each Secured Party that is not a
party to this Agreement shall be deemed to have appointed the Administrative
Agent as its agent under the Loan Documents in accordance with the terms of this
Section 8 and to have acknowledged that the provisions of this Section 8 apply
to such Secured Party mutatis mutandis as though it were a party hereto (and any
acceptance by such Secured Party of the benefits of this Agreement or any other
Loan Document shall be deemed an acknowledgment of the foregoing).
 
SECTION 9.
 
GUARANTY
 
Section 9.01. Guaranty.
 
(a) Each of the Guarantors unconditionally and irrevocably guarantees the due
and punctual payment by the Borrower of the Obligations (including interest
accruing on and after the filing of any petition in bankruptcy or of
reorganization of the obligor whether or not post filing interest is allowed in
such proceeding) (collectively, the “Guaranteed Obligations” and the obligations
of each Guarantor in respect thereof, its “Guaranty Obligations”).  Each of the
Guarantors further agrees that, to the extent permitted by applicable law, the
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and it will remain bound upon this guaranty
notwithstanding any extension or renewal of any of the Obligations.  The
Obligations of the Guarantors shall be joint and several.  Each of the
Guarantors further agrees that its guaranty hereunder is a primary obligation of
such Guarantor and not merely a contract of surety.
 
(b) To the extent permitted by applicable law, each of the Guarantors waives
presentation to, demand for payment from and protest to the Borrower or any
other Guarantor, and also waives notice of protest for nonpayment.  The
obligations of the Guarantors hereunder shall not, to the extent permitted by
applicable law, be affected by (i) the failure of the Administrative Agent or a
Lender to assert any claim or demand or to enforce any right or remedy against
the Borrower or any other Guarantor under the provisions of this Agreement or
any other Loan Document or otherwise; (ii) any extension or renewal of any
provision hereof or thereof; (iii) any rescission, waiver, compromise,
acceleration, amendment or modification of any of the terms or provisions of any
of the Loan Documents; (iv) the release, exchange, waiver or foreclosure of any
security held by the Administrative Agent for the Obligations or any of them;
(v) the failure of the Administrative Agent or a Lender to exercise any right or
remedy against any other Guarantor; or (vi) the release or substitution of any
Collateral or any other Guarantor.
 
(c) To the extent permitted by applicable law, each of the Guarantors further
agrees that this guaranty constitutes a guaranty of payment when due and not
just of collection, and waives any right to require that any resort be had by
the Administrative Agent or a Lender to any security held for payment of the
Obligations or to any balance of any deposit, account or credit on the books of
the Administrative Agent or a Lender in favor of the Borrower or any other
Guarantor, or to any other Person.
 
 
120

--------------------------------------------------------------------------------

 
 
(d) To the extent permitted by applicable law, each of the Guarantors hereby
waives any defense that it might have based on a failure to remain informed of
the financial condition of the Borrower and of any other Guarantor and any
circumstances affecting the ability of the Borrower to perform under this
Agreement.
 
(e) To the extent permitted by applicable law, each Guarantor’s guaranty shall
not be affected by the genuineness, validity, regularity or enforceability of
the Obligations or any other instrument evidencing any Obligations, or by the
existence, validity, enforceability, perfection, or extent of any collateral
therefor or by any other circumstance relating to the Obligations which might
otherwise constitute a defense to this guaranty (other than payment in full in
cash of the Obligations in accordance with the terms of this Agreement (other
than those that constitute unasserted contingent indemnification
obligations)).  Neither the Administrative Agent nor any of the Lenders makes
any representation or warranty in respect to any such circumstances or shall
have any duty or responsibility whatsoever to any Guarantor in respect of the
management and maintenance of the Obligations.
 
(f) Upon the occurrence of the Obligations becoming due and payable (by
acceleration or otherwise), the Lenders shall be entitled to immediate payment
of such Obligations by the Guarantors upon written demand by the Administrative
Agent.
 
Section 9.02. No Impairment of Guaranty.  To the extent permitted by applicable
law, the obligations of the Guarantors hereunder shall not be subject to any
reduction, limitation or impairment for any reason, including, without
limitation, any claim of waiver, release, surrender, alteration or compromise,
other than pursuant to a written agreement in compliance with Section 10.08 and
shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations.  To the extent permitted by applicable law,
without limiting the generality of the foregoing, the obligations of the
Guarantors hereunder shall not be discharged or impaired or otherwise affected
by the failure of the Administrative Agent or a Lender to assert any claim or
demand or to enforce any remedy under this Agreement or any other agreement, by
any waiver or modification of any provision hereof or thereof, by any default,
failure or delay, willful or otherwise, in the performance of the Obligations,
or by any other act or thing or omission or delay to do any other act or thing
which may or might in any manner or to any extent vary the risk of the
Guarantors or would otherwise operate as a discharge of the Guarantors as a
matter of law.
 
Section 9.03. Continuation and Reinstatement, etc.  Each Guarantor further
agrees that its guaranty hereunder shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Obligation is rescinded or must otherwise be restored by the Administrative
Agent, the Issuing Lenders, any Lender or any other Secured Party upon the
bankruptcy or reorganization of the Borrower or a Guarantor, or otherwise.
 
Section 9.04. Subrogation.  Upon payment by any Guarantor of any sums to the
Administrative Agent or a Lender hereunder, all rights of such Guarantor against
the Borrower arising as a result thereof by way of right of subrogation or
otherwise, shall in all respects be subordinate and junior in right of payment
to the prior payment in full of all the Obligations (including interest accruing
on and after the filing of any petition in bankruptcy or of reorganization of an
obligor whether or not post filing interest is allowed in such proceeding).  If
 
 
121

--------------------------------------------------------------------------------

 
 
any amount shall be paid to such Guarantor for the account of the Borrower
relating to the Obligations prior to payment in full of the Obligations, such
amount shall be held in trust for the benefit of the Administrative Agent and
the Lenders and shall forthwith be paid to the Administrative Agent and the
Lenders to be credited and applied to the Obligations, whether matured or
unmatured.
 
Section 9.05. Discharge of Guaranty.
 
(a) In the event of any sale or other disposition of all or substantially all of
the assets of any Guarantor (other than Parent), by way of merger, consolidation
or otherwise, or a sale or other disposition of all Capital Stock of any
Guarantor (other than Parent), in each case to a Person that is not (either
before or after giving effect to such transactions) Parent or a Restricted
Subsidiary of Parent or the merger or consolidation of a Guarantor with or into
the Borrower or another Guarantor, in each case, in a transaction permitted
under this Agreement, then such Guarantor (in the event of a sale or other
disposition, by way of merger, consolidation or otherwise, of all of the Capital
Stock of such Guarantor) or the corporation acquiring the property (in the event
of a sale or other disposition of all or substantially all of the assets of such
Guarantor) will be automatically released and relieved of any obligations under
its Guarantee of the Guaranteed Obligations.
 
(b) Upon designation of any Guarantor as an Unrestricted Subsidiary in
accordance with the terms of this Agreement, such Guarantor will be
automatically released and relieved of any obligations under its Guarantee of
the Guaranteed Obligations.  In addition, upon the request of the Borrower, the
guarantee of any Guarantor that is an Immaterial Subsidiary shall be promptly
released; provided that (i) no Event of Default shall have occurred and be
continuing or shall result therefrom and (ii) the Borrower shall have delivered
a certificate of a Responsible Officer certifying that such Subsidiary is an
Immaterial Subsidiary; provided further that a Subsidiary that is considered not
to be an Immaterial Subsidiary solely pursuant to clause (1) of the proviso of
the definition thereof shall, solely for purposes of this clause (b), be
considered an Immaterial Subsidiary so long as any applicable guarantee, pledge
or other obligation of such Subsidiary with respect to any Junior Secured Debt
(other than Co-Branded Secured Obligations) shall be irrevocably released and
discharged substantially simultaneously with the release of such guarantee
hereunder.
 
(c) The Administrative Agent shall use commercially reasonable efforts to
execute and deliver, at the Borrower’s expense, such documents as the Borrower
or any such Guarantor may reasonably request to evidence the release of the
guarantee of such Guarantor provided herein.
 
SECTION 10.
 
MISCELLANEOUS
 
Section 10.01. Notices.
 
(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications
 
 
122

--------------------------------------------------------------------------------

 
 
provided for herein or under any other Loan Document shall be in writing
(including by facsimile or electronic mail), and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:
 
(i) if to the Borrower or any Guarantor, to it at United Airlines, 233 South
Wacker Drive, Chicago, Illinois 60606, Telecopier No.: 872-825-0316,
email:  Gerry.laderman@united.com; in each case Attention:  Treasurer;
 
(ii) if to JPMCB as Administrative Agent, to it at JPMorgan Chase Bank, N.A.,
500 Stanton Christiana Road, Ops 2, 3rd Floor Newark, Delaware 19713-2107,
facsimile: 302-634-4250 / 302-634-1028; email: robert.madak@jpmorgan.com,
david.e.brace@jpmorgan.com; Attention:  Robert Madak, David Brace;
 
(iii) if to an Issuing Lender that is a Lender, to it at its address determined
pursuant to clause (iv) below or, if to an Issuing Lender that is not a Lender,
to it at the address most recently specified by it in notice delivered by it to
the Administrative Agent and the Borrower, unless no such notice has been
received, in which case to it in care of its Affiliate that is a Lender at its
address determined pursuant to clause (iv); and
 
(iv) if to any other Lender, to it at its address (or telecopy number) set forth
in Annex A hereto or, if subsequently delivered, an Assignment and Acceptance.
 
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
reasonable discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications; provided, further, that no such approval shall be required
for any notice delivered to the Administrative Agent by electronic mail pursuant
to Section 2.05(b) or Section 2.13(a).
 
(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 
Section 10.02. Successors and Assigns.
 
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), provided that the foregoing shall
not restrict any transaction permitted by Section 6.10, and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 10.02.  Nothing in this
 
 
123

--------------------------------------------------------------------------------

 
 
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Lender that issues any
Letter of Credit), Participants (to the extent provided in paragraph (d) of this
Section 10.02) and, to the extent expressly contemplated hereby, the Related
Parties of the Administrative Agent, the Issuing Lenders and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
 
(b) (i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
 
(A) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment (I) if the assignee is a Lender, an
Affiliate of a Lender or an Approved Fund of a Lender, in each case so long as
such assignee is an Eligible Assignee, and (II) of Term Loans to the  Borrower
pursuant to Section 10.02(g);
 
(B) the Borrower; provided that no consent of the Borrower shall be required for
an assignment (I) if an Event of Default has occurred and is continuing, (II) if
the assignee is a Lender, an Affiliate of a Lender or an Approved Fund of a
Lender, in each case so long as such assignee is an Eligible Assignee, or (III)
by any of the Joint Lead Arrangers or any of their Affiliates as part of the
primary syndication of the Term Loans (as determined by the Joint Lead
Arrangers) in consultation with the Borrower, in each case so long as such
assignee is an Eligible Assignee; provided, further, that the Borrower’s consent
will be deemed given with respect to a proposed assignment if no response is
received within ten (10) Business Days after having received a written request
from such Lender pursuant to this Section 10.02(b); and
 
(C) each Issuing Lender; provided that no consent of any Issuing Lender shall be
required for an assignment of all or any portion of a Term Loan.
 
(ii) Assignments shall be subject to the following additional conditions:
 
(A) any assignment of any portion of the Total Revolving Commitment, Revolving
Loans, LC Exposure and Term Loans shall be made to an Eligible Assignee;
 
(B) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund of a Lender or an assignment of the entire remaining amount of
the assigning Lender’s Revolving Commitment or Loans, the amount of such
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000, and after giving effect to such assignment, the portion of the Loan
or Commitment held by the assigning Lender of the same tranche as the
 
 
124

--------------------------------------------------------------------------------

 
 
assigned portion of the Loan or Commitment shall not be less than $5,000,000, in
each case unless the Borrower and the Administrative Agent otherwise consent;
provided that no consent of the Borrower shall be required with respect to such
assignment if an Event of Default has occurred and is continuing; provided,
further, that any such assignment shall be in increments of $500,000 in excess
of the minimum amount described above;
 
(C) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
 
(D) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 for the account of the Administrative Agent;
provided that no such fee shall be payable for assignments initiated within 30
days of the date hereof as part of the initial syndication of the Term Loans by
the Lead Arrangers;
 
(E) the assignee, if it was not a Lender immediately prior to such assignment,
shall deliver to the Administrative Agent an administrative questionnaire in a
form as the Administrative Agent may require; and
 
(F) notwithstanding anything to the contrary herein, any assignment of any Term
Loans to the Borrower shall be subject to the requirements of Section 10.02(g).
 
For the purposes of this Section 10.02(b), the term “Approved Fund” means with
respect to any Lender, any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) such Lender, (b) an Affiliate of such Lender or (c) an entity or
an Affiliate of an entity that administers or manages such Lender.
 
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section 10.02, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Revolving Lender and/or a Term Lender, as the
case may be, under this Agreement, and the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.14, 2.16 and
10.04).  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 10.02 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (d) of this Section 10.02.
 
 
125

--------------------------------------------------------------------------------

 
 
(iv) The Administrative Agent shall maintain at its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Commitments of, and
principal amount (and stated interest) of the Loans and LC Disbursements owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Guarantors, the Administrative Agent, the Issuing
Lenders and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, the Issuing Lenders and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
 
(v) Notwithstanding anything to the contrary contained herein, no assignment may
be made hereunder to any Defaulting Lender or any of its subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (v).
 
(vi) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Borrower, Administrative Agent, the Issuing Lender and
each other Revolving Lender hereunder (and interest accrued thereon), and (y)
acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Aggregate Exposure
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder becomes effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest will be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
 
(c) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed administrative
questionnaire in a form as the Administrative Agent may require (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Acceptance and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.02(d) or (e), 2.04(a) or (b), 8.04 or 10.04(d), the
Administrative Agent shall have no obligation to accept such Assignment and
Acceptance and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon.  No
 
 
126

--------------------------------------------------------------------------------

 
 
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
 
(d) (i)  Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Issuing Lender, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Lenders and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.08(a) that
affects such Participant.  Subject to Section 10.02(d)(ii), the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.14 and
2.16 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.02(b).  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 8.08 as though it
were a Lender, provided such Participant agrees to be subject to the
requirements of Section 8.08 as though it were a Lender.  Each Lender that sells
a participation, acting solely for this purpose as a non-fiduciary agent of the
Borrower, shall maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under this Agreement or any Loan Document) except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender, the Borrower, a
Guarantor and the Administrative Agent shall treat each person whose name is
recorded in the Participant Register pursuant to the terms hereof as the owner
of such participation for all purposes of this Agreement, notwithstanding notice
to the contrary.
 
(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant and shall be
subject to the terms of Section 2.18(a).  The Lender selling the participation
to such Participant shall be subject to the terms of Section 2.18(b) if such
Participant requests compensation or additional amounts pursuant to Section 2.14
or 2.16.  A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.16 unless such Participant agrees,
for the benefit of the Borrower, to comply with Sections 2.16(f), 2.16(g) and
2.16(h) as though it were a Lender.
 
 
127

--------------------------------------------------------------------------------

 
 
(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender, and this Section 10.02 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
 
(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.02, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower or any of the Guarantors furnished to such Lender by or
on behalf of the Borrower or any of the Guarantors; provided that prior to any
such disclosure, each such assignee or participant or proposed assignee or
participant provides to the Administrative Agent its agreement in writing to be
bound for the benefit of the Borrower by either the provisions of Section 10.03
or other provisions at least as restrictive as Section 10.03.
 
(g) Notwithstanding anything else to the contrary contained in this Agreement,
any Lender may assign all or a portion of its Term Loans of any Class to the
Borrower in accordance with Section 10.02(b); provided that:
 
(i) the assigning Lender and the Borrower purchasing such Lender’s Term Loans,
as applicable, shall execute and deliver to the Administrative Agent an
Assignment and Acceptance;
 
(ii) any Term Loans assigned to the Borrower shall be automatically and
permanently cancelled upon the effectiveness of such assignment and will
thereafter no longer be outstanding for any purpose hereunder;
 
(iii) the purchase price of any such assignment may not be funded with the
proceeds of any Revolving Loans;
 
(iv) no Event of Default has occurred or is continuing;
 
(v) [Intentionally Omitted];
 
(vi) at the time of any such assignment effected pursuant to a Dutch Auction,
the Borrower shall affirm to the assigning Term Lenders the No Undisclosed MNPI
Representation with respect to its directors and officers (and shall affirm that
such No Undisclosed MNPI Representation had been true and correct at the
commencement of such Dutch Auction) with respect to the proposed assignment (it
being understood that no such assignment of Term Loans pursuant to this Section
10.02(g) shall be required to be made by Dutch Auction); and
 
(vii) the assignment to the Borrower and cancellation of Term Loans shall not
constitute a mandatory or voluntary payment for purposes of Section 2.12 or 2.13
and shall not be subject to Section 8.08, but the aggregate outstanding
principal amount of the Term Loans shall be deemed reduced by the full par value
of the aggregate principal
 
 
128

--------------------------------------------------------------------------------

 
 
amount of the Term Loans purchased pursuant to this Section 10.02(g), and each
principal repayment installment with respect to the Term Loans of such Class
shall be reduced pro rata by the aggregate principal amount of Term Loans of
such Class purchased hereunder.
 
(h) Notwithstanding anything herein to the contrary, the parties hereby agree
that Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPF&S”), in its
capacity as Joint Lead Arranger under this Agreement, may, without notice to the
Borrower, assign its rights and obligations as Joint Lead Arranger under this
Agreement to any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement.
 
Section 10.03. Confidentiality.  Each Lender agrees to keep any information
delivered or made available by the Borrower or any of the Guarantors to it
confidential, in accordance with its customary procedures, from anyone other
than persons employed or retained by such Lender or its Affiliates who are or
are expected to become engaged in evaluating, approving, structuring, insuring
or administering the Loans, and who are advised by such Lender of the
confidential nature of such information; provided that nothing herein shall
prevent any Lender from disclosing such information (a) to any of its Affiliates
and their respective agents and advisors (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such information and instructed to keep such information confidential) or to any
other Lender, (b) upon the order of any court or administrative agency, (c) upon
the request or demand of any regulatory agency or authority (including any
self-regulatory authority), (d) which has been publicly disclosed other than as
a result of a disclosure by the Administrative Agent or any Lender which is not
permitted by this Agreement, (e) in connection with any litigation to which the
Administrative Agent, any Lender, or their respective Affiliates may be a party
to the extent reasonably required under applicable rules of discovery, (f) to
the extent reasonably required in connection with the exercise of any remedy
hereunder, (g) to such Lender’s legal counsel and independent auditors, (h) on a
confidential basis to (I) any rating agency in connection with rating the Parent
and its Subsidiaries or any Facility or (II) any direct or indirect provider of
credit protection to such Lender or its Affiliates (or its brokers), (i) with
the consent of the Borrower, (j) to any actual or proposed participant or
assignee of all or part of its rights hereunder or to any direct or indirect
contractual counterparty (or the professional advisors thereto) to any swap or
derivative transaction relating to the Borrower and its obligations, in each
case, subject to the proviso in Section 10.02(f) (with any reference to any
assignee or participant set forth in such proviso being deemed to include a
reference to such contractual counterparty for purposes of this Section
10.03(j)), (k) to the extent that such information is received by such Lender
from a third party that is not, to such Lender’s knowledge, subject to
confidentiality obligations to the Borrower and (l) to the extent that such
information is independently developed by such Lender.  If any Lender is in any
manner requested or required to disclose any of the information delivered or
made available to it by the Borrower or any of the Guarantors under clauses (b)
or (e) of this Section, such Lender will, to the extent permitted by law,
provide the Borrower or Guarantor with prompt notice, to the extent reasonable,
so that the Borrower or Guarantor may seek, at its sole expense, a protective
order or other appropriate remedy or may waive compliance with this Section
10.03.
 
 
129

--------------------------------------------------------------------------------

 
 
Section 10.04. Expenses; Indemnity; Damage Waiver.
 
(a) (i)  The Borrower shall pay or reimburse: (A) all reasonable fees and
reasonable out-of-pocket expenses of the Administrative Agent and the Joint Lead
Arrangers (including the reasonable fees, disbursements and other charges of
Milbank, Tweed, Hadley & McCloy LLP, special counsel to the Administrative
Agent) associated with the syndication of the credit facilities provided for
herein, and the preparation, execution and delivery of the Loan Documents and
(in the case of the Administrative Agent) any amendments, modifications or
waivers of the provisions hereof requested by the Borrower (whether or not the
transactions contemplated hereby or thereby shall be consummated); and (B) in
connection with any enforcement of the Loan Documents, (i) all fees and
out-of-pocket expenses of the Administrative Agent (including the reasonable
fees, disbursements and other charges of a single counsel for the Administrative
Agent) incurred during the continuance of a Default, (ii) all such fees and
expenses of the Administrative Agent and the Lenders (including the reasonable
fees, disbursements and other charges of counsel for the Administrative Agent
and the Lenders, which may be separate counsel) incurred during the continuance
of an Event of Default; and (C) all reasonable, documented, out-of-pocket costs,
expenses, taxes, assessments and other charges (including the reasonable fees,
disbursements and other charges of counsel for the Administrative Agent)
incurred by the Administrative Agent in connection with any filing,
registration, recording or perfection of any security interest contemplated by
any Loan Document or incurred in connection with any release or addition of
Collateral after the Closing Date.
 
(ii) All payments or reimbursements pursuant to the foregoing clause (a)(i)
shall be paid within thirty (30) days of written demand together with back-up
documentation supporting such reimbursement request.
 
(b) The Borrower shall indemnify the Administrative Agent, the Issuing Lenders
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee, arising out of, in connection with, or as a result
of any actual or prospective claim, litigation, investigation or proceeding
(including any investigating, preparing for or defending any such claims,
actions, suits, investigations or proceedings, whether or not in connection with
pending or threatened litigation in which such Indemnitee is a party), whether
based on contract, tort or any other theory and regardless of whether any
Indemnitee is a party thereto and whether or not any such claim, litigation,
investigation or proceeding is brought by the Borrower, its equity holders, its
Affiliates, its creditors or any other person, relating to (i) the execution or
delivery of this Agreement or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit) or (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by the Parent or any of its Subsidiaries, or any Environmental
Liability related in any way to, or asserted against, the Parent or any of its
Subsidiaries; provided that the foregoing indemnity will not, as to any
Indemnitee
 
 
130

--------------------------------------------------------------------------------

 
 
(or its Related Parties), be available to the extent that such losses, claims,
damages, liabilities or related expenses (i) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the bad faith, gross negligence or willful misconduct of, or breach of any Loan
Document by, such Indemnitee (or of any of its Related Parties), and in such
case such Indemnitee (and its Related Parties) shall repay the Borrower the
amount of any expenses previously reimbursed by the Borrower in connection with
any such loss, claims, damages, expenses or liability to such Indemnitee and, to
the extent not repaid by any of them, such Indemnitee’s Related Parties not a
party to this Agreement or (ii) result from any proceeding between or among
Indemnitees that does not involve an action or omission by the Borrower or its
Affiliates (other than claims against any Indemnitee in its capacity or in
fulfilling its role as the agent or arranger or any other similar role under the
Facilities (excluding its role as a Lender).  This Section 10.04(b) shall not
apply with respect to Taxes other than Taxes that represent losses or damages
arising from any non-Tax claim.
 
(c) In case any action or proceeding shall be brought or asserted against an
Indemnitee in respect of which indemnity may be sought against the Borrower
under the provisions of any Loan Document, such Indemnitee shall promptly notify
the Borrower in writing and the Borrower shall, if requested by such Indemnitee
or if the Borrower desires to do so, assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnitee but only if (i)
no Event of Default shall have occurred and be continuing and (ii) such action
or proceeding does not involve any risk of criminal liability or material risk
of material civil money penalties being imposed on such Indemnitee.  The
Borrower shall not enter into any settlement of any such action or proceeding
that admits any Indemnitee’s misconduct or negligence.  The failure to so notify
the Borrower shall not affect any obligations the Borrower may have to such
Indemnitee under the Loan Documents or otherwise other than to the extent that
the Borrower is materially adversely affected by such failure.  The Indemnitees
shall have the right to employ separate counsel in such action or proceeding and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of the Indemnitees unless:  (i) the Borrower has agreed
to pay such fees and expenses, (ii) the Borrower has failed to assume the
defense of such action or proceeding and employ counsel reasonably satisfactory
to the Indemnitees or (iii) the Indemnitees shall have been advised in writing
by counsel that under prevailing ethical standards there may be a conflict
between the positions of the Borrower and the Indemnitees in conducting the
defense of such action or proceeding or that there may be legal defenses
available to the Indemnitees different from or in addition to those available to
the Borrower, in which case, if the Indemnitees notify the Borrower in writing
that they elect to employ separate counsel at the expense of the Borrower, the
Borrower shall not have the right to assume the defense of such action or
proceeding on behalf of the Indemnitees; provided, however, that the Borrower
shall not, in connection with any one such action or proceeding or separate but
substantially similar or related actions or proceedings in the same jurisdiction
arising out of the same general allegations or circumstances, be responsible
hereunder for the reasonable fees and expenses of more than one such firm of
separate counsel, in addition to any local counsel.  The Borrower shall not be
liable for any settlement of any such action or proceeding effected without the
written consent of the Borrower (which shall not be unreasonably withheld).
 
(d) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or an Issuing Lender under paragraph (a) or
(b) of this Section
 
 
131

--------------------------------------------------------------------------------

 
 
10.04, each Lender severally agrees to pay to the Administrative Agent or the
applicable Issuing Lender, as the case may be, such portion of the unpaid amount
equal to such Lender’s Aggregate Exposure Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought);
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the applicable Issuing Lender in its
capacity as such.
 
(e) To the extent permitted by applicable law, each party hereto shall not
assert, and hereby waives, any claim against any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof; provided that, nothing in this clause (e) shall relieve the
Borrower of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party.
 
Section 10.05. Governing Law; Jurisdiction; Consent to Service of Process.
 
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
 
(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by law,
in such Federal court.  Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall, to the extent permitted by law, be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
 
(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in Section
10.05(b).  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
 
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01.  Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
 
Section 10.06. No Waiver.  No failure on the part of the Administrative Agent or
any of the Lenders to exercise, and no delay in exercising, any right, power or
remedy hereunder or any of the other Loan Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the
 
 
132

--------------------------------------------------------------------------------

 
 
exercise of any other right, power or remedy.  All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law.
 
Section 10.07. Extension of Maturity.  Should any payment of principal of or
interest or any other amount due hereunder become due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, in the case of principal, interest shall be payable
thereon at the rate herein specified during such extension.
 
Section 10.08. Amendments, etc.
 
(a) No modification, amendment or waiver of any provision of this Agreement or
any Collateral Document (other than the Account Control Agreements), and no
consent to any departure by the Borrower or any Guarantor therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Lenders (or signed by the Administrative Agent with the consent of the
Required Lenders), and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given; provided, however,
that no such modification or amendment shall without the prior written consent
of:
 
(i) each Lender directly and adversely affected thereby (A) increase the
Commitment of any Lender or extend the termination date of the Commitment of any
Lender (it being understood that a waiver of an Event of Default shall not
constitute an increase in or extension of the termination date of the Commitment
of a Lender), or (B) reduce the principal amount of any Loan, any reimbursement
obligation in respect of any Letter of Credit, or the rate of interest payable
thereon (provided that only the consent of the Required Lenders shall be
necessary for a waiver of default interest referred to in Section 2.08), or
extend any date for the payment of principal, interest or Fees hereunder or
reduce any Fees payable hereunder or extend the final maturity of the Borrower’s
obligations hereunder or (C) amend, modify or waive any provision of Section
2.17(b);
 
(ii) all of the Lenders (A) amend or modify any provision of this Agreement
which provides for the unanimous consent or approval of the Lenders, (B) amend
this Section 10.08 that has the effect of changing the number or percentage of
Lenders that must approve any modification, amendment, waiver or consent or
modify the percentage of the Lenders required in the definition of Required
Lenders, or (C) release all or substantially all of the Liens granted to the
Administrative Agent hereunder or under any other Loan Document (except to the
extent contemplated by Section 6.09 on the date hereof or by the terms of the
Collateral Documents), or release all or substantially all of the Guarantors
(except to the extent contemplated by Section 9.05);
 
(iii) all Revolving Lenders change the definition of the term Required Revolving
Lenders or the percentage of Lenders which shall be required for Revolving
Lenders to take any action hereunder;
 
(iv) the Required Class Lenders of each Class that is being allocated a lesser
repayment or prepayment as a result thereof (relating to the amount of repayment
or prepayment being allocated to another Class), change the application of
prepayments as among or between Classes under Section 2.12 (it being understood
that if additional
 
 
133

--------------------------------------------------------------------------------

 
 
Classes of Term Loans or additional Loans under this Agreement consented to by
the Required Lenders or additional Loans pursuant to Section 2.27 are made, such
new Loans may be included on a pro rata basis in the various prepayments
required pursuant to Section 2.12); and
 
(v) all Lenders under any Class, reduce the percentage specified in the
definition of “Required Class Lenders” with respect to such Class.
 
provided further, that any Collateral Document may be amended, supplemented or
otherwise modified with the consent of the applicable Grantor and the
Administrative Agent (i) to add assets (or categories of assets) to the
Collateral covered by such Collateral Document, as contemplated by the
definition of Additional Collateral set forth in Section 1.01 hereof or (ii) to
remove any asset or type or category of asset (including after-acquired assets
of that type or category) from the Collateral covered by such Collateral
Document to the extent the release thereof is permitted by Section 6.09(c).
 
(b) No such amendment or modification shall adversely affect the rights and
obligations of the Administrative Agent or any Issuing Lender hereunder without
its prior written consent.
 
(c) No notice to or demand on the Borrower or any Guarantor shall entitle the
Borrower or any Guarantor to any other or further notice or demand in the same,
similar or other circumstances.  Each assignee under Section 10.02(b) shall be
bound by any amendment, modification, waiver, or consent authorized as provided
herein, and any consent by a Lender shall bind any Person subsequently acquiring
an interest on the Loans held by such Lender.  No amendment to this Agreement
shall be effective against the Borrower or any Guarantor unless signed by the
Borrower or such Guarantor, as the case may be.
 
(d) Notwithstanding anything to the contrary contained in Section 10.08(a), (i)
in the event that the Borrower requests that this Agreement be modified or
amended in a manner which would require the unanimous consent of all of the
Lenders or the consent of all Lenders directly and adversely affected thereby
and, in each case, such modification or amendment is agreed to by the Required
Lenders, then the Borrower may replace any non-consenting Lender in accordance
with an assignment pursuant to Section 10.02 (and such non-consenting Lender
shall reasonably cooperate in effecting such assignment); provided that (x) such
amendment or modification can be effected as a result of the assignment
contemplated by such Section (together with all other such assignments required
by the Borrower to be made pursuant to this clause (i)) and (y) such
non-consenting Lender shall have received payment of an amount equal to the
outstanding principal amount of its Loans, accrued interest thereon, accrued
Fees and all other amounts due and payable to it under this Agreement from the
applicable assignee or the Borrower; (ii) no Defaulting Lender shall have any
right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender (it being understood that the Commitment and
the outstanding Loans or other extensions of credit held or deemed held by any
Defaulting Lender shall be excluded for a vote of the Lenders hereunder
requiring any consent of the Lenders), (iii) notwithstanding anything to the
contrary herein, any modifications or amendments under any Extension Amendment
entered in accordance with Section 2.28 may be
 
 
134

--------------------------------------------------------------------------------

 
 
made without the consent of the Required Lenders and (iv) if the Administrative
Agent and the Borrower shall have jointly identified an obvious error or any
error or omission of a technical or immaterial nature in any provision of the
Loan Documents, then the Administrative Agent and the Borrower shall be
permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Document if
the same is not objected to in writing by the Required Lenders within five (5)
Business Days after written notice thereof to the Lenders.
 
(e) In addition, notwithstanding anything to the contrary contained in Section
10.08(a), this Agreement and, as appropriate, the other Loan Documents may be
amended with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Replacement Term Loans (as defined below) as
may be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Borrower (x) to permit the refinancing, replacement or
modification of all outstanding Term Loans of any tranche (“Refinanced Term
Loans”) with a replacement term loan tranche (“Replacement Term Loans”)
hereunder and (y) to include appropriately the Lenders holding such credit
facilities in any determination of Required Lenders or Required Term Lenders, as
applicable; provided that (a) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Refinanced
Term Loans, (b) the Applicable Margin for such Replacement Term Loans shall not
be higher than the Applicable Margin for such Refinanced Term Loans, (c) the
Weighted Average Life to Maturity of such Replacement Term Loans shall not be
shorter than the Weighted Average Life to Maturity of such Refinanced Term Loans
at the time of such refinancing (except to the extent of nominal amortization
for periods where amortization has been eliminated as a result of prepayment of
the applicable Term Loans) and (d) all other terms applicable to such
Replacement Term Loans shall be substantially identical to or less favorable to
the Lenders providing such Replacement Term Loans than those applicable to the
Lenders of such Refinanced Term Loans, except to the extent necessary to provide
for covenants and other terms applicable to any period after the Latest Maturity
Date in effect immediately prior to such refinancing.
 
(f) In addition, notwithstanding anything to the contrary contained in Section
10.08(a), this Agreement and, as appropriate, the other Loan Documents, may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (a) to add one or more
additional credit facilities to this Agreement (whether pursuant to Section 2.27
or otherwise) and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Loans and the accrued interest and fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders, Required Revolving
Lenders and/or Required Term Lenders, as applicable.
 
(g) In addition, notwithstanding anything to the contrary contained in Section
7.01 or Section 10.08(a), following the consummation of any Extension pursuant
to Section 2.28, no modification, amendment or waiver (including, for the
avoidance of doubt, any forbearance agreement entered into with respect to this
Agreement) shall limit the right of any non-extending Lender (each, a
“Non-Extending Lender”) to enforce its right to receive payment of amounts due
and owing to such Non-Extending Lender on the applicable Revolving Maturity Date
and/or
 
 
135

--------------------------------------------------------------------------------

 
 
Term Loan Maturity Date, as the case may be, applicable to the Loans of such
Non-Extending Lenders without the prior written consent of Non-Extending Lenders
that would constitute the Required Class Lenders with respect to any affected
Class of such Loans if the Non-Extending Lenders were the only Lenders hereunder
at the time.
 
(h) It is understood that the amendment provisions of this Section 10.08 shall
not apply to extensions of the Revolving Maturity Date, the Term Loan Maturity
Date or the maturity date of any tranche of Revolving Commitments, in each case,
made in accordance with Section 2.28.
 
Section 10.09. Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
Section 10.10. Headings.  Section headings used herein are for convenience only
and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.
 
Section 10.11. Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Lender or any Lender may have had notice or
knowledge of any Event of Default or incorrect representation or warranty at the
time any credit is extended hereunder.  The provisions of Sections 2.14, 2.15,
2.16 and 10.04 and Section 8 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments, or the termination of this Agreement or any provision
hereof.
 
Section 10.12. Execution in Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
constitutes the entire contract among the parties relating to the subject matter
hereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or electronic .pdf copy shall be effective as
delivery of a manually executed counterpart of this Agreement.
 
Section 10.13. USA Patriot Act.  Each Lender that is subject to the requirements
of the Patriot Act hereby notifies the Borrower and each Guarantor that pursuant
to the requirements of
 
 
136

--------------------------------------------------------------------------------

 
 
the Act, it is required to obtain, verify and record information that identifies
the Borrower and each Guarantor, which information includes the name and address
of the Borrower and each Guarantor and other information that will allow such
Lender to identify the Borrower and each Guarantor in accordance with the
Patriot Act.
 
Section 10.14. New Value.  It is the intention of the parties hereto that any
provision of Collateral by a Grantor as a condition to, or in connection with,
the making of any Loan or the issuance of any Letter of Credit hereunder, shall
be made as a contemporaneous exchange for new value given by the Lenders or
Issuing Lenders, as the case may be, to the Borrower.
 
Section 10.15. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.
 
Section 10.16. No Fiduciary Duty.  The Administrative Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the
Borrower, its stockholders and/or its affiliates.  The Borrower agrees that
nothing in the Loan Documents or otherwise related to the Transactions will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Lender, on the one hand, and the Borrower, its
stockholders or its affiliates, on the other hand.  The parties hereto
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrower and the Guarantors, on the other hand, and (ii) in
connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower, its
stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise the Borrower, its stockholders or its
affiliates on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of the Borrower,
its management, stockholders, affiliates, creditors or any other Person.  The
Borrower acknowledges and agrees that the Borrower has consulted its own legal
and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  The-Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.
 
 
137

--------------------------------------------------------------------------------

 
 
Section 10.17. [Intentionally Omitted].
 
Section 10.18. Intercreditor Agreements.  Notwithstanding anything to the
contrary contained in this Agreement, if at any time the Administrative Agent
shall enter into any intercreditor agreement pursuant to and as permitted by the
terms of this Agreement (any such intercreditor agreement, and the Chase
Intercreditor Agreement, an “Intercreditor Agreement”) and such Intercreditor
Agreement shall remain outstanding, the rights granted to the Secured Parties
hereunder and under the other Loan Documents, the lien and security interest
granted to the Administrative Agent pursuant to this Agreement or any other Loan
Document and the exercise of any right or remedy by the Administrative Agent
hereunder or under any other Loan Document shall be subject to the terms and
conditions of such Intercreditor Agreement.  In the event of any conflict
between the terms of this Agreement, any other Loan Document and such
Intercreditor Agreement, the terms of such Intercreditor Agreement shall govern
and control with respect to any right or remedy, and no right, power or remedy
granted to the Administrative Agent hereunder or under any other Loan Document
shall be exercised by the Administrative Agent, and no direction shall be given
by the Administrative Agent, in contravention of such Intercreditor Agreement.
 
Section 10.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
 
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
 
(b) the effects of any Bail-in Action on any such liability, including, if
applicable:
 
(i) a reduction in full or in part or cancellation of any such liability;
 
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
 
(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
 
 
138

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first written.
 



 
UNITED AIRLINES, INC.,
as the Borrower
         
By:
/s/ Gerald Laderman
     
Name:
Gerald Laderman
     
Title:
Senior Vice President Finance,
Procurement and Treasurer
 



 



 
UNITED CONTINENTAL HOLDINGS, INC.,
as a Guarantor
         
By:
/s/ Gerald Laderman
     
Name:
Gerald Laderman
     
Title:
Senior Vice President Finance,
Procurement and Treasurer
 



 
 

--------------------------------------------------------------------------------

 
 
 
 



 
JPMORGAN CHASE BANK, N.A., as
  Administrative Agent and a Lender
         
By:
/s/ Cristina Caviness
     
Name:
Cristina Caviness
     
Title:
Vice President
 

 

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 



 
BARCLAYS BANK PLC, as a Lender
         
By:
/s/ Craig Malloy
     
Name:
Craig Malloy
     
Title:
Director
 



 
 
 

--------------------------------------------------------------------------------

 
 
 



 
BANK OF AMERICA, N.A., as a Lender
         
By:
/s/ Christopher Wozniak
     
Name:
Christopher Wozniak      
Title:
Director
 



 
 
 

--------------------------------------------------------------------------------

 
 
 



 
BNP PARIBAS, as a Lender  
         
By:
/s/ James McHale
     
Name:
James McHale
     
Title:
Managing Director
 



 
 



 
 
         
By:
/s/ Sang W. Han
     
Name:
Sang W. Han      
Title:
Vice President
 



 
 
 

--------------------------------------------------------------------------------

 
 



 
CITIBANK, N.A., as a Lender 
         
By:
/s/ Matthew S. Burke
     
Name:
Matthew S. Burke
     
Title:
Managing Director
 



 
 
 
 

--------------------------------------------------------------------------------

 
 



 
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender
         
By:
/s/ Thomas Jean
     
Name:
Thomas Jean
     
Title:
Director
 



 
 



 
 
         
By:
/s/ Brian Bolotin
     
Name:
Brian Bolotin
     
Title:
Managing Director
 



 
 
 

--------------------------------------------------------------------------------

 
 



 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
         
By:
/s/ Vipul Dhadda
     
Name:
Vipul Dhadda
     
Title:
Authorized Signatory
 



 
 



 
 
         
By:
/s/ D. Andrew Maletta
     
Name:
D. Andrew Maletta
     
Title:
Authorized Signatory
 



 
 
 

--------------------------------------------------------------------------------

 
 



 
DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
         
By:
/s/ Dusan Lazarov
     
Name:
Dusan Lazarov      
Title:
Director  



 
 



 
 
         
By:
/s/ Benjamin Souh
     
Name:
Benjamin Souh
     
Title:
Vice President  



 
 
 

--------------------------------------------------------------------------------

 
 



 
GOLDMAN SACHS BANK USA, as a Lender
         
By:
/s/ Ryan Durkin
     
Name:
Ryan Durkin
     
Title:
Authorized Signatory  



 
 
 

--------------------------------------------------------------------------------

 
 



 
INDUSTRIAL AND COMMERCIAL BANK OF
CHINA LIMITED, NEW YORK BRANCH, as a
Lender
         
By:
/s/ Christopher McKay
     
Name:
Christopher McKay      
Title:
Director  



 
 



 
 
         
By:
/s/ Adane Dessi
     
Name:
Adane Dessi
     
Title:
Head of Syndications & Trading, Americas  



 
 
 

--------------------------------------------------------------------------------

 
 

 

 
MORGAN STANLEY BANK, N.A., as a Lender
         
By:
/s/ Michael King
     
Name:
Michael King      
Title:
Authorized Signatory  

 
 
 

--------------------------------------------------------------------------------

 
 
 

  MORGAN STANLEY SENIOR FUNDING INC., as a Lender          
By:
/s/ Chanie Moveland
     
Name:
Chanie Moveland      
Title:
Authorized Signatory  



 
 
 

--------------------------------------------------------------------------------

 
 



  STANDARD CHARTERED BANK, as a Lender          
By:
/s/ Meghan Montana
     
Name:
Meghan Montana
     
Title:
Executive Director
 



 
 
 

--------------------------------------------------------------------------------

 
 



 
STATE BANK OF INDIA, as a Lender
         
By:
/s/ Sanjay Naik
     
Name:
Sanjay Naik      
Title:
Head (Retail)
 



 
 
 

--------------------------------------------------------------------------------

 
 



 
WELLS FARGO BANK, N.A., as a Lender
         
By:
/s/ Thomas M. Molitov
     
Name:
Thomas M. Molitov
     
Title:
Managing Director
 



 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT B
 
ANNEX A
to Credit and Guaranty Agreement
 
LENDERS AND COMMITMENTS
 
A.           Revolving Commitments
 
Revolving Lender
Revolving Commitment
JPMorgan Chase Bank, N.A.
$195,000,000
Barclays Bank PLC
$195,000,000
Bank of America, N.A.
$195,000,000
BNP Paribas
$100,000,000
Citibank, N.A.
$195,000,000
Crédit Agricole Corporate and Investment Bank
$85,000,000
Credit Suisse AG, Cayman Islands Branch
$175,000,000
Deutsche Bank AG New York Branch
$175,000,000
Goldman Sachs Bank USA
$175,000,000
Industrial and Commercial Bank of China Limited, New York Branch
$115,000,000
Morgan Stanley Senior Funding, Inc.
$87,500,000
Morgan Stanley Bank, N.A.
$87,500,000
Standard Chartered Bank
$100,000,000
State Bank of India
$20,000,000
Wells Fargo Bank, N.A.
$100,000,000
   
TOTAL:
$2,000,000,000



 


 
B.           Class B Term Loan Commitments


Term Lender
Class B Term Loan Commitment
Barclays Bank PLC
$1,500,000,000
   
TOTAL:
$1,500,000,000

 
 
 
C.           Issuing Lender Commitments


Issuing Lender
Issuing Lender Commitment
Bank of America, N.A.
$125,000,000
Barclays Bank PLC
$100,000,000
Citibank, N.A.
$125,000,000
JPMorgan Chase Bank, N.A.
$150,000,000
   

 
 
 
 

--------------------------------------------------------------------------------

 
 
TOTAL:
$500,000,000



 


D.  Lender Notices


Bank of America, N.A.
One Bryant Park
New York, NY  10036


Barclays Bank PLC
745 Seventh Avenue
New York, New York 10019


BNP Paribas
787 Seventh Avenue New York, NY 10019
 
Citibank, N.A.
390 Greenwich Street
New York, NY 10013


Crédit Agricole Corporate and Investment Bank
1301 Avenue of the Americas New York, NY 10019
 
Credit Suisse AG, Cayman Islands Branch
Eleven Madison Avenue
New York, NY 10010


Deutsche Bank AG New York Branch
60 Wall Street
New York, NY 10005-2858


Goldman Sachs Bank USA
200 West Street
New York, NY 10282


Industrial and Commercial Bank of China Limited, New York Branch
725 Fifth Avenue, 20th Floor,
New York, NY 10022


JPMorgan Chase Bank, N.A.
383 Madison Avenue
New York, NY 10179


Morgan Stanley Bank, N.A.
1585 Broadway
 
 
156

--------------------------------------------------------------------------------

 
 
New York, NY 10036


Morgan Stanley Senior Funding, Inc.
1585 Broadway
New York, NY 10036




Standard Chartered Bank
1095 Avenue of the Americas
New York, NY 10036


State Bank of India
5th Floor, Hasilwood House
60 Bishopsgate
London - EC2N 4AW


Wells Fargo Bank, N.A.
550 South Tryon Street
Charlotte, NC 28202
 
 
 
157

--------------------------------------------------------------------------------

 

 ANNEX B
to Credit and Guaranty Agreement
 
LIST OF AIRCRAFT APPRAISERS
 


Aviation Specialists Group, Inc.
IBA Group Ltd
ICF International
Morten, Beyer and Agnew


 
158

--------------------------------------------------------------------------------

 

EXHIBIT A
to Credit and Guaranty Agreement
 
[Intentionally Omitted.]
 

 
 
159

--------------------------------------------------------------------------------

 
 
EXHIBIT B
to Credit and Guaranty Agreement
 
 
FORM OF INSTRUMENT OF ASSUMPTION AND JOINDER
TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
ASSUMPTION AND JOINDER AGREEMENT dated as of [____] (the “Assumption Agreement”)
made by [______] a [Insert State of Organization] [corporation, limited
partnership or limited liability company] (the “Company”) for the benefit of the
Secured Parties (as such term is defined in that certain Amended and Restated
Credit and Guaranty Agreement, dated as of March 29, 2017 (as amended, restated,
amended and restated, supplemented, modified or extended from time to time in
accordance with its terms, the “Credit Agreement”), among United Airlines, Inc.,
as Borrower, United Continental Holdings, Inc. (“Parent”) and its subsidiaries
party thereto other than the Borrower, as Guarantors, the Lenders party thereto,
and JPMorgan Chase Bank, N.A., as Administrative Agent.  Capitalized terms used
but not defined herein shall have the meanings given to such terms in the Credit
Agreement.
 
W I T N E S S E T H:
 
The Company is a [Insert State of Organization] [corporation, limited
partnership or limited liability company], and is a subsidiary of
Parent.  Pursuant to Section 5.12 of the Credit Agreement, the Company is
required to execute this document.
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Company hereby
agrees as follows:
 
SECTION 1.  Assumption and Joinder.  The Company hereby agrees to perform and
observe each and every one of the covenants and agreements and hereby assumes
the obligations and liabilities of [(i)] a Guarantor under the Credit Agreement
applicable to the Company as a Guarantor thereunder[, and (ii) a Grantor under
the Collateral Documents, to which it is a party] (any such document, a “Company
Security Document”), in each case applicable to the Company as a Grantor
thereunder].1  By virtue of the foregoing, the Company hereby accepts and
assumes any liability of [(x)] a Guarantor related to each representation or
warranty, covenant or obligation made by a Guarantor in the Credit Agreement,
and hereby expressly affirms in all material respects, as of the date hereof,
each of such representations, warranties, covenants and obligations as they
apply to the Company, [and (y) a Grantor related to each representation or
warranty, covenant or obligation made by a Grantor in each Company Security
Document, and hereby expressly affirms in all material respects, as of the date
 
_____________________________
 
1.
Include reference to applicable Collateral Documents to the extent that the
Company intends to pledge collateral contemporaneous with the delivery of this
Assumption Agreement.

 
 
 
 
160

--------------------------------------------------------------------------------

 
 
hereof, each of such representations, warranties, covenants and obligations as
they apply to the Company].2
 
(a)           Guarantee.  (i) All references to the term “Guarantor” in the
Credit Agreement, or in any document or instrument executed and delivered or
furnished, or to be executed and delivered or furnished, in connection therewith
shall be deemed to be references to, and shall include, the Company, in each
case as of and after the date hereof.
 
(ii)           The Company, as Guarantor, hereby joins in and agrees to be bound
by each and all of the provisions of the Credit Agreement, as of the date
hereof, as a Guarantor thereunder, including without limitation, Section 9
thereof with the same force and effect as if originally referred to therein as a
Guarantor.
 
[(b)           Collateral Documents.  (i) All references to the term “Grantor”
in each Company Security Document, or in any document or instrument executed and
delivered or furnished, or to be executed and delivered or furnished, in
connection therewith shall be deemed to be references to, and shall include, the
Company as of and after the date hereof.
 
(ii)           The Company, as Grantor, hereby joins in and agrees to be bound
by each and all of the provisions of each Company Security Document, as of the
date hereof, with the same force and effect as if originally referred to therein
as a Grantor.]3
 
SECTION 2.  Representations and Warranties.  The Company hereby represents and
warrants to the Administrative Agent, the Issuing Lender and the Secured Parties
as follows:
 
(a)           The Company has the requisite [corporate, partnership or limited
liability company] power and authority to enter into this Assumption Agreement
and to perform its obligations hereunder and under the Loan Documents to which
it is a party.  The execution, delivery and performance of this Assumption
Agreement by the Company and the performance of its obligations hereunder and
under the Loan Documents to which it is a party, have been duly authorized by
all necessary [corporate, partnership or limited liability company] action,
including the consent of shareholders, partners or members where required.  This
Assumption Agreement has been duly executed and delivered by the Company.  This
Assumption Agreement and the Loan Documents to which it is a party each
constitutes a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
_____________________________
 
2.
Include to the extent that the Company intends to pledge collateral
contemporaneous with the delivery of this Assumption Agreement.

 
3.
Include to the extent that the Company intends to pledge collateral
contemporaneous with the delivery of this Assumption Agreement.

 
 
 
161

--------------------------------------------------------------------------------

 
 
 
(b)           [The Company has delivered or has caused to be delivered to the
Administrative Agent any and all schedules and documents required under each
Company Security Document].4
 
SECTION 3.  Binding Effect.  This Assumption Agreement shall be binding upon the
Company and shall inure to the benefit of the Secured Parties and their
respective successors and assigns.
 
SECTION 4.  GOVERNING LAW.  THIS ASSUMPTION AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 5.  Counterparts.  This Assumption Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall
constitute an original for all purposes, but all such counterparts taken
together shall constitute but one and the same instrument. Any signature
delivered by a party by facsimile or .pdf electronic transmission shall be
deemed to be an original signature thereto.
 
[Signature Pages Follow]

 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


_____________________________
 
4.
Include to the extent that the Company intends to pledge collateral
contemporaneous with the delivery of this Assumption Agreement.

 

 
 
162

--------------------------------------------------------------------------------

 
 
EXHIBIT C

 
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered by its duly authorized officer as of the date first
above written.
 
 



 
[NAME OF COMPANY]
         
By:
 
    Name:       Title:    

 
 
 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED:
 
JPMorgan Chase Bank, N.A.,
as Administrative Agent
 
 

By:        Name:       Title:      

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT C
to Credit and Guaranty Agreement
 
FORM OF
ASSIGNMENT AND ACCEPTANCE
 
 
This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Credit and Guaranty Agreement
identified below (as amended, restated, amended and restated, supplemented,
modified or extended from time to time, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by the Assignee.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under each of the Facilities identified below
(including any letters of credit and guarantees included in such Facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.
 
1.           Assignor:                         ______________________________
 
2.           Assignee:                         ______________________________
[and is an Affiliate/Approved Fund of [identify Lender]5]
 
3.           Borrower:                         United Airlines, Inc.
 
 


_____________________________
 
5.
Select as applicable.

 
 
 
 

--------------------------------------------------------------------------------

 
 
4.   Administrative Agent: JPMorgan Chase Bank, N.A., as administrative agent
under the Credit Agreement
 
5.   Credit Agreement: The Amended and Restated Credit and Guaranty Agreement
dated as of March 29, 2017, among United Airlines, Inc., as Borrower, United
Continental Holdings, Inc. and its subsidiaries party thereto other than the
Borrower, as Guarantors, the Lenders party thereto, and JPMorgan Chase Bank,
N.A. (together with its permitted successors in such capacity), as
Administrative Agent.
 
6.    Assigned Interest:


Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans6
CUSIP Number
 (if any)
 
$
$
%
 



 
Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 
The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Guarantors and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.
 
The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

 
ASSIGNOR
                  NAME OF ASSIGNOR             
By:
 
    Name:       Title:    

 
 
_____________________________
 
6.
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.

   
 
 
 

--------------------------------------------------------------------------------

 
 
 

 

 
ASSIGNEE
          NAME OF ASSIGNOR             
By:
 
    Name:       Title:    

 
                                             
 
Consented to and Accepted:
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
 

By:        Name:       Title:      

 
                                                             
 
Consented to:7
 
[UNITED AIRLINES, INC., as Borrower]
 
 

By:        Name:       Title:      

 
 
                                                               
[[INSERT NAME], as Issuing Lender]8
 
 

By:        Name:       Title:      

 
           
 
 
_____________________________
 
7.
If such consent is required under the Credit Agreement.

 
8.
If such consent is required under the Credit Agreement.

 
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX 1
 
The Amended and Restated Credit and Guaranty Agreement dated as of March 29,
2017 (as amended, restated, amended and restated, supplemented, modified or
extended from time to time, the “Credit Agreement”), among United Airlines,
Inc., as Borrower, United Continental Holdings, Inc. and its subsidiaries party
thereto other than the Borrower, as Guarantors, the Lenders party thereto, and
JPMorgan Chase Bank, N.A. (together with its permitted successors in such
capacity), as Administrative Agent.
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
 
1.  Representations and Warranties.
 
1.1 Assignor.  The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
 
1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Sections 5.01 (a) and (b) thereof,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender and (v) if it is a Foreign Lender,
attached to the Assignment and Acceptance is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents and (ii) it will perform in accordance with
 
 
 

--------------------------------------------------------------------------------

 
 
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 
2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
 
3.  General Provisions.  This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  The Borrower and the Guarantors are express third-party
beneficiaries of this Assignment and Acceptance.  This Assignment and Acceptance
may be executed in any number of counterparts, which together shall constitute
one instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Acceptance by email or telecopy shall be effective as delivery of
a manually executed counterpart of this Assignment and Acceptance.  This
Assignment and Acceptance shall be governed by and construed in accordance with
the law of the State of New York.

 
 
 

--------------------------------------------------------------------------------

 
 


EXHIBIT D
to Credit and Guaranty Agreement
 
FORM OF LOAN REQUEST
 
[__], 2017
 
JPMorgan Chase Bank, N.A.
  as Administrative Agent
500 Stanton Christiana Road, Ops 2
Newark, Delaware 19713-2107
Attention: Robert Madak, David Brace
Via facsimile: 302-634-4250 / 302-634-1028
Via email: robert.madak@jpmorgan.com, david.e.brace@jpmorgan.com


 
Re:           Amended and Restated Credit and Guaranty Agreement
 
Ladies and Gentlemen:
 
We refer to the Amended and Restated Credit and Guaranty Agreement, dated as of
March 29, 2017 (as amended, restated, amended and restated, supplemented,
modified or extended from time to time, the “Credit Agreement”), among United
Airlines, Inc. (formerly known as Continental Airlines, Inc., and as successor
to United Air Lines, Inc.), as Borrower, United Continental Holdings, Inc. and
its subsidiaries party thereto other than Borrower, as Guarantors, the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and the joint
lead arrangers party thereto.  Capitalized terms used but not defined herein
shall have the respective meanings set forth in the Credit Agreement.  We hereby
give you notice requesting a Loan pursuant to Section 2.03(b) of the Credit
Agreement, and in that connection we set forth below the required information
relating to such Loan (the “Requested Loan”):
 
(1)  
The aggregate principal amount of the Requested Loan is $[__].

 
(2)  
The Business Day the Requested Loan shall be made is [__].

 
(3)  
The Requested Loan shall be a [ABR/Eurodollar] Loan.

 
(4)  
[The initial Interest Period applicable to the requested Eurodollar Loan shall
be [___]]9.

 
(5)  
The Requested Loan shall be paid to the following account:


_____________________________
 
9.
NTD: To be included in the case of a Eurodollar Loan.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
[Acct no.: 51-67795
Acct name: United Airlines Special Account
Beneficiary: United Airlines
ABA: 021 000 021
SWIFT: CHASUS33
Beneficiary Bank: JP Morgan Chase
4 New York Plaza, Floor 15
New York, New York 10004].
 
 
 
 

--------------------------------------------------------------------------------

 
 
 



  Very truly yours,      
UNITED AIRLINES, INC.
         
By:
 
    Name:       Title:    

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 3.06
to Credit and Guaranty Agreement
 
SUBSIDIARIES
 
OF
 
UNITED CONTINENTAL HOLDINGS, INC.



   
Jurisdiction of Incorporation
Ownership (directly or indirectly by Parent)
United Airlines, Inc.
 
Delaware
100%
Air Wis Services, Inc.
  
Wisconsin
100%
Air Wisconsin, Inc.
  
Wisconsin
100%
Domicile Management Services, Inc.
  
Delaware
100%
Air Micronesia, LLC
  
Delaware
100%
Continental Micronesia, Inc.
  
Delaware
100%
CAL Cargo, S.A. de C.V.
  
Mexico
100%
CALFINCO Inc.
  
Delaware
100%
Century Casualty Company
  
Vermont
100%
Continental Airlines de Mexico, S.A.
  
Mexico
99.9997%
Continental Airlines Domain Name Limited (UK)
  
England
100%
Continental Airlines Finance Trust II
  
Delaware
100%
Continental Airlines Fuel Purchasing Group, LLC
  
Delaware
100%
Continental Airlines, Inc. Supplemental Retirement Plan for Pilots Trust
Agreement
  
Delaware
100%
Continental Airlines Purchasing Holdings LLC
  
Delaware
100%
Continental Airlines Purchasing Services LLC
  
Delaware
100%
Continental Express, Inc.
  
Delaware
100%
Covia LLC
  
Delaware
100%
Mileage Plus Holdings, LLC
  
Delaware
100%
MPH I, Inc.
  
Delaware
100%
Mileage Plus Marketing, Inc.
  
Delaware
100%
Mileage Plus, Inc.
  
Delaware
100%
 Presidents Club of Guam, Inc.
  
Delaware
100%
UABSPL Holdings, Inc.
  
Delaware
100%
UAL Benefits Management, Inc.
  
Delaware
100%
United Aviation Fuels Corporation
  
Delaware
100%
United Airlines Business Private Services Limited
  
India
100%
United Ground Express, Inc.
  
Delaware
100%
United Vacations, Inc.
 
Delaware
100%



